Exhibit 10.3

LOAN AGREEMENT

 

Dated as of

December 19, 2005

Among

K-SEA CANADA CORP.

(as the Borrower)

AND

CITIZENS LEASING CORPORATION,
d/b/a CITIZENS ASSET FINANCE

(as the Lender)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

 

DEFINITIONS

1

 

 

 

 

 

§1.1

 

Defined Terms.

1

 

 

 

 

 

 

§1.2

 

Other Definitional and Interpretive Provisions.

12

 

 

 

 

 

SECTION 2.

 

THE TERM LOAN.

13

 

 

 

 

 

§2.1

 

Loan; Purposes

13

 

 

 

 

 

 

§2.2

 

Note; Repayment of Principal and Interest

13

 

 

 

 

 

 

§2.3

 

Prepayments

14

 

 

 

 

 

 

§2.4

 

Payments Generally

15

 

 

 

 

 

 

§2.5

 

Increased Costs and Reduced Return

15

 

 

 

 

 

 

§2.6

 

Payments Free and Clear of Taxes

16

 

 

 

 

 

 

§2.7

 

Mitigation Obligations

17

 

 

 

 

 

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

18

 

 

 

 

 

§3.1

 

Legal Existence and Good Standing, Etc.

18

 

 

 

 

 

 

§3.2

 

Corporate Power; Consents; Absence of Conflict with Other Agreements Etc

18

 

 

 

 

 

 

§3.3

 

Title to Properties

19

 

 

 

 

 

 

§3.4

 

Financial Statements

19

 

 

 

 

 

 

§3.5

 

No Material Changes Etc.

19

 

 

 

 

 

 

§3.6

 

Franchises, Patents, Copyrights, Licenses, Etc.

19

 

 

 

 

 

 

§3.7

 

Litigation

19

 

 

 

 

 

 

§3.8

 

No Materially Adverse Contracts, Etc.

20

 

 

 

 

 

 

§3.9

 

Compliance with Other Instruments, Laws, Etc.

20

 

 

 

 

 

 

§3.10

 

Tax Status

20

 

 

 

 

 

 

§3.11

 

No Default

20

 

 

 

 

 

 

§3.12

 

Absence of Liens

20

 

 

 

 

 

 

§3.13

 

Use of Proceeds

21

 

 

 

 

 

 

§3.14

 

Pension Plans

21

 

 

 

 

 

 

§3.15

 

[Intentionally Omitted].

21

 

 

 

 

 

 

§3.16

 

Disclosure

21

 

 

 

 

 

 

§3.17

 

[Intentionally Omitted].

21

 

 

 

 

 

 

§3.18

 

First Lien

21

 

i

--------------------------------------------------------------------------------


 

 

§3.19

 

Environmental Matters

22

 

 

 

 

 

 

§3.20

 

Solvency

23

 

 

 

 

 

 

§3.21

 

Survival of Representations and Warranties, Etc

23

 

 

 

 

 

SECTION 4.

 

CONDITIONS OF FUNDING THE LOAN

23

 

 

 

 

 

§4.1

 

Execution and Delivery

23

 

 

 

 

 

 

§4.2

 

Representations and Warranties

24

 

 

 

 

 

 

§4.3

 

Performance; No Default

24

 

 

 

 

 

 

§4.4

 

Officer’s Certificate

24

 

 

 

 

 

 

§4.5

 

Certified Copies of Charter Documents

24

 

 

 

 

 

 

§4.6

 

Proof of Corporate Action

24

 

 

 

 

 

 

§4.7

 

Incumbency Certificate

24

 

 

 

 

 

 

§4.8

 

No Material Adverse Effect

24

 

 

 

 

 

 

§4.9

 

[Intentionally Omitted].

24

 

 

 

 

 

 

§4.10

 

Original Vessel Documents

24

 

 

 

 

 

 

§4.11

 

Recordation of U.S. Mortgage

25

 

 

 

 

 

 

§4.12

 

[Intentionally Omitted].

25

 

 

 

 

 

 

§4.13

 

Opinion of Counsel

25

 

 

 

 

 

 

§4.14

 

Proceedings and Documents

25

 

 

 

 

 

 

§4.15

 

[Intentionally Omitted].

25

 

 

 

 

 

 

§4.16

 

Recorded Lien Searches

25

 

 

 

 

 

 

§4.17

 

Financing Statements

25

 

 

 

 

 

 

§4.18

 

Evidence of Insurance

26

 

 

 

 

 

 

§4.19

 

Intentionally Omitted

26

 

 

 

 

 

 

§4.20

 

Guaranty

26

 

 

 

 

 

 

§4.21

 

Canadian Filings – Statutory Mortgages

26

 

 

 

 

 

SECTION 5.

 

AFFIRMATIVE COVENANTS

26

 

 

 

 

 

§5.1

 

Punctual Payment

26

 

 

 

 

 

 

§5.2

 

Maintenance of Offices

26

 

 

 

 

 

 

§5.3

 

Records and Accounts

26

 

 

 

 

 

 

§5.4

 

K-Sea Transportation Financial Statements, Certificates, and Other Information

26

 

ii

--------------------------------------------------------------------------------


 

 

§5.5

 

Borrower Financial Statements

27

 

 

 

 

 

 

§5.6

 

Business and Corporate Existence

28

 

 

 

 

 

 

§5.7

 

Payment of Taxes

28

 

 

 

 

 

 

§5.8

 

Inspection of Properties and Books

28

 

 

 

 

 

 

§5.9

 

Licenses and Permits

28

 

 

 

 

 

 

§5.10

 

Pension Plans

28

 

 

 

 

 

 

§5.11

 

Environmental and Safety Matters

29

 

 

 

 

 

 

§5.12

 

Indemnities, Etc

30

 

 

 

 

 

 

§5.13

 

Performance of Contracts

31

 

 

 

 

 

 

§5.14

 

Notice of Default

31

 

 

 

 

 

 

§5.15

 

Notice of Material Claims and Litigation

31

 

 

 

 

 

 

§5.16

 

No Disposition of Collateral

31

 

 

 

 

 

 

§5.17

 

Borrower’s Title; Lender’s Security Interest

32

 

 

 

 

 

 

§5.18

 

Compliance with Laws and Regulations

32

 

 

 

 

 

 

§5.19

 

Further Assurances

32

 

 

 

 

 

 

§5.20

 

Casualty Occurrence

33

 

 

 

 

 

SECTION 6.

 

NEGATIVE COVENANTS; FINANCIAL COVENANTS

33

 

 

 

 

 

§6.1

 

Transactions with Affiliates

33

 

 

 

 

 

 

§6.2

 

Terminate Pension Plan

33

 

 

 

 

 

 

§6.3

 

[Intentionally Omitted].

33

 

 

 

 

 

 

§6.4

 

Certain Agreements Regarding Financial Covenants Under Existing Revolver

33

 

 

 

 

 

SECTION 7.

 

EVENTS OF DEFAULT; ACCELERATION

34

 

 

 

 

 

§7.1

 

Events of Default

34

 

 

 

 

 

 

§7.2

 

Remedies

35

 

 

 

 

 

SECTION 8.

 

EXPENSES

37

 

 

 

 

SECTION 9.

 

SURVIVAL OF COVENANTS

37

 

 

 

 

SECTION 10.

 

CONFIDENTIALITY

37

 

 

 

 

SECTION 11.

 

SUCCESSORS AND ASSIGNS; PARTICIPATIONS

38

 

 

 

 

 

§11.1

 

Successors and Assigns.

38

 

 

 

 

 

 

§11.2

 

Assignments

38

 

iii

--------------------------------------------------------------------------------


 

 

§11.3

 

Participations

40

 

 

 

 

 

 

§11.4

 

Disclosures

40

 

 

 

 

 

 

§11.5

 

Federal Reserve Bank

40

 

 

 

 

 

 

§11.6

 

Register; Note

40

 

 

 

 

 

SECTION 12.

 

NOTICES

41

 

 

 

 

SECTION 13.

 

ENTIRE AGREEMENT

43

 

 

 

 

SECTION 14.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC

43

 

 

 

 

SECTION 15.

 

SEVERABILITY

43

 

 

 

 

SECTION 16.

 

SUBMISSION TO JURISDICTION; WAIVER

43

 

 

 

 

SECTION 17.

 

WAIVER OF JURY TRIAL

44

 

 

 

 

SECTION 18.

 

MISCELLANEOUS

45

 

 

 

 

SECTION 19.

 

JUDGMENT CURRENCY INDEMNITY

45

 

SCHEDULES

Schedule 1

 

Description of the Vessels

Schedule 2

 

Liens

 

 

 

EXHIBITS

Exhibit A

 

Form of Term Note

Exhibit B

 

[Intentionally Omitted]

Exhibit C-1

 

Form of Canadian Ship Mortgage

Exhibit C-2

 

Form of U.S. Ship Mortgage

Exhibit D

 

Form of Assignment and Acceptance

Exhibit E-1

 

Form of Canadian Security Agreement

Exhibit E-2

 

Form of U.S. Security Agreement

Exhibit F

 

Form of Guaranty

 

iv

--------------------------------------------------------------------------------


 

 

LOAN AGREEMENT

 

This LOAN AGREEMENT (this “Agreement”), is made as of December 19, 2005, by and
between K-SEA CANADA CORP., a Nova Scotia unlimited liability company (the
“Borrower”), and CITIZENS LEASING CORPORATION, d/b/a CITIZENS ASSET FINANCE, a
Rhode Island corporation, (the “Lender”).

 

NOW THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 

SECTION 1.                            DEFINITIONS

 

§1.1                        Defined Terms. As used in this Agreement the
following terms shall have the meanings assigned to them below:

 

“340” means a 75,000 barrel tank barge named the “340” owned by Sea Coast with
official number 657024.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided,
however, that with respect to the Borrower, K-Sea Operating and K-Sea
Transportation, this term shall not be deemed to describe any Person who is not
any of the Borrower, K-Sea Operating, the general partner of K-Sea Operating,
K-Sea Transportation or a direct or indirect subsidiary of K-Sea Transportation.

 

“Agreement” - see preamble.

 

“Authorized Officer” means any person holding the title of Chairman, President,
Vice President, Chief Financial Officer or Treasurer (or other officer
performing the functions thereof).

 

“Borrower” see preamble.

 

“Business Day” means any day on which banks in Rhode Island and New York are
open for the conduct of normal banking business.

“Canada Shipping Act” means the Canada Shipping Act, R.S.C. 1985, c. S-9.

 

“Canadian Coast Guard” means the Canadian Coast Guard, which is Canada’s
civilian marine organization.

 

“Canadian Dollars” and the sign “CAD $” means dollars or such coin or currency
of Canada as at the time of payment shall be legal funds for the payment of
public and private debts in Canada.

 

“Canadian Maritime Law” means the law defined as Canadian Maritime Law in the
Federal Courts Act as such law has been altered by such Act or any other Act of
the Canadian Parliament.

 

--------------------------------------------------------------------------------


 

“Canadian Mortgage” means the Mortgage Agreement Collateral to Statutory
Mortgage dated as of the date hereof and the Statutory Mortgages (Form 7),
registered at the Ports of St. John’s, Newfoundland and Hamilton, Ontario on
December 19, 2005, both substantially in the form of Exhibit C-1, granted by the
Borrower in favor of the Lender with respect to the MCS Barge and the WJM Tug as
such mortgage may be amended, supplemented, restated, replaced or otherwise
modified from time to time.

 

“Canadian Security Agreement” means the Security Agreement, dated as of the date
hereof, substantially in the form of Exhibit E-1 pursuant to which the Borrower
has granted to the Lender, a security interest in certain rights and assets of
the Borrower in the Collateral..

 

“Canadian Vessels” means the MCS Barge and the WJM Tug.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“CBPA” means Citizens Bank of Pennsylvania.

 

“CFG” means Citizens Financial Group.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of
ownership interests representing more than 50% of the general partnership
interest in K-Sea Transportation or more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding ownership interests of
the Borrower, K-Sea Operating or Sea Coast or any Subsidiary Guarantor, or
(b) for the period of twelve (12) consecutive calendar months, a majority of the
board of Borrower or any Guarantor shall no longer be composed of individuals
(i) who were members of said board on the first day of such period, (ii) whose
election or nomination to said board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of said board, or (iii) whose election or nomination to said
board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
said board.

 

“Closing Date” means the date on which the Loan is advanced to the Borrower
pursuant to the terms hereof.

 

“Coast Guard” means the United States Coast Guard, which is currently part of
the United States Department of Homeland Security.

 

“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

“Collateral” means the Vessels, charter hire, freights and earnings, fees and
all other amounts due or which become due and payable to the Borrower or Sea
Coast arising out of the Vessels; all insurance proceeds payable to the Borrower
or Sea Coast with respect to the Vessels; and all other property, interests and
rights now or at any time hereafter described, referred to in or covered by the
Security Documents.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlled” or “Controlling” have meanings correlative thereto.

 

“Controlled Group” means all trades or businesses (whether or not incorporated)
under common control that, together with the Borrower, are treated as a single
employer under Section 414(b) or 414(c) of the Code or Section 4001(a)(14) of
ERISA.

 

“Currency of Obligation” means the currency in which an amount due hereunder is
payable.

 

“Currency of Payment” means the currency into which any Currency of Obligation
is converted.

 

“Default(s)” means the occurrence of any event or condition which, after the
giving of notice and/or the lapse of time (if provided for in §7), would become
an Event of Default.

 

“Default Rate” means an interest rate of 300 basis points per annum over the
relevant interest rate in effect in accordance with Section 2.2(b) and (c) or,
if lower, the Highest Lawful Rate.

 

“Eligible Assignee” means any bank, insurance company or other financial
institution or finance company having a net worth in excess of Fifty Million
U.S. Dollars ($50,000,000).

 

“Environmental Laws” means any and all United States and Canadian federal,
state, municipal, provincial, local and foreign laws, statutes of the United
States and Canada, ordinances, rules, judgments, orders, decrees, directives
(whether or not having the force of law) or any governmental authority or any
environmental agency, as well as permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions imposing liability or
standards of conduct, regulating or relating to fines, orders, injunctions,
penalties, damages, contribution, cost recovery compensation, losses or injuries
resulting from the Release or threatened Release of Hazardous Materials or to
the generation, storage, transportation, or disposal of Hazardous Materials, in
any manner applicable to the Borrower or any of its properties, including the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§9601 Qt seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 Qt
seq.), the Solid Waste Disposal Act (42 U.S.C. §6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §1251 et seq.), the Clean Air Act (42 U.S.C.
§7401 et. seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et. seq.),
the Occupational Safety and Health Act (29 U.S.C. §651 et. seq.) and the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. §11001 et. seq.),
each as amended or supplemented, and any analogous future or present local,
municipal, state, provincial and federal or foreign statutes of the United
States and Canada

 

3

--------------------------------------------------------------------------------


 

and rules and regulations promulgated pursuant thereto, each as in effect on the
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” means any of the events specified in §7, provided that there
has been satisfied any requirement in connection with such event for the giving
of notice or the lapse of time, or both.

 

“Event of Loss” means, with respect to any Vessel, the actual or constructive
loss of such Vessel or the use thereof, due to theft, destruction, damage beyond
repair or damage from any reason whatsoever, to an extent which makes repair
uneconomical, or rendition thereof unfit for normal use, or the condemnation,
confiscation or seizure of, or requisition of title to or use of, such Vessel by
any Governmental Authority (other than the United States or Canada pursuant to a
requisition for hire) or any other person, whether or not acting under color of
Governmental Authority.

 

“Excluded Tax” means, with respect to the Lender, any of the following Taxes:

 

(i)                                     any Tax imposed on or with respect to,
or calculated by reference to, the gross or net income, capital, capital stock,
net worth, assets or conduct of business of the Lender by any national, state
(or equivalent), provincial, local or municipal jurisdiction under the laws of
which the Lender is incorporated or otherwise organized or in which the Lender
has an office or other fixed place of business;

 

(ii)                                  any Tax imposed on a Lender by, or payable
by a Lender to, any Governmental Authority or other taxing authority in any
jurisdiction if the jurisdictional basis for such Tax exists as a result of any
activities, transactions or other connection of such Lender (or any of its
Affiliates) in or with such jurisdiction that is unrelated to the Lender’s Loan
to the Borrower pursuant to the Loan Documents;

 

(iii)                               any Tax arising from a transfer, assignment
or other disposition by the Lender of all or any part of its interest in or
rights under the Loan or the Loan Documents unless such transfer, assignment or
other disposition occurs as the result of an Event of Default and while such
Event of Default is continuing;

 

(iv)                              any Tax to the extent consisting of a fine,
interest, a penalty or other addition to tax that would not have been required
to be paid but for the failure of the Lender to file any tax return or other tax
document, or to pay any tax, in a procedurally proper and timely matter;

 

(v)                                 any Tax attributable to gross negligence or
willful misconduct of the Lender or the breach of any agreement of the Lender in
the Loan Documents; and

 

(vi)                              any United States or Canadian federal Tax
imposed on, or required to be withheld from or with respect to payments of,
gross or net income (including, with respect to

 

4

--------------------------------------------------------------------------------


 

United States federal Tax, any Tax imposed by Section 881, 884, 1441, 1442, or
3406 of the Code).

 

“Existing Revolver” means the transactions contemplated by the Loan and Security
Agreement dated as of March 24, 2005, as amended by Amendments No. 1 and 2, by
and between the K-Sea Operating, KeyBank National Association, LaSalle Bank
National Association and CBPA, as the same may be further amended, modified or
supplemented from time to time.

 

“Federal Courts Act” means the Federal Courts Act, R.S.C. 1985, c. F-7.

 

“Financial Covenants” means the financial covenants of K-Sea Operating as
currently set forth in Sections 7.01 — 7.04 of the Existing Revolver.

 

“Financing Statements” means (i) with respect to Guarantors, when in reference
to the United States, Uniform Commercial Code financing statements naming the
Guarantors as debtor and the Lender as secured party and filed or to be filed in
the office of the Secretary of State of Delaware and/or such other locations as
may be required from time to time under applicable law to perfect a security
interest in certain of the Collateral to which the applicable Guarantor has
rights, and (ii) with respect to the Borrower, the PPSA financing statements
filed in the jurisdiction of the head office of the Borrower and, if applicable,
each province or territory where collateral which is not an intangible or
moveable goods are located, naming the Borrower as debtor and Lender as secured
party, and filed or to be filed in the PPR and in such other locations as may be
required from time to time under applicable law to perfect a security interest
in the Collateral to which the Borrower has rights.

 

“Foreign Exchange Agreement” means the Agreement Regarding Foreign Exchange
Transactions dated December 19, 2005, entered into between the Lender and CFG
for the benefit of the Borrower respecting this Agreement or in respect of the
Loan, the Note or other Loan Documents.

 

“Foreign Exchange Obligations” means all indebtedness, obligations and
liabilities of the Lender to CFG under the Foreign Exchange Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as may be determined from time to time by the Financial Accounting
Standards Board.

 

“Governmental Authority” means any government or political subdivision,
parliament, legislature, or any agency, authority, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

“Guarantors” means K-Sea Operating, K-Sea Transportation, and Sea Coast.

 

“Guaranty” means the Guaranty Agreement in the form of Exhibit F, dated as of
the date hereof, between the Guarantors and the Lender, as amended,
supplemented, restated, replaced or otherwise modified from time to time.

 

5

--------------------------------------------------------------------------------


 

“Hazardous Materials” means (a) any oil, petroleum or petroleum derived
substance, any drilling fluids, produced waters and other wastes associated with
the exploration, development or production of crude oil, any flammable
substances or explosives, any radioactive materials, any hazardous wastes or
substances, any toxic wastes or substances or any other materials or pollutants
which (i) pose a hazard to any property of the Borrower, Sea Coast or to Persons
on or about such property or (ii) cause such property to be in violation of any
Environmental Laws, (b) asbestos in any form which is or could become friable,
urea formaldehyde foam insulation, electrical equipment which contains any oil
or electric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million; (c) any chemical, material or substance defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous waste,” “restricted hazardous
waste,” or “toxic substances” or words of similar import under any applicable
Canadian, United States, or foreign, local, municipal, state, provincial or
federal law or under the rules and regulations adopted or publications
promulgated pursuant thereto, including Environmental Laws, and (d) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Governmental Authority having jurisdiction over the Borrower or
Sea Coast, or any of their respective properties, including the Vessels.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement (excluding
fuel surcharge) or other interest or currency exchange rate of commodity price
hedging agreement.

 

“Highest Lawful Rate” means the maximum lawful rate of interest (or, if the
context requires, an amount calculated at such rate) that the Lender is allowed
to contract for, charge, take, reserve or receive under applicable Law.

 

“Income Tax Act” means the Income Tax Act, R.S.C. 1985, c.1 (5th Supp.)

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
indebtedness of others secured by (or for which the holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the indebtedness
secured  thereby has been assumed, (g) all guarantees by such Person of
indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all operating lease obligations of such Person, (j) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (k) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances; provided,
however, that “Indebtedness” shall not include (x) secured nonrecourse
obligations and (y) nonrecourse obligations incurred in connection with
leveraged lease transactions as determined in accordance with GAAP.

 

“Indemnified Party” - see §5.11(d).

 

6

--------------------------------------------------------------------------------


 

“Indemnified Tax” means any Tax (other than an Excluded Tax) imposed on or with
respect to (i) the execution, delivery, recording, registration, notarization or
other formalization, performance, or enforcement of the Loan or the Note or any
of the other Loan Documents or (ii) any payment pursuant to the Loan Documents.

 

“Initial Lender” means Citizens Leasing Corporation, d/b/a CITIZENS ASSET
FINANCE, a Rhode Island corporation.

 

“K-Sea Operating” means K-Sea Operating Partnership L.P., a Delaware limited
partnership.

 

“K-Sea Transportation” means K-Sea Transportation Partners L.P., a Delaware
limited partnership.

 

“Law” means any law (including common law), constitution, statute, treaty,
convention, regulation, rule, by-law (including zoning by-laws), treaty, code,
ordinance, and all applicable official directives, order, injunction, writ,
judgment, exemption, approval, license, guideline, policy, decree or award of
any Governmental Authority (whether or not having the force of law).

 

“Lender(s)” – see the preamble.

 

“Lender Register” as defined in §11.6.

 

“Lien” means, with respect to any property or asset (or any income or profits
therefrom of any Person) (in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise) (a) any mortgage, pledge, hypothecation, assignment, security
interest, encumbrance, lien (statutory or otherwise), levy, execution,
attachment, seizure, garnishment or charge of any kind or description, whether
or not choate, vested, or perfected, thereupon or in respect thereof and shall
include any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature thereof including any
lease or similar arrangement with a public authority executed in connection with
the issuance of industrial development revenue bonds or pollution control
revenue bonds or other similar bonds, and the filing of, or agreement to file
any ship mortgage, financing statement or other document with the Coast Guard,
or under the Canada Shipping Act with the Registrar of Shipping for the ports of
St. John’s, Newfoundland and Hamilton, Ontario, or under the UCC or the PPSA, or
similar law of any jurisdiction, or (b) any other arrangement, express or
implied, under which the same is subordinated, transferred, sequestered or
otherwise identified so as to subject the same to, or make the same available
for, the payment or performance of any liability or obligation in priority to
the payment of the ordinary, unsecured creditors of such Person.

 

“Loan” — see §2.1.

 

“Loan Documents” - collectively, this Agreement, the Note, the Security
Agreements, the Financing Statements, the Ship Mortgages, the Guaranty, and any
other instruments or agreements executed and delivered by the parties in
connection with the transactions contemplated by this Agreement, in each case as
the same may be amended, supplemented, restated, replaced or otherwise modified
from time to time.

 

7

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the Collateral,
(b) the property, business, operations, financial condition, liabilities or
capitalization of K-Sea Transportation and its consolidated Affiliates,
including, without limitation, the Borrower, taken as a whole, (c) the ability
of the Borrower to perform any of its obligations under this Agreement
(including the timely payment of all amounts due hereunder), (d) the rights of
or benefits available to the Lender under this Agreement, or (e) the validity or
enforceability of this Agreement.

 

“MCS Barge” means the 85,000 barrel cap double hull tank barge named the
“McCleary’s Spirit” with official number 822797.

 

“Note” - see §2.2(a).

 

“Obligations”  means (a) all indebtedness, obligations and liabilities of the
Borrower or any Guarantor to the Lender existing on the date of this Agreement
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, in each case arising by contract, operation of law or otherwise under
or in connection with (i) this Agreement or in respect of the Loan and the Note
or the other Loan Documents, as all of the same may be amended, extended,
renewed, replaced, restated or otherwise modified from time to time, and
(ii) any interest rate agreement, currency swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate option contract, or any
other similar interest rate protection agreement or arrangement between the
Borrower and the Lender or any Affiliate of the Lender, and (b) the Foreign
Exchange Obligations, in each case, respecting this Agreement or in respect of
the Loan and the Note or other Loan Documents.

 

“Officer’s Certificate” means a certificate signed on behalf of the Borrower or
any Guarantor by an Authorized Officer of the Borrower or the Guarantor, as
applicable.

 

“Original Vessel Documents” means the U.S. Coast Guard Certificates of
Documentation and the American Bureau of Shipping Classification Certificates
for the 340 and the Certificate of Registry issued by the registrar at the
Registry for the Port of Hamilton, Ontario for the MCS Barge and the Registry
for the Port of St. John’s, Newfoundland for the WJM Tug.

 

“Participant” – see §11.3.

 

“Permitted Lien” means (a) Liens granted to the Lender pursuant to the Loan
Documents; and (b):

 

(i)                                     Liens for current crew’s wages,
including wages or disbursements of the master to the extent provided in Public
Law 90-293, the Canada Shipping Act, the Federal Courts Act, or under Canadian
common law, for general average or salvage (including contract salvage) or for
wages of stevedores employed directly by the Borrower or Sea Coast, the
operator, agent or master of the Vessels which in each case (A) are unclaimed or
(B) shall not have been due and payable for longer than ten (10) days after
termination of a voyage;

 

(ii)                                  With respect to the United States, liens
for repairs or incident to current operations of the Vessels (other than those
referred to in clause (i)), but only to the extent in each

 

8

--------------------------------------------------------------------------------


 

case that such liens are based on (x) claims not yet delinquent, (y) in the case
of liens incident to current operations, are incurred in the ordinary course of
business and do not exceed Two Hundred Fifty Thousand U.S. Dollars ($250,000) in
the aggregate, and (z) do not involve a significant risk of a sale, forfeiture,
hindrance to operation or loss of the Vessels and with respect to Canada,
Canadian common law possessory liens of ship repairers to the extent of the
repair work done by the repairer to the extent that such liens are given
priority over registered mortgagees under applicable law;

 

(iii)                               Liens for amounts (including Taxes) that are
not delinquent or that are due and unpaid for not more than sixty (60) days
after such amounts shall become due that do not involve a significant risk of a
sale, forfeiture, hindrance to operation or loss of the Vessels and unremitted
source deductions to which the Crown has priority pursuant to the Income Tax
Act;

 

(iv)                              Liens for amounts being contested by the
Borrower or Sea Coast in good faith by appropriate procedures, diligently
prosecuted or appealed which do not involve a significant risk of a sale,
forfeiture, hindrance to operation or loss of the Vessels;

 

(v)                                 Liens for charges that, in the opinion of
the Borrower or Sea Coast or as indicated by the written admission of liability
therefor by an insurance company, are covered by insurance; and

 

(vi)                              Liens arising from the taking or requisition
for use of the Vessels by the government or any governmental body of the United
States of America or Canada to the extent that the creation or incurrence of
such lien shall have been beyond the control of the Borrower or of Sea Coast, as
applicable, during such requisition, provided that all such liens referred to in
this clause (vi) shall be removed and discharged within thirty (30) days after
such requisition shall have terminated.

 

“Person” means a natural person, a partnership, a corporation, a limited
liability company, a limited partnership, a limited liability partnership, a
joint venture, a trust, an unincorporated organization, or a government or any
agency or political subdivision thereof.

 

“Plan” means, with respect to persons located in the United States, at any time,
an employee pension or other benefit plan that is subject to Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code and is
either (i) maintained by the Borrower or any member of the Controlled Group for
employees of the Borrower or any member of the Controlled Group, or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower or any member of the Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five Plan years
made contributions, and, with respect to persons located in Canada, means any
employee pension or other benefit plan.

 

“Port of Registry” means, in the case of the MCS Barge, Hamilton, Ontario, and
in the case of the WJM Tug, St. John’s, Newfoundland and Labrador.

 

“PPR” means, as applicable, the Personal Property Registry in Nova Scotia and
the Personal Property Registry in Newfoundland.

 

9

--------------------------------------------------------------------------------


 

“PPSA” means the Personal Property Security Act (Nova Scotia), S.N.S. 1995-96,
c.13 as in effect from time to time in the Province of Nova Scotia or such other
jurisdiction where any of the Collateral is located in Canada, except the
province of Quebec.

 

“Prepayment Premium” means an additional amount to be paid in connection with
any prepayment made pursuant to §2.3(a), §2.3(b) (other than relating to a
prepayment arising as a result of an Event of Loss) or §7.2, (a) if such
prepayment occurs prior to December 19, 2006, an amount equal to three percent
(3%) of the prepaid principal thereof, (b) if such prepayment occurs on or after
December 19, 2006, but prior to December 19, 2007, an amount equal to two
percent (2%) of the prepaid principal thereof, and (c) if such prepayment occurs
on or after December 19, 2007, an amount equal to 1% of the prepaid principal
thereof, provided that the Borrower shall be entitled to prepay (in a one-time
prepayment) the principal amount of the Loan in an amount of up to Fifteen
Million One Hundred Forty-Seven Thousand Six Hundred Canadian Dollars (CAD
$15,147,600.00), at any time after the date which occurs twelve (12) months
after the Closing Date, without incurring any Prepayment Premium (other than
amounts due by Borrower to Lender for costs incurred by Lender as Foreign
Exchange Obligations).

 

“Proceeds” shall have the meaning assigned to it under the UCC or PPSA, as
applicable, and, in any event, shall include, but not be limited to, the
following at any time whatsoever arising or receivable: (a) whatever is received
upon the collection, exchange, sale or other disposition of any Collateral, and
any property into which any of the Collateral is converted, whether cash or
non-cash proceeds, (b) any and all proceeds of any insurance, indemnity,
warranty or guarantee payable to the Borrower or Sea Coast from time to time
with respect to any of the Collateral, (c) any and all payments (in any form
whatsoever) made or due and payable to the Borrower or Sea Coast from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any of the Collateral by any Governmental Authority (or any Person
acting under color of governmental authority), and (d) any and all other amounts
from time to time paid or payable under or in connection with any of the
Collateral.

 

“Registration Agent” as defined in §11.6.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration in, by, from or
related to any real property (including all buildings, fixtures or other
improvements located thereon) or personal property owned, leased or operated by
the Borrower into the indoor or outdoor environment, including the movement of
any Hazardous Material through air, soil, surface water, groundwater or
property.

 

“Revolving Lenders” means those lenders that, at any time of determination, are
parties to the Existing Revolver.

 

“Sea Coast” means Sea Coast Transportation LLC, a Delaware limited liability
company and a wholly owned Subsidiary of K-Sea Operating.

 

“Security Agreements” means the Canadian Security Agreement and the U.S.
Security Agreement.

 

“Security Documents” means the Security Agreements and the Ship Mortgages.

 

10

--------------------------------------------------------------------------------


 

“Ship Mortgages” means collectively the Canadian Mortgage and the U.S. Mortgage.

 

“Statutory Mortgages” means the first Statutory Mortgages (Form 7) naming the
Borrower as mortgagor and the Lender as mortgagee and filed with the Registrar
of Shipping at the Ports of St. John’s, Newfoundland and Hamilton, Ontario on or
about the date hereof, both substantially in the form of Exhibit C-1, granted by
the Borrower in favor of the Lender with respect to the MCS Barge and the WJM
Tug.

 

“Subsidiary” means, with respect to any Person (the “Parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
Parent in the Parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, Controlled or held by the Parent, or (b) the
financial statements of which shall be (or should be) consolidated with the
financial statements of such Person in accordance with GAAP.

 

“Taxes” means, with respect to any Person, any and all present or future taxes,
including any change in the basis of taxation (except a change in the rate of
taxation on the overall net income of such Person, by the jurisdiction, or by
any political subdivision or taxing authority of any such jurisdiction, in which
such Person has its principal office), levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including gross receipts, excise, property, sales, transfer, license, payroll,
social security and franchise taxes now or hereafter imposed or levied by the
United States of America or Canada, or any state, provincial, local, municipal
or foreign government or by any department, agency or other political
subdivision or taxing authority thereof and all interest, penalties, additions
to tax or similar liabilities with respect thereto.  Notwithstanding the
foregoing, the definition “Taxes” shall not include any taxes or other charges
as mentioned above on or with respect to the income of the Lender.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“U.S. Dollars” and the sign “U.S. $” means dollars or such coin currency of the
United States as at the time of payment shall be legal funds for the payment of
public and private debts in the United States.

 

“U.S. Mortgage” means the First Preferred Ship Mortgage dated as of the date
hereof substantially in the form of Exhibit C-2, granted by Sea Coast in favor
of the Lender pursuant to the Guaranty with respect to the 340 Barge as such
mortgage may be amended, supplemented, restated, replaced or otherwise modified
from time to time.

 

“U.S. Security Agreement” means the Security Agreement, dated as of the date
hereof, substantially in the form of Exhibit E-2 pursuant to which Sea Coast has
granted to the Lender, a security interest in certain rights and assets of K-Sea
Operating relating to the 340 Barge as security for the Borrower’s Obligations
and the obligations created under the Guaranty.

 

11

--------------------------------------------------------------------------------


 

“Vessel(s)” means, collectively, the MCS Barge, the WJM Tug and the 340, and
individually, any one of them, as more particularly described in Schedule 1
hereto.

 

“WJM Tug” means a twin screw tug named the “William J. Moore” with the official
number 343910.

 

§1.2                        Other Definitional and Interpretive Provisions.

 

(a)                                  All terms in this Agreement, the Exhibits
and Schedules hereto shall have the same defined meanings when used in any other
Loan Documents, unless the context shall require otherwise.

 

(b)                                 Except as otherwise expressly provided
herein, all accounting terms not specifically defined or specified herein shall
have the meanings generally attributed to such terms under GAAP, including
applicable statements and interpretations issued by the Financial Accounting
Standards Board and bulletins, opinions, interpretations and statements issued
by the American Institute of Certified Public Accountants or its committees.

 

(c)                                  All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders; the singular shall include the plural, and the plural
shall include the singular.

 

(d)                                 The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provisions of this Agreement.

 

(e)                                  The preamble hereto is part of this
Agreement.  Titles of Sections in this Agreement are for convenience only, do
not constitute part of this Agreement and neither limit nor amplify the
provisions of this Agreement, and all references in this Agreement to Sections,
Subsections, paragraphs, clauses, subclasses, Schedules or Exhibits shall refer
to the corresponding Section, Subsection, paragraph clause, subclause,
Schedule or Exhibit attached to this Agreement, unless specific reference is
made to the articles, sections or other subdivisions or divisions of such
Schedule or Exhibit to or in another document or instrument.

 

(f)                                    Each definition of a document in this
Agreement shall include such document as amended, modified, supplemented,
restated, renewed or extended from time to time.

 

(g)                                 Except where specifically restricted,
reference to a party in a Loan Document includes that party and its successors
and assigns permitted hereunder or under such Loan Document.

 

(h)                                 Unless otherwise specifically stated,
whenever a time is referred to in this Agreement or in any other Loan Document,
such time shall be the local time in Providence, Rhode Island and New York, New
York.

 

12

--------------------------------------------------------------------------------


 

(i)                                     Any list in this Agreement of one or
more items preceded by the words “include or “including” shall not be deemed
limited to the stated items but shall be deemed without limitation.

 

SECTION 2.                            THE TERM LOAN.

 

§2.1                        Loan; Purposes. Subject to the terms and conditions
set forth herein, and in reliance upon the representations and warranties
contained herein, on the date hereof, the Lender shall advance a term loan to
the Borrower in the principal amount of Fifteen Million One Hundred Forty-Seven
Thousand Six Hundred Canadian Dollars (CAD $15,147,600.00) (the “Loan”) in a
single disbursement of immediately available funds to the Borrower by wire
transfer pursuant to the Borrower’s instruction.  The proceeds of the Loan shall
be used by the Borrower to refinance the costs of purchasing the Canadian
Vessels.

 

§2.2                        Note; Repayment of Principal and Interest.

 

(a)                                  The obligations of the Borrower to repay
the Loan, to pay interest thereon, and all other sums which may become payable
with respect thereto, shall be evidenced with respect to the Loan by this
Agreement and by a promissory note of the Borrower substantially in the form of
Exhibit A (the “Note”), appropriately completed in accordance with the
provisions of this Agreement and dated as of the date hereof.  If not earlier
prepaid pursuant to §2.3, the entire remaining principal amount of the Loan
shall become immediately due and payable on the date which occurs 84 months
after the date hereof (the “Maturity Date”), as set forth in the Note, without
presentment, demand or further notice of any kind, together with all accrued
interest and other amounts then owing by the Borrower to the Lender hereunder
and under the other Loan Documents and including any amounts then owed by Lender
to CFG as Foreign Exchange Obligations. The principal balance of the Note may be
prepaid pursuant to §2.3, provided that no amount of the Loan that is so prepaid
shall be available for reborrowing. Partial prepayments of the Note shall be
applied to installment payments in the inverse order of maturity.  The
outstanding principal amount of the Loan shall bear interest at the rate, and
such interest shall be payable on the dates, as provided in the Note.

 

(b)                                 The Borrower shall pay to the Lender
interest at the Default Rate on the principal of the Loan, and on any other
amounts payable by the Borrower under this Agreement or the other Loan Documents
(including interest to the extent permitted by law) that is not paid on the due
date thereof, calculated from the day following such due date.  In addition, if
any payment set forth in the Note or hereunder shall not be made within ten
(10) days of the due date, the Borrower shall pay as an administrative and late
charge an amount equal to 5% of the amount of any such overdue payment.  All
late charges and interest provided for in this §2.2(b) shall be payable on
demand.  The payment or acceptance of the rate provided by this §2.2(b) or any
such late charge shall not constitute a waiver of any Default or Event of
Default or an amendment to this Agreement or otherwise prejudice or limit any
rights or remedies of the Lender.

 

(c)                                  In no event shall the amount of interest
due or payable under the Loan, the Note or any of the other Loan Documents,
exceed the Highest Lawful Rate, and in the event any such excess is paid by the
Borrower or received by the Lender, then such excess sum shall be deemed to be
inadvertently paid or received and shall be credited as a payment of principal,

 

13

--------------------------------------------------------------------------------


 

unless the Borrower shall notify the Lender that the Borrower elects to have
such excess returned to it forthwith.  It is the express intent hereof that the
Borrower not pay and the Lender not receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may be lawfully paid by the
Borrower under applicable Law.

 

(d)                                 The books and records of the Lender shall,
absent demonstrable error, be conclusive as to the outstanding amount of the
Loan, all interest accrued thereon and all other amounts owed by the Borrower
hereunder.

 

§2.3                        Prepayments.

 

(a)                                  Voluntary Prepayments.  The Borrower shall
have the right to prepay the Loan in whole or in part, together with accrued
interest, provided that such prepayment shall be accompanied by (i) payment of
the applicable Prepayment Premium and (ii) payment to Lender of any applicable
Foreign Exchange Obligations incurred by Lender, and provided further that the
Borrower shall give the Lender notice of its intent to prepay the Loan or a
portion thereof not later than 2:00 p.m. on the date that is three (3) Business
Days prior to the date of prepayment (which prepayment date must be a date upon
which a principal installment payment is due under the Note).  Such notice shall
be irrevocable; once given, the principal amount of the Loan designated in the
Borrower’s notice shall become due and payable on the prepayment date specified
therein.

 

(b)                                 Mandatory Prepayments.  The Borrower shall
be required to irrevocably offer to repay the principal balance of the Note,
subject to the limitations set forth below in the “provided” clause, together
with all accrued interest and any other amounts then owing and constituting
Obligations (including the applicable Prepayment Premium if any and any
applicable Foreign Exchange Obligations incurred by the Lender) and the failure
to make such offer shall be deemed to be an Event of Default under the Loan
Agreement, (i) without derogating in any way from §5.16, in an amount equal to
100% of the net proceeds received by the Borrower, or Sea-Coast, as applicable,
from the sale or other transfer of legal, equitable or beneficial title of one
or more Vessels or shares of the Canadian Vessels or (ii) in an amount equal to
100% of the proceeds of an Event of Loss sufficient to prepay in whole the Note
on a date that is not earlier than the date the insurance proceeds are received
by the Borrower, or Sea Coast, as applicable, upon the occurrence of an Event of
Loss with respect to any Vessel, provided that (A) if the Borrower receives
proceeds as a result of any of the events described in clauses (i) and (ii) with
respect to the MCS Barge only (and not the WJM Tug or the 340), the Borrower
shall be required to prepay only an amount equal to 70% of the then outstanding
principal balance of the Loan, (B) if the Borrower receives proceeds as a result
of any of the events described in clauses (i) and (ii) with respect to the WJM
Tug only (and not the MCS Barge or the 340), the Borrower shall be required to
prepay only an amount equal to 14% of the then outstanding principal balance of
the Loan, (C) if Sea Coast receives proceeds as a result of any of the events
described in clauses (i) and (ii) with respect to the 340, the Borrower shall be
required to prepay only an amount equal to 16% of the then outstanding principal
balance of the Loan.

 

(c)                                  Foreign Exchange Gain.  If as a result of
any voluntary or mandatory prepayment of the Loan as contemplated in this §2.3,
the Lender incurs no Foreign Exchange

 

14

--------------------------------------------------------------------------------


 

Obligations, but instead is entitled to a gain under the Foreign Exchange
Agreement, the net amount of such gain (after all then-current obligations of
the Borrower to the Lender have been paid) shall be remitted to the Borrower.

 

§2.4                        Payments Generally.

 

(a)                                  All payments hereunder shall be made in
Canadian Dollars and in immediately available funds and shall be made prior to
2:00 p.m. on the date of payment to the principal office of the Lender or such
other office as the Lender shall designate in writing.  Payments received after
2:00 p.m. shall be deemed to be payments made prior to 2:00 p.m. on the next
succeeding Business Day.  Interest on the Loan and fees due and payable
hereunder and under the Note or any of the other Loan Documents shall be
computed on the basis of the actual number of days elapsed over twelve (12)
thirty (30) day months, including the first day but excluding the last day of
the relevant period.  Any payment which falls due on a day which is not a
Business Day shall be rescheduled to the next succeeding Business Day and
interest and fees shall continue to accrue to such rescheduled Business Day. 
The Borrower hereby irrevocably authorizes the Lender to charge any and all of
the Borrower’s accounts with the Lender for the amount of each such payment (the
Lender agreeing to give notice to the Borrower contemporaneously thereof), with
the Borrower remaining liable for any deficiency.

 

(b)                                 The Borrower agrees to pay principal,
interest, fees and all other amounts due hereunder or under the Note or under
any other Loan Document without setoff, recoupment or counterclaim.  All amounts
received by the Lender for application to the Obligations (whether voluntary or
mandatory payments or prepayments, proceeds from liquidation of Collateral, or
otherwise) shall be applied by the Lender in the following order of priority:
(i) to the payment of any fees then due and payable, (ii) to the payments of all
other amounts not otherwise referred to in this §2.4 then due and payable
hereunder or under the other Loan Documents (including any reasonable costs and
expenses incurred by the Lender as a result of a Default or an Event of
Default), (iii) to the payment of interest then due and payable on the Loan, and
(iv) to the payment of principal then due and payable on the Loan, to be applied
in the inverse order of maturity.  No application of payments will cure any
Event of Default or prevent acceleration, or continued acceleration, of amounts
payable under the Loan Documents or prevent the exercise, or continued exercise,
of rights and remedies of the Lender hereunder, under any of the other Loan
Documents or under applicable Law.

 

§2.5                        Increased Costs and Reduced Return. The Borrower
agrees that if any Governmental Authority enacts or promulgates after the date
hereof any Law, or any request, guideline or directive (whether or not having
the force of law and whether or not failure to comply therewith would be
unlawful) or any change in the interpretation or administration of any existing
Law by any Governmental Authority charged with the administration thereof, which
shall either (a) impose, affect, modify or deem applicable any reserve, special
deposit, capital maintenance or similar requirement against the Loan, or
(b) impose on the Lender any other condition regarding the Loan, this Agreement,
or the Note, or (c) result in any requirement regarding capital adequacy
(including any risk-based capital guidelines) affecting the Lender being imposed
or modified or deemed applicable to the Lender and the result of any event
referred to in clause (a), (b) or (c) above shall be to increase the cost to the
Lender of making, funding or maintaining the Loan or to reduce the amount of any
sum receivable by the Lender or

 

15

--------------------------------------------------------------------------------


 

the Lender’s rate of return on capital with respect to the Loan to a level below
that which the Lender could have achieved but for such imposition, modification
or deemed applicability (taking into consideration the Lender’s policies with
respect to capital adequacy) by an amount deemed by the Lender (in the exercise
of its reasonable discretion) to be material, then, upon demand by the Lender in
writing, the Borrower shall pay to the Lender, within ten (10) Business Days
after receipt of the Lender’s written demand and the statement described in the
following sentence, additional amounts which shall be sufficient to compensate
the Lender for such increased cost or reduced rate of return, provided that the
Borrower shall have no obligation to pay any such amount (x) to the extent that
such increased cost or reduction in rate of return on capital is a result of any
one or more of the following: (1) the Lender’s transfer of its interest in the
Loan and the Note to another lending office, (2) circumstances applicable to the
Lender but not of general application to other similar lenders, (3) a downgrade
in the credit rating accorded the Lender (or an Affiliate of the Lender) by any
credit rating agency, or (4) the Lender’s unreasonably treating the Loan less
favorably than other similarly situated loans in the Lender’s loan portfolio, or
(y) except after an Event of Default shall have occurred, in the case of any
Person that becomes a Lender after the date hereof, to the extent that the
amount of the increased cost or reduction in rate of return on capital exceeds
the amount of the increased cost or reduction in rate of return on capital that
would have been suffered by the Initial Lender if the Initial Lender owned such
Person’s interest in the Loan.  In the absence of manifest error, a statement
setting forth the basis for requesting such compensation and the method for, and
reasonable calculations for, determining the amount thereof, submitted by the
Lender to the Borrower, shall be final, conclusive and binding on all parties
for all purposes.

 

§2.6                        Payments Free and Clear of Taxes.

 

(a)                                  Except as provided in the following
sentence, payments of principal, interest, fees and other amounts under this
Agreement, the Note or any other Loan Document or otherwise paid or payable to
the Lender (as used in this §2.6, “Payments”) shall be made free and clear of,
and without deduction by reason of, Indemnified Taxes, all of which shall be
paid by the Borrower for its own account not later than the date when due.  If
the Borrower is required by law or regulation to deduct or withhold any Taxes
from any Payment, it shall: (i) make such deduction or withholding; (ii) pay the
amount so deducted or withheld to the appropriate taxing authority not later
than the date when due; (iii) deliver to the Lender, promptly and in any event
within 15 days after the date on which such Taxes become due, original tax
receipts (if reasonably obtainable) or other evidence satisfactory to the Lender
of the payment when due of the full amount of such Taxes; and (iv) pay to the
Lender forthwith upon request from time to time, such additional amounts as may
be necessary so the Lender receives, free and clear of all Taxes (other than
Excluded Taxes), the full amount of such Payment stated to be due under this
Agreement, the Note or any other Loan Document as if no such deduction or
withholding had been made.

 

(b)                                 The Borrower agrees to indemnify the Lender
for the full amount of Indemnified Taxes paid by the Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto within ten Business Days after receipt of the Lender’s written demand
therefore (which written demand shall include or be accompanied by (x) a
description in reasonable detail of the Indemnified Tax involved and the
calculation of the amount of indemnity demanded and (y) a copy of each written
communication which the Lender

 

16

--------------------------------------------------------------------------------


 

received from any Governmental Authority or other taxing authority with respect
to such Indemnified Tax.

 

(c)                                  If the Borrower pays any Indemnified Tax to
any Governmental Authority or other taxing authority, or pays any amount to the
Lender pursuant to §§2.6(a)(iv) or 2.6(b) with respect to any Tax:

 

(i)                                     the Borrower shall be subrogated to the
rights of the Lender with respect to such Tax, and the Lender shall take such
action as the Borrower may reasonably request to enable the Borrower to exercise
those rights; and

 

(ii)                                  to the extent that the Lender receives a
refund of such Tax, the Lender shall pay the amount of such refund to the
Borrower within thirty (30) days after receipt thereof.

 

(d)                                 Notwithstanding any provision to the
contrary in the Loan Documents, the Borrower shall have no obligation to pay, or
to indemnify the Lender for, any Tax pursuant to this §2.6 to the extent that
such Tax has been taken into account in the calculation of any amount paid or
payable by the Borrower to the Lender pursuant to §2.5 or §8.

 

(e)                                  The Borrower’s deduction or withholding
from any payment any withholding tax that is an Excluded Tax and the Borrower’s
payment of such payment reduced by such withholding tax in accordance with this
§2.6 shall not be a Default or an Event of Default.

 

(f)                                    If the Lender receives a written claim
from any Governmental Authority or other taxing authority for any Indemnified
Tax, the Lender shall send a copy of such written claim to the Borrower promptly
after receipt thereof.  If requested by the Borrower and the Borrower
acknowledges, in writing, that such Tax is an Indemnified Tax, the Lender shall
contest (or permit the Borrower to contest) such claim in accordance with
applicable Law (including appealing any adverse determination) and shall not
concede, settle, compromise or discontinue such contest without the Borrower’s
prior written consent (which shall not be unreasonably withheld), and the
Borrower shall pay the reasonable expenses incurred by the Lender in connection
with such contest.

 

§2.7                        Mitigation Obligations. If the Lender requests
compensation under §2.5 hereof or if the Borrower is required to pay any
additional amount to any Lender (or to any Governmental Authority for account of
any Lender) pursuant to §2.6 hereof or if a change in Law after the date hereof
gives rise to a reasonable expectation that such a request or requirement would
(but for §2.7) occur, then (if reasonably practicable) the Lender shall use
reasonable efforts to designate a different lending office for funding or
booking the Loan or to assign its rights and obligations hereunder to another of
its offices, branches or Affiliates, if such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to §2.5 or §2.6 hereof, as the case
may be, in the future, and (ii) would not subject the Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower agrees to pay the reasonable costs and expenses incurred by the Lender
in connection with any such designation or assignment.

 

17

--------------------------------------------------------------------------------


 

If the Lender requests compensation under §2.5 hereof, or if the Borrower is
required to pay any additional amount to the Lender (or to any Governmental
Authority for account of the Lender) pursuant to §2.6 hereof, or if a change in
Law after the date hereof gives rise to a reasonable expectation that such a
request or requirement would (but for this §2.7) occur, then the Borrower may,
at its sole expense, upon notice to the Lender, prepay the Loan in whole,
subject to the requirements of §2.3(a) hereof other than the requirement to pay
the applicable Prepayment Premium, provided, that the Lender shall have received
(i) payment of an amount equal to the outstanding principal of its Loan,
(ii) accrued interest thereon, (iii) accrued fees, (iv) payment of an amount
equal to the Lender’s Foreign Exchange Obligations, and (v) and all other
amounts payable to it hereunder, from the Borrower.  The Borrower shall not be
permitted to make any such prepayment free of an otherwise applicable Prepayment
Premium under this §2.7 if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to make such
prepayment under this paragraph cease to apply.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement and to make the Loan
hereunder, the Borrower represents and warrants to the Lender that:

 

§3.1                        Legal Existence and Good Standing, Etc.

 

(a)                                  The Borrower is an unlimited liability
company validly formed and existing under the laws of Nova Scotia and has all
requisite unlimited liability or other power to own the MCS Barge and the WJM
Tug, its other property and conduct its business substantially as presently
conducted by it and as proposed to be conducted by it.

 

(b)                                 The Borrower (i) maintains its chief
executive office at 3245 Richmond Terrace, Staten, Island, New York 10103, at
which place its principal books and records are kept and (ii) its principal
place of business at Suite 900, Purdy’s Wharf Tower One, 1959 Upper Water
Street, P.O. Box 997, Halifax, NS, Canada B3J 2X2.

 

(c)                                  The Borrower is qualified to do business
and is in good standing in all jurisdictions in which a failure to be so
qualified and in good standing might have a Materially Adverse Effect.

 

§3.2                        Corporate Power; Consents; Absence of Conflict with
Other Agreements Etc. The execution, delivery and performance of the Loan
Documents by the Borrower and the borrowings and transactions contemplated
thereby:

 

(a)                                  are within the Borrower’s powers as an
unlimited liability company, and have been duly authorized by all necessary
corporate action of the Borrower;

 

(b)                                 do not require any approval or consent of,
or filing with, any Governmental Authority bearing on the validity of such
instruments and borrowings which is required by any Law and are not in
contravention of Law or the terms of the Borrower’s incorporation documents or
other organizational document, or any amendment of any thereof;

 

18

--------------------------------------------------------------------------------


 

(c)                                  will not violate or result in any breach or
contravention of or the creation of any Lien under (except in favor of the
Lender) any indenture, agreement, lease, instrument or undertaking to which the
Borrower is a party or by which it or any of its properties are bound; and

 

(d)                                 are and will be valid and legally binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting generally
the enforcement of creditors’ rights, and except to the extent that the
availability of equitable remedies with respect to such obligations may be
subject to the discretion of the court before which any proceedings for such
remedies may be brought.

 

§3.3                        Title to Properties. K-Sea Transportation and its
Subsidiaries own all of their assets reflected in the balance sheet of K-Sea
Transportation and its Subsidiaries as at September 30, 2005, or acquired since
that date, subject, in the case of the Vessels, to no Liens of record on the
collateral except those set forth in Schedule 2.  Each of the Borrower and Sea
Coast has good and marketable title to all items of Collateral pledged by it,
free and clear of any Liens, except Permitted Liens.  On the Closing Date and
thereafter, the WJM Tug shall be properly documented as a vessel of Canada in
the name of the Borrower, and the MCS Barge shall be properly documented as a
vessel of Canada in the name of the Borrower.

 

§3.4                        Financial Statements. The Borrower has furnished to
the Lender a copy of K-Sea Transportation’s and its Subsidiaries balance sheets
as at September 30, 2005 and statements of income and changes in financial
position unaudited for the three (3) months then ended.  All such financial
statements have been prepared in accordance with GAAP and fairly present the
financial condition and the results of operations of K-Sea Transportation and
its Subsidiaries taken as a whole as at the close of business on the date
thereof.  There are no liabilities, contingent or otherwise, of the Borrower
involving material amounts, known to the officers of the Borrower and not
disclosed in said financial statements and the related notes thereto or not
reflected in the financial statements most recently delivered in connection with
§§5.4(a) or (b).

 

§3.5                        No Material Changes Etc. No material adverse changes
have occurred in the financial condition or business of (i) K-Sea Transportation
and its Subsidiaries taken as a whole; or (ii) the Borrower as shown on or
reflected in their respective balance sheets or other financial statements
delivered on or before the date hereof or in the balance sheets or other
financial statements most recently delivered in connection with §§5.4(a) or (b).

 

§3.6                        Franchises, Patents, Copyrights, Licenses, Etc. The
Borrower possesses franchises, patents, copyrights, trademarks, trade names,
licenses and permits, and rights in respect of the foregoing adequate for the
conduct of its business as now conducted without any known conflict with any
rights of others.

 

§3.7                        Litigation. There are no actions, suits, proceedings
or investigations of any kind pending or, to the best knowledge of the Borrower
and K-Sea Transportation and its Subsidiaries, threatened against the Borrower
or K-Sea Transportation and its Subsidiaries before any court, tribunal or
administrative agency or board which, if adversely determined, might

 

19

--------------------------------------------------------------------------------


 

reasonably be expected to, either in any case or in the aggregate have a
Material Adverse Effect or result in any liability not adequately covered by
insurance.

 

§3.8                        No Materially Adverse Contracts, Etc. The Borrower
is not subject to any charter, corporation or other legal restriction, or any
judgment, decree, order, rule or regulation which in the judgment of its
officers has or is reasonably expected in the future to have a Material Adverse
Effect.  The Borrower is not a party to any contract or agreement which in the
judgment of its officers has or is reasonably expected to have any Material
Adverse Effect, except as otherwise reflected in adequate reserves.

 

§3.9                        Compliance with Other Instruments, Laws, Etc. The
Borrower is not in violation of any provision of its charter documents or its
incorporation documents or any agreement, lease or other instrument by which it
or any of its properties may be bound, or any Law, decree, order, judgment,
statute, license, rule or regulation, in a manner which could reasonably be
expected to result in the imposition of substantial penalties or otherwise have
a Material Adverse Effect.  There are no past or present events, conditions,
circumstances, activities, practices, incidents, actions or plans known to the
Borrower which reasonably could be expected to interfere with or prevent
continued compliance, or which reasonably could be expected to give rise to any
common law or statutory liability, under, relating to or in connection with any
Environmental Law or otherwise form the basis of any claim, action, proceeding,
hearing or investigation under applicable Law based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling, or the emission, discharge, release or threatened
release into the environment, of any pollutant, contaminant, or Hazardous
Material or waste with respect to the Borrower or its business which could
reasonably be expected to have a Material Adverse Effect.

 

§3.10                 Tax Status. The Borrower has filed all material federal,
state and provincial income and all other material tax returns, reports and
declarations which the Borrower is required by any applicable Law of any
jurisdiction to which it is subject or has obtained an extension for filing such
returns, reports and declarations which is still in effect; has paid all taxes
and other governmental assessments and charges shown or determined to be due on
such returns, reports and declarations, except those being contested in good
faith by appropriate proceedings diligently pursued; and has set aside on its
books provisions reasonably adequate for the payment of all material taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no material unpaid taxes claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Borrower know of no basis
for any such claim.

 

§3.11                 No Default. No Default or Event of Default exists at the
delivery of this Agreement.

 

§3.12                 Absence of Liens. At the time of the making of the Loan
hereunder, there will be no financing statement, security agreement or ship
mortgage granted or agreed to by the Borrower or the Guarantors in effect which
purports to cover, create, perfect or give notice of any present or possible
future Lien on the Canadian Vessels being financed with the Loan or the 340 or
rights thereunder, or any other Liens thereon or on any of the other Collateral,
except for Permitted Liens and Liens in favor of the Lender.

 

20

--------------------------------------------------------------------------------


 

§3.13                 [Intentionally Omitted].

 

§3.14                 Pension Plans. Neither the Borrower nor any other member
of any Controlled Group that includes the Borrower maintains or pays
contributions to, or is required to pay contributions to, any Plan.

 

The Lender (i) represents and warrants to the Borrower that none of the funds to
be used by the Lender to make or maintain the Loan or to acquire or hold the
Note are or will be “assets” (as defined in the regulations to Section 406 of
ERISA) of an “employee benefit plan” (as defined in Section 3(3) of ERISA) or of
a “plan” (as defined in Section 4975(e)(1) of the Code), and (ii) covenants that
(notwithstanding anything herein or in any other Loan Document to the contrary)
the Lender will not sell, transfer, assign, or grant a participation in, any
part of its interest in the Loan, this Agreement or the Note to any other Person
unless such Person (A) makes (1) a representation and warranty that is
equivalent to the representation and warranty contained in clause (i) and
(2) the covenant contained in this clause (ii), and (B) agrees to be bound by
all of the provisions hereof and of all the other Loan Documents applicable to
the Lender.

§3.15                 [Intentionally Omitted].

 

§3.16                 Disclosure. This Agreement and all certificates and
written statements furnished by or on behalf of the Borrower to the Lender in
connection herewith (all of which shall constitute representations and
warranties made by the Borrower hereunder) do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained herein and therein not misleading.  There is no fact
known to the Borrower which has or is expected to have a Material Adverse
Effect, except as has been disclosed previously to the Lender in writing.

 

§3.17                 [Intentionally Omitted].

 

§3.18                 First Lien.

 

(a)                                  Upon filing (i) the Financing Statements
with the Delaware Secretary of State, with respect to the U.S. Security
Agreement and (ii) the Financing Statements with the PPR in Nova Scotia and such
other locations in which the Collateral is located, the Security Agreements will
create legal, valid and perfected first liens on and first priority security
interest in all of the Collateral (to the extent a lien is perfectable by filing
with the Delaware Secretary of State and the applicable PPR respecting any item
of Collateral) described therein (and any Proceeds thereof), as security for the
Obligations, free and clear of all other Liens whatsoever except Permitted
Liens.  No security agreement, financing statement, equivalent security or lien
instrument or continuation statement covering all or any part of the Collateral,
which has been signed by the Borrower or Sea Coast or which the Borrower or Sea
Coast has authorized any other Person to sign or file or record, is on file or
of record with any public office except in favor of the Lender.

 

(b)                                 Upon execution and filing for recording
thereof with the Coast Guard, with respect to the U.S. Mortgage, and under the
applicable Ports of Registry in Canada with respect to the Canadian Mortgage,
each Ship Mortgage will create legal, valid and perfected first

 

21

--------------------------------------------------------------------------------


 

liens on and first priority security interests in favor of the Lender with
respect to all Collateral described therein as security for the Obligations,
free and clear of all other Liens whatsoever other than Permitted Liens.  No
mortgage, pledge, security agreement, financing statement, equivalent security
or lien instrument or continuation statement covering all or any part of the
Collateral, which has been signed by the Borrower or Sea Coast or any
predecessor-in-interest of the Borrower or Sea Coast or which the Borrower or
Sea Coast have authorized any other Person to sign or file or record, is on file
or of record with the Coast Guard or the applicable Canadian Port of Registry or
with any other public office except in favor of the Lender.

 

§3.19                 Environmental Matters.

 

(a)                                  The Borrower and each of its Affiliates
have obtained all material permits, licenses and other authorizations which are
required under all Environmental Laws, except to the extent failure to have any
such permit, license or authorization would not have a Material Adverse Effect. 
The Borrower and each of its Affiliates are in compliance in all material
respects with the terms and conditions of all such permits, licenses and
authorizations, and are also in compliance in all material respects with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in any applicable
Environmental Law or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent failure to comply would not have a Material
Adverse Effect on their business, financial condition or operations taken as a
whole.

 

(b)                                 No notice, notification, demand, request for
information, citation, summons or order has been issued, no complaint has been
filed, no premium has been assessed and no investigation or review is pending
or, to the knowledge of the Borrower or its Affiliates without any independent
verification, threatened by any governmental or other entity with respect to any
alleged failure by the Borrower or any of its Affiliates to have any permit,
license or authorization required in connection with the conduct of its business
or with respect to any Environmental Laws, including Environmental Laws relating
to the generation, treatment, storage, recycling, transportation, disposal or
release of any Hazardous Materials.

 

(c)                                  Except as set forth in the “Legal
Proceedings” section of K-Sea Transportation’s most recent Form 10-Q filed with
the Securities and Exchange Commission, and except as set forth in K-Sea
Transportation’s 8-K filed with such Commission on November 22, 2005, no
material oral or written notification of a release of a Hazardous Material has
been filed by or on behalf of K-Sea Transportation or any of its Affiliates and
no property now or previously owned, leased or used by K-Sea Transportation or
any of its Affiliates is listed or, to the Borrower’s knowledge without any
independent verification, proposed for listing on the National Priorities List
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended, or on any similar state list of sites requiring
investigation or clean-up.

 

(d)                                 There are no Liens or encumbrances arising
under or pursuant to any Environmental Laws on any of the real property or
properties owned, leased or used by the Borrower or any of its Affiliates other
than Liens, if any, that do not (i) materially detract from the value of the
property or (ii) materially impair the use thereof in the operation of the
business

 

22

--------------------------------------------------------------------------------


 

of the Borrower or any of its Affiliates or (iii) have a Material Adverse Effect
on the ability of the Borrower or any of its Affiliates taken as a whole to
perform its obligations under the Loan Documents, and no governmental actions
have been taken or, to the knowledge of the Borrower without any independent
verification, are in process which might reasonably be expected to subject any
of such properties to such Liens or encumbrances or, as a result of which the
Borrower or any of its Affiliates would be required to place any notice or
restriction relating to the presence of Hazardous Materials at any property
owned by it in any deed to such property.

 

(e)                                  Neither the Borrower nor any of its
Affiliates, nor, to the knowledge of the Borrower without any independent
verification, any previous owner, tenant, occupant or user of any property
owned, leased or used by the Borrower or any of its Affiliates has (i) engaged
in or permitted any operations or activities upon or any use or occupancy of
such property, or any portion thereof, for the purpose of or in any way
involving the handling, manufacture, treatment, storage, use, generation,
release, discharge, refining, dumping or disposal of any Hazardous Materials on,
under, in or about such property, except in compliance in all material respects
with all Environmental Laws, or (ii) transported any Hazardous Materials to,
from or across such property except in compliance in all material respects with
all Environmental Laws; nor to the best knowledge of the Borrower have any
Hazardous Materials migrated from the properties upon, about or beneath such
property, nor, to the best knowledge of the Borrower, are any Hazardous
Materials presently constructed, deposited, stored or otherwise located on,
under, in or about such property except in compliance in all material respects
with all Environmental Laws.

 

§3.20                 Solvency. The Borrower, after giving effect to the Loan,
is solvent.

 

§3.21                 Survival of Representations and Warranties, Etc. All
statements contained in any certificate, financial statement or other instrument
delivered by or on behalf of the Borrower pursuant to or in connection with this
Agreement or any of the Loan Documents (including any such representation or
warranty made or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be deemed to be made at and as of
the date hereof and as of the date of the making of the Loan.  All
representations and warranties made under this Agreement shall survive, and not
be waived by, the execution and delivery of this Agreement or any other Loan
Document, any investigation or inquiry by the Lender, or by making the Loan
under this Agreement.

 

SECTION 4.                            CONDITIONS OF FUNDING THE LOAN.

 

The obligation of the Lender to fund the Loan shall be subject to the prior
satisfaction of the following conditions precedent.  The request by the Borrower
for the Loan shall be deemed a certification by the Borrower that the conditions
precedent set forth in this §4 have been satisfied or will be satisfied on the
Closing Date:

 

§4.1                        Execution and Delivery. (i)  All of the Loan
Documents shall have been executed and delivered by the Borrower and the
Guarantors, as applicable, to the Lender.  The Borrower shall have executed and
delivered the Note in accordance with §2.1.

 

23

--------------------------------------------------------------------------------


 

(ii)                                  The Guaranty shall have been executed and
delivered by the Guarantors to the Lender.

 

(iii)                               The U.S. Ship Mortgage and the U.S. Security
Agreement shall have been executed and delivered by Sea Coast to the Lender.

 

§4.2                        Representations and Warranties. The representations
and warranties contained in §3 shall have been true and correct at and as of the
date on which made and shall also be true and correct at and as of the Closing
Date with the same effect as if made at and as of such date.

 

§4.3                        Performance; No Default. The Borrower and the
Guarantors shall have performed and complied with all terms and conditions of
the Loan Documents required to be performed or complied with by it prior to or
at the time of the Closing Date, and at the time of the Closing Date, there
shall exist no Default or Event of Default, nor shall any Default or Event of
Default exist or occur after giving effect to the funding of the Closing of the
Loan.

 

§4.4                        Officer’s Certificate. The Borrower and the
Guarantors shall have delivered to the Lender an Officer’s Certificate
certifying that the conditions precedent set forth in §§4.2, 4.3 and 4.8 are
satisfied at and as of the Closing Date.

 

§4.5                        Certified Copies of Charter Documents. The  Lender
shall have received from each of the Borrower and the Guarantors, copies,
certified by an Authorized Officer to be true and complete as of the Closing
Date, of their incorporation documents, or other organizational documents, all
as in effect on such date.

 

§4.6                        Proof of Corporate Action. The Lender shall have
received from the Borrower and Sea Coast copies, certified by an Authorized
Officer to be true and complete as of the Closing Date, of the records of all
corporate actions taken to authorize: (a) its execution and delivery of the Loan
Documents (b) its performance of all of its agreements and obligations under
each of such documents, and (c) the borrowings and other transactions
contemplated by this Agreement.

 

§4.7                        Incumbency Certificate. he Lender shall have
received from the Borrower and the Guarantors an incumbency certificate, dated
as of the Closing Date and signed by an Authorized Officer, giving the name and
bearing a specimen signature of each individual who shall be authorized: (i) to
sign the applicable Loan Documents, in its name and on its behalf, (ii) to make
application for the Loan, and (iii) to give notices and to take other action on
its behalf under this Agreement.

 

§4.8                        No Material Adverse Effect. o event or change shall
have occurred, in the sole judgment of the Lender that has caused or evidences a
Material Adverse Effect.

 

§4.9                        [Intentionally Omitted].

 

§4.10                 Original Vessel Documents. The Lender shall have received
copies of the Original Vessel Documentation for each of the Vessels.

 

24

--------------------------------------------------------------------------------


 

§4.11                 Recordation of U.S. Mortgage.  The  Lender shall have
received satisfactory evidence that the U.S. Mortgage has been duly filed for
recording with the U.S. Coast Guard National Vessel Documentation Center and in
all other necessary offices to create and perfect a first preferred ship
mortgage Lien on all of the Collateral described therein in favor of the Lender.

 

§4.12                 [Intentionally Omitted].

 

§4.13                 Opinion of Counsel. The Lender shall have received on the
Closing Date from (i) Holland & Knight LLP, counsel for the Borrower, a
favorable opinion addressed to the Lender as to, among other things,
enforceability of the Loan Documents, with the exception of the Canadian
Mortgage and the Canadian Security Agreement, (ii) Stewart McKelvey Stirling
Scales, Canadian Counsel to the Borrower, a favorable opinion addressed to the
Lender, as to incorporation, due authorization, execution and delivery, with
respect to all Loan Documents, and enforceability, with respect to all of the
Loan Documents that are governed by the laws of Canada or any of its political
subdivisions, filing and priority of the Canadian Mortgage with respect to the
Canadian Vessels and conflicts of laws for those Loan Documents executed by the
Borrower and governed by laws other than those of Canada or any of its political
subdivisions.  Each opinion shall be dated the Closing Date, and be in form and
substance satisfactory to the Lender and its counsel.

§4.14                 Proceedings and Documents. All proceedings in connection
with the transactions contemplated by this Agreement and all documents incident
thereto shall be reasonably satisfactory in substance and in form to the Lender
and its counsel, and the Lender and such counsel shall have received all
information and such counterpart originals or certified or other copies of such
documents as the Lender or such counsel may reasonably request.

 

§4.15                 [Intentionally Omitted].

 

§4.16                 Recorded Lien Searches. The  Lender shall have received:
(a) UCC search reports with respect to the records of the (i) Delaware Secretary
of State office, (ii) New York Secretary of State office, and (iii) Richmond
County office, and copies of executed Form UCC-3 Financing Statement Amendments
for all financing statements on record against the Borrower and Sea Coast and
that otherwise would cover any of the Collateral, together with evidence of the
filing thereof, (b) a U.S. Coast Guard Abstract of Title verifying that there
are no outstanding ship mortgages recorded with the Coast Guard covering the 340
or any of the Collateral or any other assets or rights associated therewith and
(c) (i) Canadian search reports with respect to the records of the PPR in Nova
Scotia or such other location where any of the Collateral is located in Canada
and copies of executed financing discharge statements, if applicable, and (ii) a
search at the Port of Registry of each Canadian Vessel verifying that there are
no outstanding ship mortgages recorded with the registry covering such Canadian
Vessel or any other assets or rights associated therewith.

 

§4.17                 Financing Statements. The Lender shall have received
satisfactory evidence that the Financing Statements have been duly filed with
(i) the office of the Secretary of State of Delaware and (ii) the PPR of Nova
Scotia and the PPR of Newfoundland or such other location

 

25

--------------------------------------------------------------------------------


 

where any of the Collateral is located in Canada and (iii) any other filing
locations required hereunder to create and perfect a first priority Lien on all
of the Collateral relating to the Vessels.

 

§4.18                 Evidence of Insurance. The Lender shall have received 
certificates of insurance covering the Vessels demonstrating compliance with the
insurance requirements of this Agreement and the other Loan Documents.

 

§4.19                 Intentionally Omitted.

 

§4.20                 Guaranty. The Guaranty (a) shall have been executed and
delivered by the Guarantors, (b) shall be satisfactory to the Lender in form and
substance, in its absolute discretion, and (c) shall be in full force and effect
in accordance with its respective terms.

 

§4.21                 Canadian Filings – Statutory Mortgages. The Lender shall
have received satisfactory evidence that the Statutory Mortgages have been duly
filed with the applicable Registrar of Shipping and any other filing locations
required hereunder to create and perfect a first priority Lien on all of the
Collateral relating to the Canadian Vessels being financed in favor of the
Lender.

 

SECTION 5.                            AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that so long as the Loan remains outstanding
and unpaid:

 

§5.1                        Punctual Payment. The Borrower shall duly and
punctually pay or cause to be paid the installment payments of principal and
interest on the Loan, and any other amounts at any time owing hereunder or under
the Note or other Loan Documents, all in accordance with the terms of this
Agreement, the Note, and the other Loan Documents.

 

§5.2                        Maintenance of Offices. The Borrower shall maintain
a place of business at the location specified in §3.1(b)(ii), or at such other
place in Canada as it shall designate upon written notice, addressed as provided
in §12, to the Lender.  The Borrower will not change the location of such place
of business, or either Port of Registry, without the prior written consent of
Lender.

 

§5.3                        Records and Accounts. The Borrower shall keep true
records and books of account in which full, true and correct entries shall be
made in accordance with GAAP and maintain adequate accounts and reserves for all
Taxes, all depreciation, depletion, obsolescence and amortization of their
properties, all contingencies, and all other reserves.

 

§5.4                        K-Sea Transportation Financial Statements,
Certificates, and Other Information. If requested by Lender, the Borrower shall
deliver to the Lender:

 

(a)                                  As soon as practicable and, in any event,
within (i) 120 days after the end of each fiscal year, consolidated balance
sheets of K-Sea Transportation and its Subsidiaries as at the end of such fiscal
year, and consolidated statements of income, cash flow and members’ equity, each
for the fiscal year then ended and each setting forth in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, and

 

26

--------------------------------------------------------------------------------


 

a report and opinion of the K-Sea Transportation’s independent accountants,
which report and opinion shall have been prepared in accordance with GAAP;

 

(b)                                 As soon as practicable and, in any event,
within 60 days after the end of each of the first three quarters during each
fiscal year of the Borrower, an unaudited consolidated balance sheet of K-Sea
Transportation and its Subsidiaries as at the end of such quarter, and
consolidated statement of income, cash flow and members’ equity, each for the
portion of the fiscal year then ended, each in reasonable detail and prepared in
accordance with GAAP (subject to year-end adjustments), certified to the Lender
by the chief financial officer or other financial officer of such entity;

 

(c)                                  Promptly upon receipt thereof, copies of
all management letters and other reports of substance which are submitted to
K-Sea Transportation by its independent accountants in connection with any
annual or interim audit of the books of the K-Sea Transportation made by such
accountants;

 

(d)                                 As soon as practicable and, in any event,
within 10 days after the issuance thereof, copies of such other financial
statements and reports as K-Sea Transportation shall send to its partners,
members or stockholders, and copies of all regular and periodic reports which
K-Sea Transportation may be required to file with the Securities and Exchange
Commission or any similar or corresponding governmental commission, department
or agency substituted therefore, or any similar or corresponding governmental
commission, department, board, bureau, or agency, federal or state;

 

(e)                                  With reasonable promptness, such financial
information (including consolidating financial statements) or other data as the
Lender reasonably may request;

 

(f)                                    Simultaneously with the delivery of the
financial statements referred to in clauses (a) and (b) of this §5.4, a copy of
the certification signed by the principal executive officer and the principal
financial officer of K-Sea Transportation (each a “Certifying Officer”) as
required by Rule 13A-14 under the Securities Exchange Act of 1934 and a copy of
the internal controls disclosure statement by such Certifying Officer as
required by Rule 13A-15 under the Securities Exchange Act of 1934, each as
included in K-Sea Transportation’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, for the applicable fiscal period.

 

Notwithstanding the forgoing, the Lender agrees to obtain the financial
information required above in §§5.4(a), (b), (c), and (d) via public filings
made by K-Sea Transportation with the Securities and Exchange Commission, so
long as such information is available via such public filings.

 

§5.5                        Borrower Financial Statements. Borrower shall
deliver to Lender as soon as practicable and, in any event, within 120 days
after the end of each fiscal year, unaudited, management-prepared consolidated
balance sheets of the Borrower and its Subsidiaries as at the end of such fiscal
year, and consolidated profit and loss statements of the Borrower and its
Subsidiaries for the fiscal year then ended, each in reasonable detail, prepared
in accordance with GAAP (subject to year end adjustments), certified by the
chief financial officer or other financial officer of such entity and otherwise
in a form acceptable to the Lender.

 

27

--------------------------------------------------------------------------------


 

§5.6                        Business and Corporate Existence. The Borrower shall
(a) keep in full force and effect its corporate existence and all rights,
licenses, leases and franchises reasonably necessary to the conduct of its
business, and (b) comply with (i) the applicable Laws wherever its business is
conducted to the extent non-compliance could reasonably be expected to have a
Material Adverse Effect, (ii) the provisions of its articles of association, or
other organizational document, and (iii) all agreements, and instruments by
which it or any of its properties may be bound and all applicable decrees,
orders and judgments to the extent non-compliance could reasonably be expected
to have a Material Adverse Effect.

 

§5.7                        Payment of Taxes. The Borrower shall pay when due
all lawful Taxes imposed upon it or upon its income or profit or upon any
property, real, personal or mixed, belonging to it, provided that the Borrower
shall not be required to pay any such Tax if the validity thereof is being
contested in good faith by appropriate proceedings and if the Borrower shall
have set aside on its books reasonable reserves with respect to such Tax.

 

§5.8                        Inspection of Properties and Books. So long as the
Note is outstanding the Lender or its designated agent or representatives shall
have the right to visit and inspect for any purpose the Collateral, including
the Vessels, to examine the books of account of the Borrower and any other
documents required of the Borrower hereunder or otherwise reasonably related to
the transactions contemplated hereunder (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of the Borrower
with, and to be advised as to the same by, its officers, all at such reasonable
times and intervals as the Lender may reasonably request.  The costs of any such
examination shall be for the account of the Lender, provided that following the
occurrence and during the continuation of any Default, all such reasonable costs
shall be charged to the Borrower.

 

§5.9                        Licenses and Permits. If at any time while the Note
is outstanding, any authorization, consent, approval, permit or license from any
Governmental Authority shall become necessary or required in order that the
Borrower may fulfill any of its obligations hereunder, the Borrower shall
promptly take or cause to be taken all steps reasonably necessary to obtain such
authorization, consent, approval, permit or license and furnish the Lender with
evidence thereof.

 

§5.10                 Pension Plans. With respect to any period of time during
which the Borrower or any other member of a Controlled Group that includes the
Borrower maintains or is required to pay contributions to a Plan, the Borrower
shall:

 

(a)                                  Fund, or cause the Plan sponsor or adopting
employer to fund, such Plan as required by the provisions of Section 302 of
ERISA and Section 412 of the Code except where failure to do so would not result
in a material liability to the Borrower and make, or cause the Plan sponsor or
adopting employer to make, all material contributions to such Plan required
pursuant to any applicable collective bargaining agreement;

 

(b)                                 Furnish promptly to the Lender a copy of any
notice of termination of such Plan required to be sent to the Pension Benefit
Guaranty Corporation and a copy of any notice, report or demand sent or received
by or with respect to such Plan pursuant to Sections

 

28

--------------------------------------------------------------------------------


 

4041, 4041A, 4042, 4043, 4062, 4063, 4065, 4066 or 4068 of ERISA or under
subtitle E of Title IV of ERISA;

 

(c)                                  Furnish promptly to the Lender a copy of
all Forms 5500, Forms 5500-C and/or Forms 5500-R relating to such Plan, together
with all attachments thereto, including any actuarial statement relating to such
Plan required to be submitted under Section 103(d) of ERISA;

 

(d)                                 Furnish the Lender with copies of any
request for waiver from the funding standards or extension of the amortization
periods required by Section 303 and 304 of ERISA or Section 412 of the Code with
respect to any Plan no later than the date on which the request is submitted to
the Department of Labor or the Internal Revenue Service, as the case may be;

 

(e)                                  Promptly notify the Lender of any “complete
withdrawal”, “partial withdrawal” or “reorganization” with respect to any Plan
as such terms are defined in ERISA; and

 

(f)                                    With respect to any Plan, promptly notify
the Lender upon the occurrence of any “reportable event” as defined in
Section 4043(c) of ERISA, other than a “reportable event” for which the
provision for 30-day notice to the Pension Benefit Guaranty Corporation has been
waived by regulation.

 

§5.11                 Environmental and Safety Matters. The Borrower shall:

 

(a)                                  Promptly report to the Lender upon becoming
aware thereof (a) the Release of any Hazardous Material from any vessel or
storage equipment owned or operated by the Borrower or any of its Affiliates
(including the Vessels) if the discharge thereof reasonably could be expected to
have a Material Adverse Effect and (b) the initiation of any action, suit,
proceeding, investigation or regulatory action against the Borrower or any of
its Affiliates or in connection with any such vessel or storage equipment
relating to any Release of Hazardous Materials if such could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Promptly deliver to the Lender copies of
(a) all reports (other than routine reports regularly submitted in the ordinary
course of business) submitted to any Governmental Authority by the Borrower or
any of its Affiliates in connection with either the Release of Hazardous
Materials from any vessel or storage equipment owned or operated by the Borrower
or any of its Affiliates or any other environmental matter relating to such
vessel or storage equipment, and (b) all reports, notices, and correspondence
transmitted to the Borrower or any of its Affiliates by any Governmental
Authority in connection with either the Release of any Hazardous Materials at or
near any such vessel or storage equipment or any other environmental matter
relating to such vessel or storage equipment, in each case if such Release of
Hazardous Materials could reasonably be expected to have a Material Adverse
Effect.

 

(c)                                  Except for Hazardous Materials that the
Borrower and any of its Affiliates uses, transports or stores or that a lessee
or charterer of the Borrower and any of its Affiliates uses, stores or
transports in the ordinary course of its business and in compliance with all
applicable Laws and in accordance with the terms of any applicable lease or
charter documents, keep all of its properties or assets free of Hazardous
Materials.  The Borrower or any of its

 

29

--------------------------------------------------------------------------------


 

Affiliates shall comply with and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants with all Environmental Laws and all
Laws relating to occupational safety or health and shall obtain and comply with,
and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply with, any and all approvals, registrations or
permits required thereunder.  The Borrower or any of its Affiliates shall
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal, and other action necessary to clean up and remove all
Hazardous Materials, on, from or affecting any of its properties or assets as
required by all applicable material Laws, except as such laws, ordinances,
rules, regulations, orders or directives may be contested by the Borrower or any
of its Affiliates in good faith by appropriate proceedings and for which
adequate reserves have been established in conformity with GAAP.

 

(d)                                 Defend, indemnify, and hold harmless the
Lender and its directors, officers, employees, affiliates, representatives and
agents (each an “Indemnified Party”) from and against any and all penalties,
fines, liabilities, damages, costs, or expenses of whatever kind or nature
asserted against such Indemnified Party (unless resulting from the gross
negligence or willful misconduct of an Indemnified Party or occurring after the
Lender shall have become a mortgagee in-possession subsequent to an Event of
Default), arising out of, or in any way related to: (a) the Release or
threatened Release of any Hazardous Materials on, at or from any property at any
time owned, operated or occupied by the Borrower; (b) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to such Hazardous Materials; (c) any lawsuit brought or threatened,
settlement reached, or government order relating to such Hazardous Materials,
and/or (d) any violation of Laws which are based upon or in any way related to
such Hazardous Materials or to any environmental matter, including reasonable
attorney and consultant fees, investigation and laboratory fees, court costs,
and litigation expenses actually incurred.

 

§5.12                 Indemnities, Etc.

 

(a)                                  The Borrower shall indemnify and hold the
Indemnified Parties harmless from and against any and all claims, damages,
losses, liabilities, costs, and expenses (including reasonable legal fees) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including in
connection with any investigation, litigation, or proceeding or preparation of
defense in connection therewith) the ownership, operation or other use (whether
authorized or not) of the Vessels, the Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the Loan,
except to the extent that such claim, damage, loss, liability, cost, or  expense
(i) is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s or such Lender’s (as
a mortgagee-in-possession) gross negligence or willful misconduct or (ii) is a
tax, levy, impost, duty, assessment, fee or other charge imposed by any
Governmental Authority or other taxing authority or a fine, penalty, interest
charge or other additional charge with respect thereto (it being agreed that
§2.6 sets forth the Borrower’s obligations with respect to such liabilities,
costs and expenses), or (iii) is an ordinary and usual operating, administrative
or overhead expense of any Lender and is not caused directly by an Event of
Default.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this §5.12 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its

 

30

--------------------------------------------------------------------------------


 

directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise is a party thereto and whether or not the
transactions contemplated hereby are consummated.  In respect of any litigation
commenced with respect to this §5.12, (i) the Borrower shall be entitled to
control and direct its defense if an Event of Default shall not have occurred
and be continuing and (ii) the Borrower shall be entitled to participate with
the Lender in the Borrower’s defense if no Event of Default shall have occurred
and be continuing hereunder provided that the Borrower, prior to commencing its
defense or participating in any defense of such litigation pursuant to the
foregoing clauses (i) and (ii), confirms and acknowledges, in writing, its
indemnification obligation with respect to such claim under this §5.12. 
Notwithstanding the foregoing, the Borrower shall not be required to indemnify
any Indemnified Party for any settlement reached without the prior consent of
the Borrower (which consent shall not be unreasonably withheld) or for any
judgment entered into against an Indemnified Party if the Borrower shall have
not been afforded an opportunity to participate, at its expense, in the defense
of the claim.  The Borrower agrees not to assert any claim against the Lender,
any of its affiliates, or any of its respective directors, officers, employees,
attorneys, agents, and advisers, on any theory of liability, for special,
indirect, consequential, or punitive damages arising out of or otherwise
relating to the Loan Documents, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Loan, other than fraud or
intentional misconduct.

 

(b)                                 Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this §5.12 shall survive the payment in full of the Loan
and all other amounts payable under this Agreement.

 

§5.13                 Performance of Contracts. The Borrower shall perform and
comply in all material respects with all of its obligations under any contracts
and all other agreements to which it is a party or by which it is bound relating
to the Collateral, and shall use reasonable efforts to cause each other party
thereto to so perform and comply.

 

§5.14                 Notice of Default. The Borrower shall promptly upon
becoming aware thereof give written notice to the Lender of: (a) the occurrence
of any Default or Event of Default, (b) any litigation or proceeding affecting
the Borrower or any of its properties or assets of which, if adversely
determined, might have a Material Adverse Effect, and (c) any dispute between
the Borrower and any Governmental Authority that might materially interfere with
its normal business operations.

 

§5.15                 Notice of Material Claims and Litigation. The Borrower
shall promptly notify the Lender of the commencement of any claims, actions,
suits, proceedings or investigations of any kind pending or threatened against
the Borrower or any of its Affiliates before any Governmental Authority in an
amount in excess of the equivalent in Canadian Dollars of Five Hundred Thousand
U.S. Dollars ($500,000), if relating to one or all of the Vessels, or which, if
adversely determined, would have a Material Adverse Effect.

 

§5.16                 No Disposition of Collateral. The Borrower shall obtain
the prior written consent of the Lender (which may be granted or denied in the
Lender’s sole discretion), prior to the sale, conveyance, transfer, exchange,
lease, or on a bareboat basis charter or disposition by

 

31

--------------------------------------------------------------------------------


 

the Borrower of all or any part of the Collateral or the Borrower’s otherwise
relinquishing possession of any of the Collateral.

 

§5.17                 Borrower’s Title; Lender’s Security Interest.

 

(a)                                  The Borrower shall warrant and defend its
good and marketable title to the Collateral (to the extent the Borrower has
rights in such items of Collateral) and the Lender’s perfected first priority
security interest in the Collateral (to the extent the Borrower has rights in
such items of Collateral), against all claims and demands whatsoever.

 

(b)                                 The Borrower shall, at its expense, take
such action (including the obtaining and recording of waivers) as may be
necessary to prevent any third party from acquiring any right to or interest in
the Collateral other than Permitted Liens (to the extent the Borrower has rights
in such items of Collateral), and if at any time any Person shall claim any such
right or interest, the Borrower shall, at its expense, cause such claim to be
waived in writing or otherwise eliminated to the Lender’s satisfaction within 30
days after such claim shall have first become known to the Borrower.

 

§5.18                 Compliance with Laws and Regulations. The Borrower shall
comply with all laws, regulations, directives and orders of any and all local,
municipal, state, provincial, federal and other governmental agencies and
authorities having jurisdiction over it or its property, non-compliance with
which could reasonably be expected to cause a Material Adverse Effect.

 

§5.19                 Further Assurances. The Borrower shall promptly, at any
time and from time to time, at its sole expense, execute and deliver to the
Lender such further instruments and documents, (including the execution of a
replacement promissory note due to loss or destruction of the Note), and take
such further action, as the Lender may from time to time reasonably request in
order to carry out to the Lender’s satisfaction  of  the transactions
contemplated by this Agreement and to establish and protect the rights,
interests and remedies created, or intended to be created, in favor of the
Lender, hereby and under the other Loan Documents, including the execution,
delivery, recordation and filing of financing statements and continuation
statements.  The Borrower hereby authorizes the Lender, in such jurisdictions
where such action is authorized by law, to effect any such recordation or filing
of financing statements without the signature of the Borrower thereon and to
file as valid financing statements in the applicable financing statement
records, any financing statement executed in connection herewith.  The Borrower
will pay, or reimburse the Lender for, any and all reasonable fees, costs and
expenses of whatever kind or nature incurred in connection with the creation,
preservation and protection of the Lender’s security interest in the Collateral,
including all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payments or discharges of Taxes or
Liens upon or in respect of the Collateral, premiums for insurance required to
be obtained pursuant to the Loan Documents with respect to the Collateral and
all other reasonable fees, costs and expenses in connection with protecting,
maintaining or preserving the Collateral and the Lender’s interests therein,
whether through judicial proceedings or otherwise, or in connection with
defending or prosecuting any actions, suits or proceedings arising out of or
related to the Collateral; and all such reasonable amounts that are paid by the
Lender shall, until reimbursed by the Borrower, constitute Obligations of the
Borrower secured by the Collateral.

 

32

--------------------------------------------------------------------------------


 

§5.20                 Casualty Occurrence. In the event of any material
(involving damages to any party thereto in excess of the equivalent in Canadian
Dollars of Five Hundred Thousand U.S. Dollars ($500,000)) casualty with respect
to any Collateral or Vessel, (a) the Borrower shall give the Lender written
notice of such casualty promptly after discovering or receiving notice of the
casualty, which notice shall identify the affected Collateral or other Vessel
and (b) the Borrower shall, within a reasonable period of time, remedy or repair
such casualty to bring the Collateral into conformity with the provisions of
this Agreement unless such casualty shall constitute an Event of Loss and the
provisions of §2.3(b) apply.

 

SECTION 6.                            NEGATIVE COVENANTS; FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that so long as the Loan remains outstanding
and unpaid, it shall not:

 

§6.1                        Transactions with Affiliates. Except as otherwise
provided herein, enter into or consummate any transaction with any Affiliate of
the Borrower unless such transaction is:

 

(a)                                  entered into in the ordinary course of
business of the Borrower and pursuant to the reasonable requirements of the
Borrower’s business; and

 

(b)                                 is upon terms no more or less favorable to
the Borrower than would be the case if such transaction were an arm’s-length
transaction effected with a Person other than an Affiliate.

 

§6.2                        Terminate Pension Plan. Terminate, withdraw from, or
permit the termination of any Plan unless the asset value of such Plan is then
at least equal to the value of the benefits guaranteed.

 

§6.3                        [Intentionally Omitted].

 

§6.4                        Certain Agreements Regarding Financial Covenants
Under Existing Revolver. Until the Obligations payable under the Loan Documents
shall have been paid in full, Borrower covenants and agrees with the Lender
that:

 

(a)                                  Except as provided in §6.4(c) below, any
amendment or modification of the Financial Covenants by the Revolving Lenders
after the date hereof will be binding upon the Lender and applicable with
respect to §7.1(l), as so amended or modified.

 

(b)                                 The Borrower agrees to provide the Lender
with a copy of all Financial Covenant compliance certificates prepared by K-Sea
Operating and delivered to the Revolving Lenders in connection with the
Financial Covenants at the same time and on the same frequency as required to be
delivered to Revolving Lenders under the Existing Revolver, provided that if at
any time Financial Covenant compliance certificates are no longer provided by
K-Sea Operating to the Revolving Lenders, the Borrower will cause K-Sea
Operating to provide similar Financial Covenant compliance certificates to the
Lender on not less than a quarterly basis.

 

(c)                                  If for any reason CBPA (or an Affiliate
thereof) ceases to be a party to the Existing Revolver, the Financial Covenants
that are in effect under the Existing Revolver on the

 

33

--------------------------------------------------------------------------------


 

last day that CBPA is a party thereto shall survive and continue to be the
“Financial Covenants” referred to in §7.1(l).

 

SECTION 7.                            EVENTS OF DEFAULT; ACCELERATION.

 

§7.1                        Events of Default. The occurrence of any one or more
of the following events or conditions shall constitute an “Event of Default”
hereunder regardless of the reason for such event and whether it shall be
voluntary or involuntary or within or without the control of the Borrower or the
Guarantors or be effected by operation of or pursuant to any Law:

 

(a)                                  if the Borrower shall fail to make any
payment not more than three (3) Business Days after the due date thereof of any
principal or interest due hereunder or on the Note or other amount provided for
hereunder whether at maturity or at any date fixed for payment or prepayment or
by declaration or otherwise; or

 

(b)                                 If the Borrower shall default in the
performance of or compliance with any term contained in §§5.6, 5.10(a), 5.10(b),
or 5.16; 5.17(a) or §§6.2, or 6.4; or

 

(c)                                  If the Borrower shall default in the
performance or compliance with any term contained in §§5.9, 5.14, 5.17(b) or
5.20(a), and such default shall continue for more than thirty (30) days; or

 

(d)                                 if the Borrower shall default in the
performance of or compliance with any term contained herein, or in the
performance of or compliance with any other term contained in any of the other
Loan Documents (other than those referred to in the foregoing paragraphs (a),
(b) and (c)), and such default shall not have been remedied within thirty (30)
days after written notice thereof shall have been given to the Borrower by the
Lender; or

 

(e)                                  if any representation, warranty or
certification made in writing by or on behalf of the Borrower or the Guarantors
herein or in connection with any of the transactions contemplated hereby shall
prove to have been false or incorrect in any material respect on the date as of
which made; or

 

(f)                                    if the Borrower or the Guarantors makes
an assignment for the benefit of creditors, or petitions or applies for the
appointment of a liquidator or receiver or custodian (or similar official) of
itself or of any substantial part of its assets or commences any proceeding or
case relating to it under any bankruptcy, reorganization, arrangements,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect; or

 

(g)                                 if any such petition or application is filed
or any such proceeding or case is commenced against the Borrower or the
Guarantors and such party indicates its approval thereof, consent thereto or
acquiescence therein or an order is entered appointing any such liquidator or
receiver or custodian (or similar official), or adjudicating the Borrower or the
Guarantors bankrupt or insolvent, or approving a petition in any such proceeding
or a decree or order for relief is entered in respect of the Borrower or the
Guarantors in an involuntary case under any bankruptcy, reorganization,
arrangements, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and such order
remains in effect for more than sixty (60) days, whether or not consecutive; or

 

34

--------------------------------------------------------------------------------


 

(h)                                 if any order is entered in any proceeding by
or against the Borrower or the Guarantors decreeing or permitting its
dissolution or split-up or the winding up of its affairs; or

 

(i)                                     if the Borrower or the Guarantors shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debt generally; or

 

(j)                                     if there shall remain in force,
undischarged, unsatisfied and unstayed, for more than thirty (30) days, whether
or not consecutive, any final unappealable judgment against the Borrower or the
Guarantors, which with other outstanding final unappealable judgments,
undischarged, against the Borrower, exceed in the aggregate the equivalent in
Canadian Dollars of Five Hundred Thousand U.S. Dollars ($500,000) (other than
amounts that are subject to insurance coverage); or

 

(k)                                  if any of the Security Documents shall for
any reason cease to be in full force and effect or any Security Document or the
Lien purported to be granted thereby shall become adjudged by a competent court
to be invalid or unenforceable; or

 

(l)                                     if the Borrower shall (i) default (as
principal or guarantor or other surety) in the payment of any principal of,
premium, if any, or interest on any Indebtedness to the Lender (or its
affiliates) or under any other Indebtedness owed to any other Person in excess
of the equivalent in Canadian Dollars of Five Hundred Thousand U.S. Dollars
($500,000), in any single amount or in aggregate, in respect of borrowed money
or credit received, or (ii) default in the performance of or compliance with any
other term, covenant, provision or obligation contained in any agreement or
instrument evidencing or securing such Indebtedness and, in each case, the
holder or holders of such Indebtedness shall have accelerated the maturity
thereof or commenced the exercise of any other remedies in respect of such
default; or

 

(m)                               if K-Sea Operating shall default under any of
its covenants set forth in Sections 7.01, 7.02, 7.03, and 7.04 of the Existing
Revolver; or

 

(n)                                 if any “Mortgage Event of Default” as
defined in any Ship Mortgage or any Event of Default (as defined in the Security
Agreements) shall occur; or

 

(o)                                 if the Borrower or the Guarantors shall
terminate its existence by merger, consolidation, sale of substantially all of
its assets, dissolution or otherwise; or

 

(p)                                 if a Change in Control shall have occurred;
or

 

(q)                                 if the Guarantors shall default in the
performance of or compliance with any term contained in Section 3 of the
Guaranty, and such default shall have not been remedied within 10 business days
after written notice thereof.

 

§7.2                        Remedies. (a)  Upon the occurrence of an Event of
Default described in §§7.1(f), (g) or (h), immediately and automatically, and
upon the occurrence of any other Event of Default, and at any time thereafter
while such Event of Default is continuing, at the option of the Lender and upon
the Lender’s declaration:

 

35

--------------------------------------------------------------------------------


 

(i)                                     the unpaid principal amount of the Loan
together with accrued interest, any applicable Prepayment Premium, any payment
amount equal to Lender’s Foreign Exchange Obligations, and all other Obligations
shall become immediately due and payable by Borrower to Lender without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived; and

 

(ii)                                  the Lender may exercise any and all rights
the Lender has under this Agreement, the Loan Documents, or any other documents
or agreements executed in connection herewith, or at law or in equity, and
proceed to protect and enforce the Lender’s rights by any action at law, in
equity or other appropriate proceeding, whether for the specific performance of
any covenant or agreement contained in this Agreement or any other Loan
Document, including the obtaining of the ex-parte appointment of a receiver,
and, if such amount shall have become due, by declaration or otherwise, proceed
to enforce the payment thereof or any other legal or equitable right of the
Lender, including the exercise of remedies against the Collateral under the
Security Documents.

 

(iii)                               Right of Set-off; Adjustments.   During the
continuance of any Event of Default, the Lender (and each of its Affiliates) is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Lender (or any of its affiliates) to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement and the Note,
irrespective of whether the Lender shall have made any demand under this
Agreement or the Note and although such obligations may be unmatured.  The
Lender agrees promptly to notify the Borrower after any such set-off and
application made by the Lender; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Lender under this §7.2 are in addition to other rights and
remedies (including other rights of set-off) that the Lender may have.

 

(iv)                              Other Remedies.  Unless and except to the
extent expressly provided for to the contrary herein, the rights of the Lender
specified herein shall be in addition to, and not in limitation of, the Lender’s
rights under any statute or rule of law or equity, or under any other provision
of any of the Loan Documents, or under the provisions of any other document,
instrument or other writing executed by the Borrower or any third party in favor
of the Lender, all of which may be exercised successively or concurrently.

 

(v)                                 Cash Collection System.  In addition to any
other right of the Lender hereunder and under applicable Law, effective upon
demand by the Lender at any time and from time to time that an Event of Default
exists, all payments that the Borrower receives as a result of its ownership and
operation of the Canadian Vessels shall be deposited in a deposit account to be
opened and maintained either at an Affiliate of the Lender or at another
depository institution that is satisfactory to the Lender.  At such time, the
Borrower shall execute and deliver to the Lender all instruments and agreements
that the Lender may request to create and perfect a valid security interest in
such account under applicable law, including a control or blocked account
agreement with respect thereto, as additional collateral security for the
Obligations.  The Borrower expressly authorizes the Lender hereunder to apply
all such funds deposited in such

 

36

--------------------------------------------------------------------------------


 

account to the obligations as they come due hereunder and under the other Loan
Documents in the manner set forth in §2.4(b).

 

(b)                                 Notwithstanding anything to the contrary
contained in clause (a) above, the Lender shall not exercise any of the remedies
set forth in clause (a) or any other remedies available under applicable Law if
the exercise of such remedies shall invalidate the qualification of any of the
Vessels to operate in the trade in which the Vessels are currently authorized to
operate.

 

SECTION 8.                            EXPENSES.

 

The Borrower will pay on demand all reasonable out-of-pocket expenses of the
Lender (including reasonable fees of outside counsel) in connection with: the
negotiation, preparation, execution, and delivery of this Agreement, the other
Loan Documents or other documents executed in connection therewith; any advice
or analysis from outside counsel, accountants or other professionals retained by
the Lender from time to time in connection with this Agreement or the
transactions contemplated hereby; any amendment, waiver, or consent from time to
time related thereto; and the Lender’s exercise, preservation or enforcement of
any of its rights, remedies or options hereunder or thereunder after the
occurrence and during the continuation of an Event of Default, including in all
such cases the reasonable fees of outside legal counsel and any local counsel,
accounting, consulting, brokerage or other similar professional fees or
expenses, and any reasonable fees or expenses associated with any travel or
other costs relating to any appraisals conducted in connection with the
Obligations or any Collateral therefore after the date of this Agreement; and
the amount of all such expenses shall, until paid, bear interest at the interest
rate applicable to principal hereunder (including any default rate). After the
occurrence and during the continuance of an Event of Default, the Borrower shall
pay the reasonable costs of any field audit examinations that the Lender in its
discretion may conduct and shall also pay all reasonable out-of-pocket expenses
of the Lender in connection with the exercise, preservation or enforcement of
any of its rights, remedies or options under any of the Security Documents.

 

SECTION 9.                            SURVIVAL OF COVENANTS.

 

All covenants, agreements, representations and warranties made herein and in any
certificates or other papers delivered by or on behalf of the Borrower pursuant
hereto are material and shall be deemed to have been relied upon by the Lender,
notwithstanding any investigation heretofore or hereafter made by them, and
shall survive the making of the Loan, as herein contemplated, and shall continue
in full force and effect so long as the Loan or other amounts due under the Loan
Documents and the Note remain outstanding and unpaid.  All statements contained
in any certificate or other paper delivered to the Lender at any time by or on
behalf of the Borrower pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by the
Borrower hereunder.

 

SECTION 10.                     CONFIDENTIALITY.

 

The Lender agrees to take and to cause its Affiliates to take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all information provided to

 

37

--------------------------------------------------------------------------------


 

the Lender by the Borrower, under this Agreement or any other Loan Document, and
neither the Lender nor any of its Affiliates shall use any such information
other than in connection with or in enforcement of this Agreement and the other
Loan Documents, except to the extent such information (i) was or becomes
generally available to the public other than as a result of disclosure by the
Lender or (ii) was or becomes available on a non-confidential basis from a
source other than the Borrower, provided that the Lender may disclose such
information (A) at the request or pursuant to any requirement of any
governmental authority to which the Lender is subject or in connection with an
examination of the Lender by any such authority; (B) pursuant to subpoena or
other court process; (C) when required to do so in accordance with the
provisions of any applicable law; (D) to the extent required in connection with
any litigation or proceeding to which the Lender, or its respective affiliates,
may be party; (E) to the extent the Lender is required in connection with the
exercise of any remedy hereunder or under any other Loan Document; (F) to the
Lender’s independent auditors and other professional advisors; (G) to any
Eligible Assignee or participant (including prospective institutions that may
become assignees or participants pursuant to §11), provided that such Person
agrees in writing to keep such information confidential to the same extent
required of the Lender hereunder; (H) as to the Lender or its Affiliate, as
expressly permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower is a party or is deemed a party with the
Lender or such Affiliate; and (I) to its Affiliates.

 

SECTION 11.                     SUCCESSORS AND ASSIGNS; PARTICIPATIONS.

 

§11.1                 Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrower or the Lender shall bind and inure to the
benefit of their respective successors and assigns.  Notwithstanding the
foregoing, the Borrower shall not be entitled to assign any of its rights or
obligations hereunder.

 

§11.2                 Assignments.

 

(a)                                  The Lender may, at its expense (unless such
assignment is initiated by the Borrower) assign to one or more Eligible
Assignees (but not to exceed five Lenders hereunder at any one time) all or a
portion (not less than the equivalent in Canadian Dollars of Three Million U.S.
Dollars ($3,000,000) of its interests, rights and obligations under this
Agreement and the other Loan Documents, including all or a portion of the Loan
at the time made by or owing to it, provided (i) that the parties to each such
assignment shall execute and deliver to the Lender an Assignment and Acceptance
in the form set forth as Exhibit D (an “Assignment and Acceptance”).  Upon
acceptance and recording pursuant to §11.6, from and after the effective date
specified in each Assignment and Acceptance (which effective date shall be at
least five Business Days after the execution thereof), (A) the Eligible Assignee
shall be a party hereto and, to the extent provided in such Assignment and
Acceptance, have the same rights and obligations as the Lender under this
Agreement, and (B) the Lender shall be released from any obligations under this
Agreement with respect to the interests assigned, provided that in the case of
an Assignment and Acceptance covering all or the remaining portion of the
Lender’s rights and obligations under this Agreement, the Lender shall continue
to be entitled to the benefits of §2.5 and §2.6, as well as to any fees or
amounts accrued for its account hereunder and not yet paid.  An Eligible
Assignee shall be entitled to sell participations in its interests, rights and
obligations

 

38

--------------------------------------------------------------------------------


 

under this Agreement and the other Loan Documents, as provided in §11.3, and
shall be entitled to grant assignments thereof pursuant to an Assignment and
Acceptance and otherwise in accordance with this §11.

 

(b)                                 By executing and delivering an Assignment
and Acceptance, the Lender and Eligible Assignee shall be deemed to confirm to
and agree with each other and the other parties hereto as follows:  (i) other
than the representation and warranty that it is the legal and beneficial owner
of the interest being assigned thereby free and clear of any adverse claim, the
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto,
(ii) the Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, (iii) such Eligible Assignee confirms that it has received a
copy of this Agreement and the other Loan Documents, together with copies of the
most recent financial statements delivered pursuant to §5.4 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance, (iv) such
Eligible Assignee shall independently and without reliance upon the Lender or
any other Eligible Assignee or Participant and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions under this Agreement, and (v) such Eligible Assignee agrees
that it shall perform in accordance with their terms all the obligations which
by the terms of this Agreement are required to be performed by it as an Eligible
Assignee.

 

(c)                                  If, pursuant to this §11.2, any interest in
this Agreement is assigned to any Eligible Assignee which is not incorporated or
organized under the laws of the United States or a state thereof or Canada or a
province thereof, the Lender shall cause such Eligible Assignee to agree that,
on or prior to the effective date specified in the Assignment and Acceptance, it
will deliver to the Borrower (i) two valid, duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8EC1 or applicable successor
form, as the case may be, certifying in each case that such Eligible Assignee is
entitled to receive payments made under this Agreement and the Note without
deduction or withholding of any United States federal income taxes, and (ii) a
valid, duly completed Internal Revenue Service Form W-8BEN or W-9 or applicable
successor form, as the case may be, to establish an exemption from United States
backup withholding tax.  The Eligible Assignee which delivers to the Borrower a
Form W-8BEN or W-8EC1 and Form W-8BEN or W-9 pursuant to the preceding sentence
further undertakes to deliver to the Borrower two copies of the Form W-8BEN or
W-8EC1 and Form W-8BEN or W-9, or applicable successor forms, or other manner of
certification, as the case may be, on or before the date that any such form
expires or becomes obsolete or otherwise is required to be resubmitted as a
condition to obtaining an exemption from withholding tax or after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Borrower, and such extensions or renewals thereof as may reasonably be
requested by the Borrower, certifying in the case of a Form W-8BEN or W-8EC1
that such Eligible Assignee is entitled to receive payments made under this
Agreement and the Note without deduction or withholding of any United States
federal income taxes, unless any change in treaty, law or

 

39

--------------------------------------------------------------------------------


 

regulation or official interpretation thereof has occurred prior to the date on
which any such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Eligible Assignee from duly completing
and delivering any such form with respect to it and such Eligible Assignee
advises the Borrower that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax, and in the case of
a Form W-8BEN or W-9, establishing an exemption from United States backup
withholding tax.

 

§11.3                 Participations. The Lender and the Eligible Assignee may,
at their respective expense, sell to one or more Persons (each, a “Participant”)
participations in all or a portion (not less than the Canadian equivalent of
Three Million U.S. Dollars ($3,000,000) of its interests, rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
any Commitments and the Loans owing to it), provided that (i) the Lender or such
Eligible Assignee shall remain solely responsible for the performance of its
obligations under this Agreement, (ii) the Participant shall be entitled to the
benefit of the cost protection provisions and indemnities contained in §§2.5 and
5.12, but shall not be entitled to receive any greater payment thereunder than
the selling Lender or Eligible Assignee would have been entitled to receive with
respect to the interest so sold if such interest had not been sold, and
(iii) the Borrower, the Lender (in the case of a sale of any participation
interest by an Eligible Assignee), and any Eligible Assignee shall continue to
deal solely and directly with the Lender or Eligible Assignee in connection with
its rights and obligations under this Agreement.  A Participant shall not be
entitled to require the Lender to take or omit to take any action hereunder
except in connection with any of the following:  (i) or any amendment that
subjects the Lender to any additional obligations; (ii) a reduction of the
principal of or interest on the Note, or of any fees payable hereunder; (iii) a
postponement of any date fixed for any payment in respect of principal of or
interest on the Note or any fees payable hereunder; (iv) the release of any
Collateral from the Lien of the Loan Documents.

 

§11.4                 Disclosures. The Lender and any Eligible Assignee may, in
connection with any proposed assignment (by such Lender) or participation (by
the Lender or the Eligible Assignee) pursuant to this §11, disclose to the
proposed Eligible Assignee or Participant any information in its possession
relating to the Borrower, provided that prior to any such disclosure, each such
Eligible Assignee or Participant or proposed Eligible Assignee or Participant
shall execute an agreement whereby such Eligible Assignee or Participant shall
agree (subject to customary exceptions) to preserve the confidentiality of any
confidential information relating to any the Borrower received from such
Participant.

 

§11.5                 Federal Reserve Bank. The Lender, Eligible Assignee and
Participants may at any time pledge or assign all or any portion of their rights
under this Agreement to a Federal Reserve Bank.

 

§11.6                 Register; Note.

 

(a)                                  The Initial Lender agrees to act as agent
for the Borrower (the “Registration Agent”) and in that capacity to establish
and shall maintain at its address referred to in §12 a register (the “Lender
Register”) in which it shall record the name and address of each Lender
hereunder and the principal amount of the Loan owing to each Lender from time to
time.  The entries in the Lender Register shall be final and binding for all
purposes, absent manifest

 

40

--------------------------------------------------------------------------------


 

error, and the Borrower shall treat each Person whose name is recorded in the
Lender Register as a Lender for all purposes of the Loan Documents.

 

(b)                                 Upon receipt of a completed Assignment and
Acceptance executed by an assigning Lender and an Eligible Assignee, together
with the Note or Note subject to such assignment, the Registration Agent shall
record the relevant information contained in the Assignment and Acceptance in
the Lender Register, and the Borrower (i) shall execute and deliver to the
Assignee in exchange for the surrendered Note or Note a new Note made payable to
the Assignee in an amount equal to the principal amount of the Loan acquired by
the Assignee, and (ii) if the assigning Lender assigned less than its entire
interest in the Loan, execute and deliver to the assigning Lender a new Note
made payable to the assigning Lender in an amount equal to the principal amount
of the Loan retained by the assigning Lender.  The sum of the principal amounts
of the new Note shall be equal to the aggregate outstanding principal amount of
the surrendered Note or Note.  The new Note or Note shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of the surrendered Note or Note.

 

(c)                                  The Registration Agent may transfer its
obligations under this §11.6 to an Eligible Assignee in connection with the
assignment of all (but not less than all) of the Registration Agent’s interest
in the Loan in accordance with §11.2, in which event the Assignment and
Acceptance shall be amended or supplemented to effect such transfer of
obligations as Registration Agent.

 

(d)                                 The Registration Agent agrees to follow the
reasonable requests of the Borrower with respect to the maintenance of the
Lender Register, provided that the Registration Agent shall not be required to
follow any such Borrower request if an Event of Default shall have occurred and
be continuing unless and until such Event of Default shall be cured or otherwise
cease to exist.

 

SECTION 12.                     NOTICES.

 

Except as otherwise specified herein, all notices and other communications made
or required to be given pursuant to this Agreement shall be in writing and shall
be delivered by hand, sent by facsimile, sent by overnight express courier
service or mailed by first-class mail, postage prepaid, addressed as follows (or
to such other address as any party may designate by notice to the other
parties):

 

If to the Lender:

 

Citizens Leasing Corporation, d/b/a CITIZENS ASSET
FINANCE

 

 

 

189 Canal Street

 

 

 

Mail Stop: REC-150

 

 

 

Providence, RI 02903

 

 

 

Attention:

Team Leader

 

 

 

 

Direct Originations

 

 

 

FAX:

(401) 459-3171

 

 

41

--------------------------------------------------------------------------------


 

With a copy to:

 

Citizens Leasing Corporation, d/b/a CITIZENS ASSET
FINANCE

 

 

 

189 Canal Street

 

 

 

Mail Stop: REC-150

 

 

 

Providence, RI 02903

 

 

 

Attention:

David T. Miele, Esq.

 

 

 

FAX:

(401) 459-3171

 

 

 

 

 

 

With a copy to:

 

Day, Berry and Howard LLP

 

 

 

260 Franklin Street

 

 

 

Boston, Massachusetts 02110-3179

 

 

 

Attention:

William A. Hunter, Esq.

 

 

 

FAX:

(617) 345-4745

 

 

 

 

 

 

With a copy to:

 

Goodman and Carr LLP

 

 

 

2300-200 King Street West

 

 

 

Toronto, ON MSH 3W5

 

 

 

FAX:

(416) 595-0567

 

 

 

 

 

 

If to the Borrower:

 

K-Sea Canada Corp.

 

 

 

3245 Richmond Terrace

 

 

 

Staten Island, New York 10303

 

 

 

Attention: Chief Financial Officer

 

 

 

Telephone:

(718) 720-7207

 

 

 

Email:

jnicola@k-sea.com

 

 

 

FAX:

(718) 720-4358

 

 

 

 

 

 

With a copy to:

 

Holland & Knight LLP

 

 

 

195 Broadway

 

 

 

New York, New York 10007

 

 

 

Attention: Christopher G. Kelly, Esq.

 

 

 

Phone:

(212) 513-3200

 

 

 

Email:

ckelly@hklaw.com

 

 

 

FAX

(212) 385-9010

 

 

 

 

 

 

With a copy to

 

 

 

Canadian Counsel:

 

Stewart McKelvey Stirling Scales

 

 

 

Suite 601, Blue Cross Centre

 

 

 

644 Main Street, P.O. Box 28051

 

 

 

Moncton, New Brunswick E1C 9N4

 

 

 

Canada

 

 

 

Attention: Christopher J. Stewart, Esq.

 

 

 

Phone:

(506) 850-7906

 

 

 

FAX:

(506) 858-8454

 

 

Any notice so addressed and mailed by registered or certified mail shall be
deemed to have been given when mailed.

 

42

--------------------------------------------------------------------------------


 

SECTION 13.                     ENTIRE AGREEMENT.

 

This Agreement and any other documents executed in connection herewith express
the entire understanding of the parties with respect to the transactions
contemplated hereby.  Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally or in writing, except as provided in
§14.

 

SECTION 14.                     CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Any provision of this Agreement or any other Loan Document may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and the Lender.

 

SECTION 15.                     SEVERABILITY.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 16.                     SUBMISSION TO JURISDICTION; WAIVER.

 

EACH OF THE BORROWER AND THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT EXCLUDING THE CANADIAN MORTGAGE AND CANADIAN SECURITY
AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK LOCATED IN MANHATTAN AND COURTS OF THE COMMONWEALTH OF MASSACHUSETTS,
THE COURTS OF THE UNITED STATES OF AMERICA FOR THE DISTRICT OF MASSACHUSETTS AND
THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF.

 

(b)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(c)                                  WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND AGREES THAT ALL SUCH SERVICE OF PROCESS IN ANY SUCH ACTION
OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS SET FORTH IN §13 OR AT

 

43

--------------------------------------------------------------------------------


 

SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL HAVE BEEN NOTIFIED PURSUANT THERETO
AND THAT SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF
ACTUAL RECEIPT OR THREE BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN POSTED TO
THEIR RESPECTIVE ADDRESS AS SET FORTH IN §12;

 

(d)                                 WAIVES ANY BOND OR SECURITY WHICH MIGHT BE
REQUIRED BY ANY COURT PRIOR TO ALLOWING THE LENDER TO EXERCISE ANY REMEDIES SET
FORTH HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS; AND

 

(e)                                  AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT OR OTHERWISE AFFECT THE RIGHT OF THE OTHER PARTY TO BRING ANY ACTION OR
PROCEEDING AGAINST THE OTHER PARTY OR ITS PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.

 

SECTION 17.                     WAIVER OF JURY TRIAL.

 

THE BORROWER AND THE LENDER HEREBY INTENTIONALLY AND VOLUNTARILY WAIVE ANY RIGHT
WHICH EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN CONNECTION WITH ANY MATTER
DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. 
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  THE BORROWER AND THE LENDER EACH ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. 
THE BORROWER ACKNOWLEDGES THAT NEITHER THE LENDER NOR ANY PERSON ACTING ON
BEHALF OF THE LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER
OF TRIAL BY JURY OR IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THE BORROWER
FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO
BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL.  THIS WAIVER
IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

44

--------------------------------------------------------------------------------


 

SECTION 18.                     MISCELLANEOUS.

 

THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL
OBLIGATIONS LAW).  The rights and remedies herein expressed are cumulative and
not exclusive of any other rights which the Lender would otherwise have.  Any
instruments required by any of the provisions hereof to be in the form annexed
hereto as an exhibit shall be substantially in such form with such changes
therefrom, if any, as may be approved by the Lender.  This Agreement or any
amendment may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

SECTION 19.                     JUDGMENT CURRENCY INDEMNITY.

 

If for the purpose of obtaining judgment in any court or enforcing any such
judgment it is necessary to translate any amount due hereunder from the Currency
of Obligation into the Currency of Payment, the rate of exchange used shall be
that at which in accordance with normal banking procedures the Lender could
purchase the Currency of Obligation in the spot market with the Currency of
Payment on the Business Day preceding that on which judgment is given or order
made (even though such rate of exchange may include a premium over any official
or any other rate of exchange).  The obligation of the Borrower in respect of
any amount due from it under this Agreement or any instrument included in the
Security Documents shall, notwithstanding any judgment or order for a liquidated
sum or sums in respect of amounts due under this Agreement or under any judgment
or order in any other currency or otherwise, be discharged only to the extent
that on the Business Day following receipt by the Lender of any payment in the
Currency of Payment the Lender is able (in accordance with normal banking
procedures) to purchase the Currency of Obligation with the Currency of
Payment.  If the amount of the Currency of Obligation which the Lender is able
to purchase with the Currency of Payment is less than the sum originally due
under this Agreement and notwithstanding any judgment or order, the Borrower,
will indemnify the Lender in the amount originally due for the shortfall.  The
certificate of Lender as to the amount of any such shortfall (which shall be
deemed to constitute a loss suffered by it without any proof of actual loss
being required) shall, save for manifest error, be conclusive and binding on the
Borrower.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

 

K-SEA CANADA CORP.

 

 

 

 

 

By:

  /s/ John J. Nicola

 

 

 

Name: John J. Nicola

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

CITIZENS LEASING CORPORATION,
d/b/a CITIZENS ASSET FINANCE 

 

 

 

 

 

By:

  /s/ John M. Young

 

 

 

Name: John M. Young

 

 

Title: Senior Vice President

 

Signature page to
Loan Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DESCRIPTION OF VESSELS



(1) MCS Barge
Name: McCleary’s Spirit
Official Number: 822797

 

 

2) WJM Tug
Name: William J. Moore
Official Number: 343910

 

 

(3) 340 Barge
Name:340

Official Number: 657024

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 2

LIENS

NONE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Barge: McCleary’s Spirit

Official No. 822797

Tug: William J. Moore

Official No. 343910

 

TERM NOTE

 

CAD $15,147,600.00

New York, New York
December 19, 2005

 

FOR VALUE RECEIVED, the undersigned, K-SEA CANADA CORP., a Nova Scotia unlimited
liability company (the “Borrower”), hereby absolutely and unconditionally
promises to pay in lawful money of Canada to CITIZENS LEASING CORPORATION, d/b/a
CITIZENS ASSET FINANCE, a Rhode Island corporation (the “Lender”), at 189 Canal
Street, Providence, Rhode Island 02903, or at such other place as Lender may
from time to time designate in writing, the principal amount of Fifteen Million
One Hundred Forty-Seven Thousand Six Hundred Canadian Dollars (CAD
$15,147,600.00), together with interest thereon from the date hereof per annum,
as follows:

 

(a)                                  The term of this Note is eighty-four (84)
months commencing on the date hereof;

 

(b)                                 The outstanding principal amount hereunder
shall bear interest payable at a fixed rate of 6.59%.  Interest shall be due and
payable monthly in arrears, on the first day of each month, commencing on
February 1, 2006, for the period commencing on the first day of the immediately
preceding month (or commencing on the date hereof with respect to the first
interest payment) and ending on and including the last day of such month; and

 

(c)                                  Eighty-four (84) consecutive monthly
payments of principal shall be due and payable on the first day of each month in
the amount set forth as follows: (a) for the first sixty (60) consecutive
months, commencing on February 1, 2006, in an amount of CAD $136,328.40 and
(b) for the remaining twenty-four (24) consecutive months, commencing
February 1, 2011, in an amount of CAD $215,991.16; and

 

(d)                                 A final payment consisting of the entire
remaining principal balance of this Note, together with interest thereon in
arrears, shall be due and payable on January 1, 2013.

 

This Note is the Note referred to in, evidences borrowings under and has been
issued by the Borrower in accordance with the terms of, the Loan Agreement.  The
Lender and any holder hereof shall be bound by and entitled to the benefits of
the Loan Agreement and may enforce the agreements of the Borrower contained
therein, and any holder may exercise the respective remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
terms thereof. All capitalized terms used in this Note and not otherwise defined
herein shall have the same meanings herein as in the Loan Agreement dated
December 19, 2005 between the Borrower and the Lender, as the same may be
amended, modified, supplemented or restated form time to time (the “Loan
Agreement”).

 

The Borrower has the right under certain circumstances and the obligation under
certain other circumstances to prepay in whole or part the principal of this
Note, together with accrued

 

--------------------------------------------------------------------------------


 

interest thereon, on the terms and conditions specified in Section 2.3 of the
Loan Agreement, provided that such prepayment shall be accompanied by payment of
the applicable Prepayment Premium, if any.

 

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all unpaid interest accrued hereunder may
become or be declared due and payable in the manner and with the effect provided
in Section 7.2 of the Loan Agreement. After the occurrence and during the
continuance of an Event of Default, the principal balance evidenced hereby shall
bear interest at the Default Rate as provided in the Loan Agreement and certain
other late charges may apply, all as provided in the Loan Agreement.

 

The Borrower hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery acceptance, performance,
default or enforcement of this Note (except as otherwise specifically provided
in the Loan Agreement), assents to any extension of postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of
collateral, and to the addition or release of any other party or person
primarily or secondarily liable.

 

This Note is secured by mortgage liens on and security interests in certain
assets of the Borrower pursuant to the terms of the Security Documents and is
guaranteed by the Guarantors pursuant to a Guaranty dated as of the date hereof.

 

All of the provisions of this Note shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
assigns.

 

This Note is in registered form.  The Person whose name is recorded as the owner
of the Note in the Lender Register maintained by the Registration Agent shall be
treated as the owner of this Note for all purposes of the Loan Documents.  This
Note may be transferred only in accordance with the provisions of Sections 11.2
and 11.6 of the Loan Agreement.

 

THIS NOTE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL
OBLIGATIONS LAW).

 

 [This space intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized undersigned officer as of the date first written above.

 

 

 

K-SEA CANADA CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

MCS BARGE
WJM TUG

 

MORTGAGE AGREEMENT COLLATERAL TO STATUTORY MORTGAGES

 

THIS MORTGAGE AGREEMENT COLLATERAL TO STATUTORY MORTGAGES (this “Mortgage
Agreement”) made at                  , Canada, as of the            day of
December, 2005, by and between K-SEA CANADA CORP., an unlimited liability
company incorporated under the laws of the Province of Nova Scotia, with an
address at 3245 Richmond Terrace, Staten Island, New York 10303 (the
“Mortgagor”), and CITIZENS LEASING CORPORATION D/B/A CITIZENS ASSET FINANCE (the
“Mortgagee”), a Rhode Island corporation organized and existing under the laws
of the State of Rhode Island with an office at 189 Canal Street, Providence,
Rhode Island, 02903.

 

WHEREAS:

 

(a)                                  The Mortgagor is the legal and beneficial
owner of all sixty-four (64) shares of and in the motor vessel McCleary’s
Spirit, Official No. 822797, and whose Port of Registry is Hamilton, Ontario,
Canada and the sole legal and beneficial owner of all sixty-four (64) shares of
and in the motor vessel William J. Moore, Official No. 343910 and whose Port of
Registry is St. John’s, Newfoundland, Canada;

 

(b)                                 Pursuant to the terms and conditions of a
Loan Agreement dated as of December 19, 2005, between the Mortgagor and the
Mortgagee (as the same may be amended, supplemented, or modified from time to
time, (the “Loan Agreement”), the Mortgagee has, at Mortgagor’s request, agreed
to make a loan to the Mortgagor in the aggregate principal amount of up to
Canadian Fifteen Million One Hundred Forty-Seven Thousand Six Hundred Dollars
(CAD$15,147,600.00) (the “Loan”).  The principal amount of $15,147,600.00 has
been advanced to the Mortgagor on or before the date hereof.  The entire
proceeds of the Loan shall be used by the Mortgagor to refinance indebtedness
initially incurred in connection with the acquisition of two Canadian vessels. 
The obligations of the Mortgagor with respect to the Loan are evidenced by the
Loan Agreement and by a term promissory note (the “Note”) (as defined in the
Loan Agreement), dated as of the date hereof, and are secured by the Canadian
Mortgage (as defined in the Loan Agreement) and the other Security Documents (as
defined in the Loan Agreement).  The form of the Loan Agreement is attached
hereto as Exhibit 1 (together with the form of the Note attached thereto) and is
hereby made a part hereof as though set forth fully herein;

 

(c)                                  Terms used herein and not otherwise defined
herein are used as defined in, or by reference in, the Loan Agreement.

 

To secure, among other things, the payment of principal, fees and other amounts
from time to time due to the Mortgagee, and the payment of all other sums that
hereafter may be secured by the Canadian Mortgage and the other Loan Documents
in accordance with the terms

 

--------------------------------------------------------------------------------


 

hereof, and to secure the performance and observance of, and compliance with,
all of the agreements, covenants and conditions of the Canadian Mortgage, the
Mortgagor has duly authorized the execution of two first priority statutory
ships’ mortgages, the first dated the 19th day of December, 2005, and registered
at the Registry of Shipping for the Port of Hamilton, Ontario, Canada, and the
second dated the 19th day of December, 2005, and registered at the Registry of
Shipping for the Port of St. John’s Newfoundland, Canada (together the
“Statutory Mortgages”), and the execution of this collateral Mortgage Agreement,
and the other Loan Documents.  A copy of the Statutory Mortgages and the
security agreement are attached hereto in Schedule ”A”;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy whereof is duly acknowledged, and in
order to secure the payment and performance of (i) all Obligations, undertakings
and liabilities of Mortgagor, now existing or hereafter incurred, under, arising
out of, or in connection with the Loan Agreement and the other Loan Documents;
(ii) the unpaid principal amount of, and accrued interest on, the Note;
(iii) all obligations, undertakings and liabilities of Mortgagor now existing or
hereafter incurred, under, arising out of or in connection with the Canadian
Mortgage; and (iv) any and all other present and future indebtedness,
obligations, undertakings and liabilities of any kind whatsoever of Mortgagor to
Mortgagee in connection with the Loan Agreement and the other Loan Documents or
from time to time reduced and thereafter increased, and to secure the
performance of all the covenants and conditions herein contained (all the
foregoing included within the meaning of Obligations, as defined in the Loan
Agreement), the Mortgagor by these presents does grant, bargain, sell, convey,
transfer, mortgage, assign,  set over and confirm unto the Mortgagee all of the
following described property:

 

(i)                                     All its right, title, and interest in
and to the vessel and all its shares of the motor vessels called:

 

McCleary’s Spirit   Official Number: 822797

 

William J. Moore      Official Number: 343910

 

together with all its engines, boilers, machinery, masts, rigging, boats,
anchors, chains, cables, tackle, apparel, furniture, equipment, capstans,
fittings, tools, pumps, pumping equipment, spares, electronics, gear and
equipment, boats, rigging, and all other appurtenances thereunto belonging, and
any and all additions, improvements and replacements hereafter made in, on or to
the said vessels or any part thereof; and in, on or to its equipment and
appurtenances aforesaid, for the operation, business and adventure whether or
not now on the vessels and all additions or substitutions for the same whether
or not on board the vessels, all the foregoing being hereinafter referred to
collectively as the “Vessel” and all references to Vessel herein shall mean one
or both of them, as applicable;

 

(ii)                                  All insurances, including policies and
proceeds, on the Vessel and its equipment;

 

(iii)                               all the Earnings;

 

(iv)                              and any proceeds of the foregoing,

 

2

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD all and singular the Vessel and above mortgaged and
described property whether now owned by the Mortgagor or hereafter acquired by
it unto the Mortgagee subject to the terms and conditions hereof:

 

PROVIDED ALWAYS, and the condition of these presents is such, that if the
Mortgagor and its successors and assigns shall pay, or cause to be paid, to the
Mortgagee the Obligations aforesaid, as and when the same shall become due and
payable by maturity or otherwise, and shall pay any and all advances hereafter
made or expended by the Mortgagee to the Mortgagor for the maintenance, repairs,
preservation or insurance of the Vessel or any part thereof and shall keep,
perform and observe all the covenants and promises in these presents expressed
or implied to be kept, performed and observed by or on the part of the
Mortgagor, then this Mortgage Agreement and the estate and rights hereby granted
shall cease, determine and be void; otherwise to remain in full force and
effect.

 

The Mortgagor hereby covenants and agrees that the Vessel and all replacements
hereafter made in or to the same is to be held by the Mortgagee subject to the
further covenants, conditions and uses hereinafter set forth as follows:

 

ARTICLE 1

REPRESENTATIONS, WARRANTIES
AND COVENANTS OF MORTGAGOR

 

THE MORTGAGOR HEREBY COVENANTS AND AGREES THAT:

 

Section 1.1                                   Citizenship; Title.  Mortgagor is
and shall continue to be a “Qualified Person” as defined in the Canada Shipping
Act, R.S.C. 1985, c.S-9 (the “Canada Shipping Act”), as amended, entitled to own
and operate the Vessel under its Certificates of Registry, which Mortgagor shall
maintain in full force and effect, and is duly qualified to engage in the
Canadian coastwise trade.  The Mortgagor lawfully owns and is lawfully possessed
of the Vessel, and covenants and warrants that the same is free from any
mortgage, security interest, Lien, charge or encumbrance whatsoever other than
Permitted Liens, and that the Mortgagor will warrant and defend the title and
possession thereto and every part thereof for the benefit of the Mortgagee
against the claims and demands of all persons whomsoever

 

Section 1.2                                   Canada Shipping Act.  The
Mortgagor will, at its expense and at no cost to the Mortgagee, register and
maintain a valid Certificate of Registry for the Vessel and shall, where
applicable, comply with and satisfy all the provisions of the Canada Shipping
Act, as amended, and the regulations made pursuant thereto, and will cause all
necessary steps to be taken in order to keep the Vessel registered whether under
the Canada Shipping Act, if applicable, or otherwise, and will do all such other
acts and execute all such instruments, deeds, conveyances, mortgages and
assurances as the Mortgagee shall reasonably require.

 

Section 1.3                                   Covenants of the Mortgagor. The
Mortgagor covenants with the Mortgagee that it will diligently carry out its
obligations pursuant to any charter or other contract of employment and that it
will enforce such contract to the best of its abilities.

 

3

--------------------------------------------------------------------------------


 

The Mortgagor covenants with the Mortgagee that it shall comply with all laws
and regulations made by governmental authorities having jurisdiction over the
Vessel whenever and wherever operating the Vessel. The Mortgagor covenants that
there are no Canadian Maritime Law liens presently against the Vessel and that
the Vessel has not been arrested nor is it presently under arrest with respect
to any claims, maritime or statutory, with respect to the Vessel.

 

Section 1.4                                   Liens.  Neither the Mortgagor, any
charterer, the master of the Vessel nor any other person has or shall have any
right, power or authority to create, incur or permit to be placed or imposed or
continued upon the Vessel, its freights, profits or hires, any Lien, security
interest, encumbrances or charge whatsoever other than Permitted Liens. 
Mortgagor agrees to hold a certified copy of this Mortgage Agreement in
safekeeping with the Original Vessel Documents and at the principal office of
Mortgagor and on demand to exhibit the same to any person having business with
such Vessel, or to any representative of Mortgagee.  Mortgagor shall also place
and cause to be displayed in a prominent place and in a durable manner with the
Original Vessel Documents a notice printed in plain type of such size that the
paragraph of reading matter shall cover a space not less than six inches wide by
nine inches high, reading as follows:

 

NOTICE OF MORTGAGE

 

This vessel is owned by K-Sea Canada Corp. and is covered by a first priority
statutory mortgage under the Canada Shipping Act, as amended, in favour of
Citizens Leasing Corporation d/b/a/ Citizens Asset Finance, as Mortgagee.  Under
the terms of said Mortgage, neither the owner of this Vessel, nor anyone on the
owner’s behalf, nor the master of this Vessel has any right, power or authority
to create, incur or permit to be imposed upon the Vessel any liens, maritime or
otherwise other than liens for wages of the crew or the master of this Vessel
arising from the current voyage, for wages of stevedores when employed directly
by the Vessel, or for general average or salvage.

 

Such notice shall be amended at the sole cost and expense of Mortgagor, upon
request of Mortgagee, to reflect the identity of any successor Mortgagee.

 

Section 1.5                                   Removal of Liens.  The Mortgagor
will not, suffer to be continued any Lien, encumbrance or charge, maritime or
otherwise, on the Vessel other than the Canadian Mortgage and Permitted Liens,
and in due course and in any event within thirty (30) days after the same shall
become due and payable, will pay or caused to be discharged or make adequate
provisions for the satisfaction or discharge of all claims or demands secured by
any Lien, charge or encumbrance (including Permitted Liens) on the Vessel and
will cause such Vessel to be released or discharged from any such Lien,
encumbrance or charge thereon.  After an Event of Default shall have occurred
and be continuing, the Mortgagee may elect to take such actions as it reasonably
deems necessary to pay or cause to be paid, discharge, settle, compromise or
satisfy any such Liens, claims, or encumbrances.

 

4

--------------------------------------------------------------------------------


 

Section 1.6                                   Libel or Attachment.  If a libel
shall be filed against the Vessel, or if the Vessel shall be levied upon or
taken into custody, or detained by any proceeding in any court or tribunal, the
Mortgagor will within fifteen (15) days thereafter cause such Vessel to be
released, and any Lien thereon, other than the Canadian Mortgage, to be
discharged.  In the event a libel is filed against the Vessel, or in the event
the Vessel is levied upon or taken into custody or detained by any authority
whatsoever, the Mortgagor shall notify the Mortgagee forthwith by facsimile or
telegram, confirmed by overnight letter as provided in the Loan Agreement.  The
Mortgagee shall take all steps as may be required to advise the insurance
brokers and keep the Vessel insured and to obtain the release or discharge of
the Vessel from such restraint within fifteen (15) days from the date thereof.

 

Section 1.7                                   Maintenance of Vessel.  At all
times, at the Mortgagor’s own cost and expense, the Mortgagor will maintain and
preserve the Vessel in as good condition, working order and repair as on the
date of this Mortgage Agreement, so that the Vessel shall be tight, staunch,
strong and well and sufficiently tackled, apparelled, furnished, equipped and in
every respect seaworthy and in good order and operating condition, ordinary wear
and tear excepted.  The Mortgagor shall obtain and maintain valid all Transport
Canada, Marine Safety Branch inspections and certification for the Vessel, its
equipment and crew and any other inspections and certifications that may be
required by any law of Canada, including but not limited to any required
Canadian ship safety certificates and, upon request, shall provide copies of the
same to the Mortgagee.  The Mortgagor shall cause the Vessel to be dry docked,
cleaned and painted whenever required by good commercial marine maintenance
practice and the requirements of any insurance policy or entries respecting the
Vessel.  All maintenance and repairs will be made in a good and workmanlike
manner by persons of appropriate skill and experience whose work will not
adversely affect the service life or marketability of the Vessel.  All repairs,
parts, mechanisms, devices, replacements, improvements, changes, additions and
alterations to the Vessel shall immediately and without further act, become part
of such Vessel and subject to the Canadian Mortgage.  The Mortgagor shall
promptly furnish to the Mortgagee copies of each damage survey with respect to
damage to the Vessel where the survey does not specifically quantify the cost of
total damages or where the survey states total damage in excess of $500,000.00
per Vessel.  Mortgagor shall afford Mortgagee or their authorized
representatives reasonable access to the Vessel for the purpose of inspecting
the same, her cargoes and ship’s papers, but inspection in drydock shall be made
only when the Vessel shall be in drydock for other purposes.  The Mortgagor
undertakes to notify the Mortgagee of each drydocking for the purpose of
effecting any major repair as far in advance as practicable.

 

Section 1.8                                   Changes in Vessel.  The Mortgagor
will not make, or permit to be made, any material change in the structure or
type of the Vessel or in its rig, unless it shall have received the prior
written consent thereto of the Mortgagee.

 

Section 1.9                                   Governmental Assessments.  The
Mortgagor will pay and discharge when due and payable from time to time all
taxes, assessments, governmental charges, fines and penalties imposed on the
Vessel except those being contested in good faith by the Mortgagor and for which
adequate reserves have been made.

 

Section 1.10                            Reimbursement.  The Mortgagor will
reimburse the Mortgagee promptly for any and all expenditures which the
Mortgagee may elect to make from time to time to protect

 

5

--------------------------------------------------------------------------------


 

the security granted hereunder (in the event of the Mortgagor’s failure to do
so), including payment of taxes, repairs, insurance premiums, the discharge of
any lien, libel or seizure of the Vessel, and expenses, including reasonable
attorney’s fees & legal proceedings of any kind, incurred by the Mortgagee in
retaking or selling the Vessel; and any such payment made by the Mortgagee shall
be for the account of the Mortgagor, and the making thereof by the Mortgagee
shall not cure the Mortgagor’s Default in that regard nor constitute a waiver of
any right or remedy granted to the Mortgagee hereunder, and all sums so expended
by the Mortgagee or any liability incurred by them shall be deemed to be an
indebtedness of the Mortgagor and secured by the Canadian Mortgage, and until
paid shall bear interest at the Default Rate.

 

Section 1.11                            Sale or Other Disposition of Vessel.

 

(a)                                  The Mortgagor will not sell, mortgage, or
transfer the title to the Vessel nor any share thereof nor permit possession of
the Vessel to come into the hands of any person by except for the purpose of
repairs as required herein (or as otherwise permitted in the Loan Agreement),
without the written consent of the Mortgagee first having been obtained, except
where accompanied by a simultaneous prepayment of the Obligations made in
accordance with §2.3(b) of the Loan Agreement.  Any such sale, mortgage, or
transfer, or any charter of the Vessel shall be subject to the provisions of the
Canadian Mortgage and to the lien it creates.  The Mortgagor will not charter
the Vessel to, or permit any Vessel to serve under any contract of affreightment
with, a person included within the definition of designated foreign country or a
national of a designated foreign country in the foreign Assets Control
Regulations or Cuban Assets Control Regulations of the United States Treasury
Department, 31 C.F.R. Chapter V, as amended, within the meaning of said
regulations or of any regulation, interpretation or ruling issued thereunder. If
any of the foregoing occurs, then at the option of the Mortgagee, the whole of
the money owing pursuant to this Mortgage Agreement and remaining unpaid shall
become immediately due and payable as if the due date for the payment of the
same had passed.

 

(b)                                 Mortgagor shall not enter into any bareboat
or demise charter respecting the Vessel with any entity without (i) obtaining
the prior written consent of the Mortgagee, which consent shall not be withheld
unreasonably, (ii) providing Mortgagee a copy thereof and (iii) without first
obtaining the written agreement of such charterer in each case to the collateral
assignment by Mortgagor to Mortgagee of a first priority lien and security
interest in the charter hire and earnings of such charter, such consent to be in
form reasonably acceptable to Mortgagee.  Mortgagor undertakes and covenants
that any such charter shall contain a provision prohibiting the charterer and
any other persons from incurring or acquiring any lien on any Vessel.

 

Section 1.12                            Insurance.

 

(a)                                  Hull and Machinery Insurance. At the
Mortgagor’s own expense, so long as the Obligations remain in any part
outstanding, the Mortgagor shall maintain or cause to be maintained insurance
with financially sound and reputable underwriters and

 

6

--------------------------------------------------------------------------------


 

through responsible brokers, all in good standing and satisfactory to the
Mortgagee, fully and adequately protecting the Vessel and the Mortgagee’s
interest therein in at least such amounts and against such risks as are usually
insured against in the same general area as that in which the Mortgagor is
located and by companies engaged in the same or similar businesses, and in any
case, in such amounts as the Lender shall require, against all marine perils and
disasters and all hazards, risks and liabilities in any way arising out of the
ownership, operation or maintenance of said Vessel, including insurance as
follows:

 

(i)                                     Hull and machinery insurance and if
necessary to satisfy the proviso of this subparagraph, policies of increased
value insurance, and war risk hull and machinery insurance on an agreed value
basis on the Vessel against loss, damage, fire and covering confiscation,
expropriation, nationalization, and seizure (if operating outside U.S. or
Canadian coastal waters) and covering such other perils and in such amounts as
are maintained on vessels engaged in the same or a similar business under
blanket fleet policies with respect to vessels of like size, character and
marine activity; provided, however, that, in no event shall the amount of such
insurance, subject to such deductible, if any, as permitted by Mortgagee, at any
time be less than the full commercial value of the Vessel.

 

(ii)                                  In the event of (A) the actual or
constructive loss of the Vessel, (B) any event referred to in Section 1.12
hereof with respect to the Vessel, or (C) any casualty, accident or damage to
the Vessel in excess of U.S. $500,000.00 per Vessel, the Mortgagor will give
written notice thereof (containing full particulars), within three business days
of the occurrence thereof, to the Mortgagee.

 

(b)                                 Protection and Indemnity Insurance. 
Protection and indemnity insurance maintained with financially sound and
reputable insurers or protection and indemnity associations and policies of
protection and indemnity war risk insurance protecting the interests of
Mortgagor, and Mortgagee, against liability for property damage to third persons
(including liability to any governmental authority or other person with respect
to pollution liability) and personal injury or death to any person arising out
of the maintenance, use, operation and ownership of the Vessel, cargo damage or
loss, contractual liability and wreck removal, tower’s liability, crew
liability, collision liability and oil pollution liability in such amounts as
are usually carried by persons engaged in the same or similar businesses;
provided, however, that in no event shall the amount of such insurance per
person and per occurrence (subject to such deductible, reasonably acceptable to
the Mortgagee) be less than the customary amount of cover available on the
market from time to time with respect to vessels of the same type, age and trade
as the Vessel.  Such liability insurance shall name each of the Mortgagor,
Mortgagee, and other interested persons as insureds (or in the case of the
Mortgagee as co-insureds), as their respective interests may appear, but the
proceeds of such policies shall be payable to the Person actually suffering the
loss

 

7

--------------------------------------------------------------------------------


 

in respect of which such proceeds are payable; provided, however, that if
Mortgagee shall have first notified the underwriters or brokers that a Mortgage
Event of Default hereunder has occurred then all such proceeds otherwise payable
to the Mortgagor shall be thereafter payable to Mortgagee for distribution to
itself and others as their interests may appear as hereinafter set forth. Cause
to be effected, if the Vessel is involved in towing, tower’s liability
insurance, in such amount as the Mortgagee may require, PROVIDED THAT such
protection and indemnity insurance (including tower’s liability insurance) shall
be placed with such insurance companies, under-writers or fund as may be
approved by the Mortgagee;

 

(c)                                  Deductibles. Unless a Mortgage Event of
Default hereunder shall have occurred, or is continuing hereunder, Mortgagee
consents to (a) a deductible of U.S. $250,000.00 per hull for Hull and Machinery
or Protection and Indemnity coverages, not to exceed U.S. $250,000.00 per hull
for any single occurrence, subject also to (b) a U.S. $1,000,000.00 annual
aggregate fleet deductible for all of Mortgagor’s vessels applied on a fleet
wide basis.

 

(d)                                 Port Risk Insurance. Mortgagor shall
maintain or cause to be maintained when and while the Vessel is laid up, and in
lieu of the aforesaid navigating hull insurance referred to in
Section 1.11(a)(i) of this section, port risk insurance under forms of port risk
policies approved by the Mortgagee.

 

(e)                                  Employers Liability Insurance.  Mortgagor
shall maintain or cause to be maintained employers liability insurance for
workers’ rights as may give rise to employers’ liability.

 

(f)                                    Pollution Insurance.  Mortgagor shall
maintain or cause to be maintained pollution insurance in amounts adequate to
obtain and maintain Federal Certificates of Financial Responsibility for
Pollution Liability, and such additional coverage for the Vessel in respect of
pollution liability as from time to time may be required by law now or hereafter
in effect or customary among owners of similar vessels engaged in trade in the
United States or Canada.

 

(g)                                 Continuation of Insurance Coverages.

 

(i)                                     The Mortgagor expressly covenants and
agrees to keep the policies renewed from time to time, to keep the same valid at
all times for the amounts aforesaid, and to keep the premiums thereon fully paid
at all times.  The Mortgagor shall not do any act nor voluntarily suffer or
permit any act to be done whereby insurance is or may be suspended, impaired or
defeated, and shall not suffer nor permit the Vessel to engage in any voyage or
to carry any cargo not permitted under the policy or policies of insurance in
effect, unless and until the Mortgagor shall first cover the Vessel to the
amount herein provided for by insurance satisfactory to the Mortgagee for such
voyage or for the carriage of such cargo.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  In the event the Mortgagor fails to
procure any of the insurance hereinabove mentioned, or fails to perform any of
the covenants and agreements contained herein, the Mortgagee may, but shall be
under no duty to, procure such insurance or coverage as Mortgagee may reasonably
deem advisable in the premises.  The Mortgagor shall reimburse the Mortgagee on
demand, with interest at the Default Rate for any and all expenditures which the
Mortgagee may from time to time make, lay out or expend in providing protection
in respect of insurance.  Such obligation of the Mortgagor to reimburse the
Mortgagee, together with interest as provided above, shall be an additional
indebtedness due from the Mortgagor, secured by this Mortgage Agreement, and
shall be payable by the Mortgagor on demand.  The Mortgagee, though privileged
so to do, shall be under no obligation to the Mortgagor or to any other person
to make any such expenditures, nor shall the making thereof relieve the
Mortgagor of any Default in that respect.

 

(h)                                 Mortgagee as Additional Insured and Loss
Payee.  All insurance policies covering the Vessel shall provide, during any
period which the Mortgagee holds a mortgage on the Vessel, that the Mortgagee
shall be an additional assured (co-insured in respect of liability insurance)
and loss payee, as applicable, under the insurances required by this
Section 1.11.

 

(i)                                     Insurance Proceeds, Partial Loss.  The
proceeds of any such insurance recoveries shall be applied in the event that
insurance becomes payable under said policies on account of an accident,
occurrence or event not resulting in an actual or constructive total loss or
agreed or compromised total loss of the Vessel, (i) all amounts up to U.S.
$500,000.00 per hull may be paid to Mortgagor for the purpose of repairing any
damage which may have resulted from the accident, occurrence or event so long as
no Mortgage Event of Default has occurred, or (ii) with respect to amounts
greater than U.S. $500,000.00 per hull or with respect to any amount if a
Mortgage Event of Default has occurred, the Mortgagee may, in its discretion, if
a written request therefor shall have been made by the Mortgagor, apply the
proceeds of insurance to pay for repairs, liabilities, salvage or other charges
and expenses (including labour charges due or paid by the Mortgagor), covered by
the policies, or to the extent that the Mortgagor shall have repaired the damage
and paid the cost thereof or discharged or paid such liabilities, salvage claims
or other charges and expenses (such fact having been certified to in a
certificate of an officer of the Mortgagor (an “Officer’s Certificate”)
delivered to the Mortgagee, accompanied by written confirmation by the
underwriter, a surveyor, an adjuster or a marine insurance broker), apply the
proceeds of insurance to reimburse, or consent that the underwriters reimburse,
the Mortgagor therefor, and (after all known damage with respect to the
particular loss shall have been repaired, except to the extent the Mortgagor and
the Mortgagee agree that said repair is inadvisable and all known costs,
liabilities, salvage claims, charges and expenses covered by the policies with
respect to such loss shall have been discharged or paid, such fact having been
certified to by an Officer’s Certificate delivered to the Mortgagee, accompanied
by a written confirmation by the

 

9

--------------------------------------------------------------------------------


 

underwriter, a surveyor, an adjuster or a marine insurance broker), pay, or
consent that the underwriters pay, any balance of the proceeds of insurance to
the Mortgagee for application to the Obligations as provided in §2.3(b) of the
Loan Agreement, and the excess, if any, paid to the Mortgagor.

 

(j)                                     The Mortgagor shall make all proper
proof of loss and take or cause to be taken all other action necessary or
appropriate to effect collection from underwriters of all insurance required by
this Mortgage Agreement and the other Loan Documents. To that end the Mortgagor
shall at the expense of the Mortgagor sign such claim papers and other documents
and take such action and furnish such information as the Mortgagee may
reasonably request including tendering abandonment of the Vessel to the
underwriters.

 

(k)                                  Constructive Total Loss.  In the event of
an accident, occurrence or event resulting in a constructive total loss of the
Vessel, the Mortgagor shall have the right to claim a constructive total loss of
such Vessel and if both (i) such claim is accepted by all underwriters under all
policies then in force as to such Vessel under which payment is due for total
loss and (ii) payment in full is made in cash under such policies and applied to
repay all outstanding Obligations in accordance with Section 2.3(b) of the Loan
Agreement, then the Mortgagor shall have the right at its election, to abandon
such Vessel to the underwriters under such policies, free from the lien of the
Canadian Mortgage.

 

(l)                                     Agreed or Compromised Total Loss.  In
the event of an accident, occurrence or event of damage to the Vessel, the
Mortgagor with consent of the Mortgagee, which shall not be withheld
unreasonably, shall have the right in its discretion to enter into an agreement
or compromise with underwriters providing for an agreed or compromised total
loss of such Vessel.

 

(m)                               Carriers; Approvals.  All insurance required
under this Section shall be placed and kept with Canadian, American, British, or
other insurance companies, underwriters’ associations, clubs or underwriting
funds approved by the Mortgagee.  Any approval of a policy under this
Section 1.11 shall be effective until the end of the policy period or until
thirty (30) days after the Mortgagee shall notify the Mortgagor of a desired
change (consistent with the terms hereof except as set forth in the next
following sentence) in the form and/or amount thereof, whichever shall first
occur.  Notwithstanding the foregoing, Mortgagee may require changes on shorter
notice if such changes are necessary or desirable to comply with requirements of
or insure against liabilities created or increased by any change, modification,
amendment in the law (including judicial or administrative decisions),
regulations, rules, policies or practices of the United States government or the
government of any state, territory, or possession thereof or of any other place
where the Vessel may be operating or whose laws may apply.

 

10

--------------------------------------------------------------------------------


 

(n)                                 Additional Provisions.  All insurance
required under this Section 1.11 shall, unless otherwise first agreed in writing
by the Mortgagee, provide that (i) there shall be no recourse against the
Mortgagee for the payment of premiums, supplemental or back calls or
commissions, (ii) at least thirty (30) days’ (fourteen days with respect to
matters covered in the protection and indemnity coverage and seven (7) days in
the case of war risk) prior written notice of any cancellation, reduction in
amount or change in coverage or other material change of such insurance shall be
given to the Lender by the insurance underwriters, (iii) no insurance shall be
excess over other coverage but shall be primary insurance and shall not require
any contribution from any excess insurance on the Vessel which may be carried by
Mortgagee without interfering with the Mortgagor’s insurance coverage, and
(iv) the insurers agree to advise Mortgagee promptly in writing of any default
in the payment of any premium  and of any other act or omission of which such
insurer has knowledge which might invalidate or render unenforceable, in whole
or in part, any such policy.  The policies shall provide for severability of
interest as through separate policies were issued to each additional insured
except with respect to the limits of liability.

 

(o)                                 Reports.  Prior to the date hereof and upon
renewal or replacement of each policy or entry thereafter, Mortgagor shall
furnish to the Mortgagee a report by a nationally recognized first-class marine
insurance broker acceptable to the Mortgagee, describing in reasonable detail
the insurance then carried and maintained on and with respect to the Vessel and
certifying that such insurance complies with the terms hereof.  Mortgagor shall
obtain for the benefit of Mortgagee the undertaking of Mortgagor’s insurance
agent or broker to promptly advise the Mortgagee in writing of any act or
omission of which such agent or broker has knowledge which might invalidate or
render unenforceable, in whole or in part, any such policy.

 

(p)                                 The Mortgagor shall not do or permit to be
done any act or omission which would have the effect of breaching any condition
of the insurance or of impairing the validity of any insurance taken out or
maintained pursuant to this Mortgage Agreement and in particular shall not
operate the Vessel in waters contrary to any trading warranty or beyond any
limits as set forth in the insurance contract or operate the Vessel beyond any
limits imposed or in any waters prohibited by the Marine Safety Branch of
Transport Canada or any law of Canada.

 

Section 1.13                            Requisition.

 

(a)                                  Title.  In the event that the title or
ownership of the Vessel shall be requisitioned, purchased or taken by any
government of any country or any present or future law, proclamation, decree,
order or otherwise, the lien of the Canadian Mortgage shall be deemed to have
attached to the claim for compensation and the Mortgagor agrees that it will
turn over to the Mortgagee, immediately upon receipt, the compensation, purchase
price, reimbursement or award for such requisition, purchase or other taking of
such title or ownership and all of the foregoing shall be payable to the
Mortgagee, who shall be entitled to receive the

 

11

--------------------------------------------------------------------------------


 

same and shall apply it as provided in Section 2.3(b) of the Loan Agreement.  In
the event of any such requisition, purchase or taking, the Mortgagor shall
promptly execute and deliver to the Mortgagee such documents, if any, and shall
promptly do and perform such acts, if any as in the reasonable opinion of the
Mortgagee may be necessary or useful to facilitate or expedite the collection by
the Mortgagee of such compensation, purchase price, reimbursement or award.

 

(b)                                 Requisition of Use.  In the event that any
government of any country or any department, agency or representative thereof
shall not take over the title or ownership of the Vessel but shall requisition,
charter, assign, transfer, or set-over, or in any manner take over the use of
such Vessel pursuant to any present or future law, proclamation, decree, order
or otherwise and shall, as a result of such requisitioning, chartering,
assigning, transferring, or setting-over or taking of the use of the Vessel, pay
or become liable to pay sums by reason of the loss of or injury to or
depreciation of the Vessel, and, if a Mortgage Event of Default shall have
occurred and be continuing, any such sum is hereby made payable to the
Mortgagee, who shall be entitled to receive the same and shall apply it as
provided in the Loan Agreement.  In the event of any such requisitioning,
chartering or taking of the use of the Vessel, the Mortgagor shall promptly
execute and deliver to the Mortgagee such documents, if any, and shall promptly
do and perform such acts, if any, as in the reasonable opinion of the Mortgagee
may be necessary or useful to facilitate or expedite the collection by the
Mortgagee of such claims arising out of the requisitioning, chartering or taking
of the use of the Vessel as provided hereinabove.

 

ARTICLE 2

DEFAULT; REMEDIES UPON DEFAULT

 

Section 2.1                                   Mortgage Events of Default. 
Mortgagor shall be in default under this Mortgage Agreement upon the happening
of any one or all of the following events or conditions (each a “Mortgage Event
of Default”):

 

(a)                                  An Event of Default (as defined in the Loan
Agreement); or

 

(b)                                 Failure by the Mortgagor to observe or
perform any covenant or agreement contained in Sections 1.1, 1.2, 1.7,
1.10(a) or 1.11(a) through (f)(inclusive);

 

(c)                                  Failure by the Mortgagor to observe or
perform any covenant or agreement in this Mortgage Agreement (other than those
referred to in the foregoing paragraph (b) and such failure shall not have been
remedied within thirty (30) days after written notice thereof shall have been
given to the Mortgagor by the Mortgagee);

 

(d)                                 The breach in any material respect of any
warranty, or the falsity of any material representation or statement made or
furnished to the Mortgagee by or on behalf of the Mortgagor; or

 

12

--------------------------------------------------------------------------------


 

(e)                                  If Mortgagor or any charterer shall abandon
the Vessel or remove or attempt to remove the Vessel beyond the limits of the
United States or Canada except on a voyage with the intention of returning to
the United States or Canada; or

 

(f)                                    the Mortgagor causes to be done any act
or thing which may make void or voidable the registration of the Vessel or of
the Canadian Mortgage or any other security or if the Vessel ceases to be
registered under the Canadian Flag.

 

Section 2.2                                   Remedies.  Upon the occurrence of
a Mortgage Event of Default the Mortgagee may pursue any or all of the following
remedies:

 

(a)                                  Demand.  Declare all obligations secured
hereby to be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived;

 

(b)                                 Remedies.  The Mortgagee in its discretion
may do one or more of the following: exercise all of the rights, powers and
remedies with respect to the Vessel in foreclosure and otherwise given to the
Mortgagee by this Mortgage Agreement and given to mortgagees by the provisions
of the applicable laws of the jurisdiction where the Vessel is registered or
licensed;

 

(c)                                  Enforcement.  Bring suit at law, in equity
or in admiralty, or other proceeding, as appropriate, to receive judgment for
any and all amounts due hereunder, including without limitation, an action for
specific performance of any term contained herein or for any injunction against
a violation of any such term or in aid of any right, power, or remedy granted
herein or therein or by law, in equity, or admiralty or otherwise and collect
the same out of any and all property of the Mortgagor whether covered by this
Mortgage Agreement or otherwise, or initiate and prosecute such other judicial,
extra-judicial, or administrative proceedings as it may consider appropriate to
recover any and all sums due, or declared due, on the Note, and all other
Obligations due, with the right to enforce payment of said sums against any
assets of the Mortgagor, whether they are covered by this Mortgage Agreement or
otherwise;

 

(d)                                 Possession.  Retake the Vessel with or
without legal process wherever the same may be found, and the Mortgagor or other
person in possession forthwith shall upon demand of the Mortgagee shall
surrender to the Mortgagee possession of the Vessel, and, in its sole discretion
to dismiss the master officers or crew of the said Vessel or any one or more of
them and to appoint another master, officers or crew in their stead.  The
Mortgagee may hold, lay-up, or (if authorized to do so by the Vessel’s
certificate of documentation) lease, charter, operate, or otherwise use the
Vessel for such time and upon such terms as it may deem to be for its best
advantage, accounting for the net profits, if any, arising from such use of the
Vessel as set forth in Section 2.3, below; and if at any time the Mortgagee
shall avail itself of the right herein given it to retake the Vessel and shall
retake it, the Mortgagee shall have the right to dock the Vessel for a
reasonable time at any

 

13

--------------------------------------------------------------------------------


 

dock, pier or other premises of the Mortgagor without charge, or to dock it at
any other place at the cost and expense of the Mortgagor;

 

(e)                                  Sale.  Sell the Vessel upon such terms and
conditions as it may specify, at public or private sale, by sealed bids or
otherwise, on such terms and conditions as the Mortgagee deems best, free of any
claim, commitment or encumbrance, regardless of the nature thereof, in favour of
the Mortgagor and except as provided by law, in favour of any other  person.  If
a public sale is to be used, the Mortgagee shall first give advance notice of
ten (10) consecutive days published in any newspaper authorized to publish legal
notices of that kind in the port of documentation and the places of sale of such
Vessel and shall send notice of each such sale at least fourteen (14) days prior
to the date fixed for such sale to the Mortgagor pursuant to §14 of the Loan
Agreement or such other notice periods, if longer, as may be required by Law. 
In the event that the Vessel shall be offered for sale by private sale, no
newspaper publication of notice shall be required nor notice of adjournment of
sale.  Sale may be held at such place and at such time as the Mortgagee by
notice may have specified, or may be adjourned by the Mortgagee from time to
time by announcement at the time and place appointed for such sale or for such
adjourned sale, and, without further notice or publication, the Mortgagee may
make any such sale at the time and place to which the same shall be so
adjourned; and any sale may be conducted without bringing the Vessel to the
place designated for such sale and in such manner as the Mortgagee deems, and
the Mortgagee may become the purchaser at any public sale, and shall have the
right to credit on the purchase price any and all sums of money due to the
Mortgagee under the Note and the Loan Agreement, or otherwise due to the
Mortgagee hereunder or under the Loan Agreement or any other Loan Document, or
under any other instrument evidencing any Obligations due together with all
legal fees, court costs or other expenses made or incurred by the Mortgagee in
the protection or realization of the Mortgagee’s rights under this Mortgage
Agreement.

 

(f)                                    Finality of Sale.  A sale of the Vessel
made pursuant to this Mortgage Agreement, whether under the power of sale hereby
granted or any judicial proceedings, shall operate to divest all right, title
and interest of any nature whatsoever of the Mortgagor therein and thereto, and
shall bar the Mortgagor, its successors and assigns, and all persons claiming
by, through or under them.  No purchaser shall be bound to inquire whether
notice has been given or whether any Default has occurred, or as to the
propriety of the sale, or as to application of the proceeds thereof.  In case of
any such sale, any purchaser who is the holder of this Mortgage Agreement shall
be entitled, for the purpose of making settlement or payment for the Vessel, to
apply the balance due under this Mortgage Agreement or a part thereof as part or
all of the purchase price to the extent of the amount remaining due and unpaid. 
At any such sale, the holder of this Mortgage Agreement may bid for and purchase
the Vessel and upon compliance with the terms of sale may hold, retain and
dispose of the Vessel without further accountability.

 

14

--------------------------------------------------------------------------------


 

(g)                                 Appointment of Attorney.  The Mortgagor does
hereby irrevocably appoint the Mortgagee, with full power of substitution, the
true and lawful attorney of the Mortgagor, in Mortgagor’s name and stead

 

(i)                                     to make all necessary transfers or sales
of the Vessel and to execute all necessary instruments of assignment and
transfer, the Mortgagor hereby ratifying and confirming all that said attorney
shall lawfully do by virtue hereof.  Nevertheless, the  Mortgagor shall, if so
requested by the Mortgagee, ratify and confirm such sale by executing and
delivering to the purchaser of the Vessel such proper bill of sale, conveyance,
instrument of transfer and releases as may be designated in such request and
other instruments as the Mortgagee may consider necessary and appropriate.

 

(ii)                                  in the event that the Vessel shall be
arrested or detained by a sheriff or other officer of any court or tribunal of
any nation or by any government or governmental authority and shall not be
released from arrest or detention within fifteen (15) days thereafter to apply
for, receive and to take possession of the Vessel with all the rights, powers
and remedies that the Mortgagor may have or exercise;

 

(iii)                               to appear in any court or tribunal of any
nation where any proceeding is pending against the Vessel from which the Vessel
has not been released and to take all such action as the Mortgagee may determine
towards the defence of such proceedings and the discharge of such lien.

 

The Mortgagee in acting or refraining from acting under the power of attorney
hereby granted shall not incur any liability to the Mortgagor or otherwise.

 

(h)                                 Coastwise Qualification.  Notwithstanding
anything to the contrary contained in this Section 2.2, the Mortgagee shall not
exercise any of the remedies set forth above in this Section 2.2 or any other
remedies available under applicable law if the exercise of such remedies shall
invalidate the qualification of the Vessel to operate in the Canadian coastwise
trade.

 

Section 2.3                                   Disposition of Proceeds of Sale. 
After an Event of Default shall have occurred and be continuing, the proceeds of
any sale of the Vessel (after paying or deducting in the case of sale under any
judicial proceedings the fees, costs and other charges therein), and the net
earnings from any management, charter or other use of the Vessel by Mortgagee
under any of the powers above specified, and the proceeds of any claim for
damages on account of such Vessel received by the Mortgagee while exercising any
such power, and the proceeds of any insurance on the Vessel concerned (subject
to the provisions of this agreement) shall be applied by Mortgagee as provided
in Section 2.4(b) of the Loan Agreement.

 

Section 2.4                                   Powers and Rights of Mortgagee
Upon Occurrence of a Mortgage Event of  Default.

 

(a)                                  Each and every power and remedy herein
specifically given to the Mortgagee or otherwise in this Mortgage Agreement
shall be cumulative and shall be in

 

15

--------------------------------------------------------------------------------


 

addition to every other power and remedy herein specifically given or now or
hereafter existing at law, in equity, admiralty or by statute, and each and
every power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Mortgagee, and the exercise or the beginning of the
exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy.  No
delay or omission by the Mortgagee in the exercise of any right or power or in
the pursuance of any remedy occurring upon any Mortgage Event of Default as
above defined shall impair any such right, power or remedy or be construed to be
a waiver of any such event of default or to be any acquiescence therein; nor
shall the acceptance by the Mortgagee of any security or of any payment of or on
account of any installment of the Note maturing after any Mortgage Event of
Default or of any payment on account of any past default be construed to be a
waiver of any right to take advantage of any future Mortgage Event of Default or
of any past Mortgage Event of Default not completely cured thereby.

 

(b)                                 Remedies Cumulative - Notwithstanding
anything contained in this Mortgage Agreement, the security of this Mortgage
Agreement may be realized and the rights enforced by any remedy or in any manner
authorized or permitted by this Mortgage Agreement or by law or equity and no
remedy for the realization of the security hereof shall be exclusive of or
dependent upon any other remedy and all or any remedies may from time to time be
exercised independently or in any combination.

 

(c)                                  Waiver - If the security  provided under
this Mortgage Agreement includes security under s.427 of the Bank Act, S.C.
1991, c.46, or under any successor provisions thereto (the “Bank Act”), then the
Mortgagee shall not be bound to sell all or any part of the property included in
the s.427 security in accordance with the procedure set out in s.428(8) of the
Act but the Mortgagee shall be at liberty to sell all or any part of such
property in such manner as the Mortgagee, in its sole discretion, may decide and
the Mortgagor hereby waives the provisions of s.428(8) and (11) of the Bank Act
regarding the procedure for exercising the power of sale therein provided.

 

(d)                                 Revenues and Proceeds of Vessel.  The
Mortgagee is hereby irrevocably appointed attorney-in-fact of the Mortgagor,
upon the happening of any Mortgage Event of Default, in the name of the
Mortgagor to demand, collect, receive, compromise and sue for, so far as may be
permitted by law, all freights, hire, earnings, issues, revenues, income and
profits of the Vessel, and all amounts due from underwriters under any insurance
thereon as payment of losses or as return premiums or  otherwise, salvage awards
and recoveries, recoveries in general average or otherwise, and all other sums
due or to become due in respect of the Vessel or in respect of any insurance
thereon from any person whomsoever, and to make, give and execute in the name of
the Mortgagor acquittances, receipts, releases or other discharges for the same,
whether under seal or otherwise, and to endorse and accept in the name of the
Mortgagor all checks, notes, drafts,

 

16

--------------------------------------------------------------------------------


 

warrants, agreements and all other instruments in writing with respect to the
foregoing, the Mortgagor hereby confirming and ratifying the same

 

(e)                                  Additional Rights.  The Mortgagor covenants
and agrees that in addition to any and all other rights, powers and remedies
elsewhere in this Mortgage Agreement granted to and conferred upon the
Mortgagee, and including in any suit to enforce any of its rights, powers or
remedies, if a Mortgage Event of Default shall have occurred and shall not have
been waived by the Mortgagee, the Mortgagee shall be entitled as a matter of
right and not as a matter of discretion, but subject to Section 2.2(h) of this
Article 2 (i) to the appointment of a receiver or receivers of the Vessel and to
the removal of any receiver or receiver-manager so appointed and appoint another
in his stead and collection of the freights, hire, earnings, issues, revenues,
income and profits due or to become due arising from any operation of the
Vessel, and (ii) to a decree ordering and directing the sale and disposal of the
Vessel, and the Mortgagee may become the purchaser at such sale and shall have
the right to credit on the purchase price any and all sums of money due under
the Note or otherwise due to the Mortgagee pursuant to the terms of the Loan
Agreement or under any other instrument evidencing any Obligations.  The
Mortgagee shall not be required to have the Vessel marshaled (upon any sale of
the Vessel pursuant to this Mortgage Agreement or otherwise) or be required to
realize on any other collateral prior to realization on the Vessel.

 

(f)                                    Powers of Receiver.

 

(i)                                     To the extent permitted by law or to
such lesser extent as may be permitted by the terms of his or her appointment,
the receiver shall have power:

 

(1)                                  to carry on or concur in carrying on the
part of the business of the Mortgagor related to he Vessel;

 

(2)                                  to take possession of the Vessel, to sell
or lease or concur in selling or leasing the Vessel;

 

(3)                                  for the purpose of the said business, to
employ such agents, managers, solicitors, accountants, contractors, employees
and other persons as he or she sees fit;

 

(4)                                  to repair the Vessel as may be necessary in
the event it becomes unserviceable;

 

(5)                                  for the purposes aforesaid, to raise money
on the Vessel and to charge the same by charges ranking in priority to or pari
passu with or in subordination to the mortgages and charges created by this
Mortgage Agreement and at such rate of interest and on such terms as he or she
sees fit.

 

17

--------------------------------------------------------------------------------


 

(ii)                                  Any receiver or receiver-manager appointed
hereunder shall, so far as concerns responsibility for his or her acts, be
deemed the agent of the Mortgagor and the Mortgagee shall not be in any way
responsible for any misconduct or negligence on the part of any such receiver or
receiver-manager.

 

(iii)                               Notwithstanding the exercise of any remedy
by the Mortgagee, or the receipt of any moneys as a result thereof or otherwise,
the Mortgagor will receive credit only for the actual net amount of moneys
received by the Mortgagee (after deducting all costs, charges and expenses to
obtain such moneys) and, without limiting any other of his or her rights at law,
the Mortgagor shall pay any deficiency or balance that may at any time remain
unpaid hereunder after having been given credit for all moneys received as
aforesaid.

 

(g)                                 Mortgagee May Perform - Should the Mortgagor
fail to perform or comply with any of the terms of this Mortgage Agreement
resulting in the occurrence of an Event of Default hereunder, the Mortgagee may,
in its discretion, do all acts and make all expenditures necessary to remedy
such default and the Mortgagor shall promptly reimburse the Mortgagee with
interest at the rate aforesaid for any and all such expenditures. Until the
Mortgagor has reimbursed the Mortgagee for such expenditures, the amount thereof
shall be a debt due from the Mortgagor to the Mortgagee and payment thereof
shall be secured by the Canadian Mortgage and the Loan Documents.  The Mortgagee
shall be under no obligation to the Mortgagor to make any such expenditures nor
shall the making thereof relieve the Mortgagor of any default in that respect.

 

(h)                                 Termination - This Mortgage Agreement shall
terminate upon payment in full of the Loan and all other moneys due hereunder
and the Mortgagee, at the request and expense of the Mortgagor, shall within a
reasonable time execute and deliver to the Mortgagor a proper instrument
acknowledging the satisfaction and termination of the Canadian Mortgage and the
security documents taken hereunder.

 

(i)                                     Default Under Loan Documents - It is
understood and agreed that default by the Mortgagor under any of the Security
Documents given by it, or to be given by it, shall constitute default under
each, and every one of the Loan Documents.

 

(j)                                     Realization and Collateral Security -
Notwithstanding anything else contained in the Security Documents given or to be
given by the Mortgagor, the Security Documents given are additional, concurrent
and collateral security to the other security or securities given, or to be
given in future, by the Mortgagor to the Mortgagee and the Mortgagee shall have
complete discretion in the order in which it may decide to realize or enforce
its security, any rule of law, equity or admiralty to the contrary
notwithstanding.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 3

GENERAL POWERS OF MORTGAGEES

 

Section 3.1                                   Arrest or Detention of Vessel.  In
the event that an Event of Default shall have occurred hereunder and the Vessel
shall be arrested or detained by a Marshal or other officer of any court of law,
equity or admiralty jurisdiction in any country or nation of the world or by any
government or other Person, the Mortgagor does hereby authorize and empower the
Mortgagee, from the date of arrest or detention, in the name of the Mortgagor,
or its successors or assigns, to apply for and receive possession of and to take
possession of such Vessel with all the rights and powers that the Mortgagor, or
its successors or assigns, might have, possess or exercise in any such event;
and this power of attorney shall be irrevocable and may be exercised not only by
the Mortgagee but also by their appointee or appointees, with full power of
substitution, to the same extent as if the said appointee or appointees had been
named as one of the attorneys above named by express designation.

 

Section 3.2                                   Appearance.  In the event an Event
of Default shall have occurred hereunder, the Mortgagor also authorizes and
empowers the Mortgagee or its appointees or any of them to appear in the name of
the Mortgagor, its successors or assigns, in any court of any country or nation
of the world where a suit is pending against the Vessel because of or on account
of any alleged lien against such Vessel from which such Vessel has not been
released and to take such proceedings as to them may seem proper towards the
defense of such suit and the discharge of such lien, and all expenditures made
or incurred by them or any of them for the purpose of such defense or discharge
shall be a debt due from the Mortgagor, its successors and assigns, to the
Mortgagee, and shall be secured by the lien of the Canadian Mortgage in like
manner and extent as if the amount and description thereof were written herein.

 

ARTICLE 4

INDEMNITY

 

The Mortgagor assumes liability for, and agrees to indemnify and hold the
Mortgagee harmless from, all claims, costs, expenses (including reasonable legal
fees and expenses), damages and liabilities arising from or pertaining to the
Canadian Mortgage or the ownership, use, possession or operation of the Vessel;
provided that the Mortgagor shall have no obligation for indemnified liabilities
arising from the gross negligence or willful misconduct of Mortgagee or arising
from the acts or omissions of the Mortgagee as mortgagee-in-possession.  The
agreements and indemnities contained in this Article shall survive the maturity
or earlier discharge of the Canadian Mortgage and payment in full of the Note.

 

ARTICLE 5

MORTGAGOR’S USE AND POSSESSION

 

Until some one or more of the Mortgage Events of Default hereinbefore described
shall happen, the Mortgagor shall be suffered and permitted to retain exclusive
actual possession and use of the Vessel.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1                                   Counterparts.  This Mortgage
Agreement may be executed simultaneously in any number of counterparts and all
such counterparts executed and delivered each as an original shall  constitute
but one and the same instrument.  The invalidity of any provision of this
Mortgage Agreement shall not affect the remainder, which shall in such event be
construed as if the invalid provisions had not been inserted.

 

Section 6.2                                   Binding Effect.  All the
covenants, promises, stipulations and agreements of the Mortgagor in the
Canadian Mortgage shall bind the Mortgagor and its successors and shall inure to
the benefit of the Mortgagee and its assigns, whether so expressed or not.  All
of the covenants, promises, stipulations and agreements of the Mortgagee, if
any, shall bind the Mortgagee and its assigns, whether so expressed or not.

 

Section 6.3                                   No Waiver of Preferred Status. 
Nothing in this Mortgage Agreement shall be construed as a waiver of the
priority status of the Canadian Mortgage by the Mortgagee.  In the event that
any provision of this Mortgage Agreement would, as a matter of law, operate to
waive the preferred status thereof, such provision shall be deemed eliminated
therefrom, the same for all intents and purposes as though such provision had
never been inserted herein.

 

Section 6.4                                   Nature of Agreements Hereunder. 
The agreements, terms, conditions, rights, remedies and indemnities provided
herein are in addition to, not in limitation of, and shall not be limited by,
each of the agreements, terms, conditions, rights, remedies and indemnities
contained in the Loan Agreement..

 

Section 6.5                                   Construction.  Any provision of
this Mortgage Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, any
such prohibition or unenforceability shall not invalidate or render
unenforceable such provision in any other jurisdiction to the extent permitted
by law, Mortgagor hereby waives any provision of law which renders any provision
hereof prohibited or unenforceable in any respect.

 

Section 6.6                                   All exhibits attached hereto are
by this reference incorporated fully herein.  The term “this Mortgage Agreement”
shall be considered to include all such exhibits. The rules of interpretation
specified in §1.2 of the Loan Agreement shall be applicable to this Mortgage
Agreement.

 

Section 6.7                                   This Mortgage Agreement and any
provisions herein may not be modified, amended, waived, extended, changed,
discharged or terminated orally, or by any act or failure to act on the part of
the Mortgagor or the Mortgagee, but only by an agreement in writing signed by
the party against whom the enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

 

Section 6.8                                   Governing Law.  To the extent that
this Mortgage Agreement is not governed by the Canadian Maritime Law and federal
statutes and regulations, this Mortgage

 

20

--------------------------------------------------------------------------------

 


 

Agreement shall be governed by and interpreted in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

 

Section 6.9                                   Notice.  Any notice required
pursuant to this Mortgage Agreement shall, without precluding the parties from
adopting any other method of giving notice, be made in the manner set out in the
provisions of Section 12 of the Loan Agreement, which shall apply as though
fully set forth herein.

 

Section 6.10                            Records.  At any time upon request the
Mortgagor shall satisfy the Mortgagee by production of documents that the
master, officers and crew have no claim for wages beyond the ordinary arrears.At
all times upon request the Mortgagor shall give to the Mortgagee full
information regarding the Vessel, its employment, position and engagements.

 

ARTICLE 7

TOTAL AMOUNT OF THE CANADIAN MORTGAGE

 

For the purposes of the Canadian Mortgage and for purposes of recording this
mortgage, the total amount is Canadian Fifteen Million One Hundred Forty-Seven
Thousand Six Hundred Dollars (CAD$15,147,600.00), interest thereon, prepayment
premium, if any, and performance of the Mortgage Agreement covenants; and the
total discharge amount is the same as the total amount.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage Agreement as of the
        day of December, 2005.

 

 

K-SEA CANADA CORP.

 

 

 

 

 

By:

 

 

 

Name: John J. Nicola

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Exhibit C-2

 

340

 

FIRST PREFERRED SHIP MORTGAGE

 

THIS FIRST PREFERRED SHIP MORTGAGE (this “Mortgage”) made as of the 19th day of
December, 2005, by and between SEA COAST TRANSPORTATION LLC, a limited liability
company organized and existing under the laws of the State of Delaware, with an
address at 3245 Richmond Terrace, Staten Island, New York 10303 (the
“Mortgagor”), and Citizens Leasing Corporation, d/b/a CITIZENS ASSET FINANCE
(the “Mortgagee”), a Rhode Island corporation organized and existing under the
laws of the State of Rhode Island with an office at 189 Canal Street,
Providence, Rhode Island, 02903.

 

WHEREAS:

 

(a)                                  The Mortgagor is the sole owner (100%) of
the whole of the vessel 340, Official No. 657024, 4,395 international gross tons
(the “Vessel”); duly documented in the name of the Mortgagor under the laws and
flag of the United States of America at the National Vessel Documentation Center
(“NVDC”), having its hailing port at Seattle, WA;

 

(b)                                 Pursuant to the terms and conditions of a
Loan Agreement dated as of December    , 2005, between K-SEA CANADA CORP.
(“Borrower”) and the Mortgagee (as the same may be amended, supplemented, or
modified from time to time, the “Loan Agreement”), the Mortgagee has, at
Borrower’s request, has made a loan to the Borrower in the aggregate principal
amount of FIFTEEN MILLION ONE HUNDRED FORTY-SEVEN THOUSAND SIX HUNDRED CANADIAN
DOLLARS (CAD $15,147,600.00) (the “Loan”).The entire proceeds of the Loan shall
be used by the Borrower to refinance indebtedness initially incurred in
connection with the acquisition by the Borrower of the WJM Tug and the MCS
Barge.The obligations of the Borrower with respect to the Loan are evidenced by
the Loan Agreement and by a term promissory note (the “Note”) (as defined in the
Loan Agreement), to be dated as of the Closing Date (as defined in the Loan
Agreement), are secured by this Mortgage and the other Security Documents (as
defined in the Loan Agreement), and are guaranteed by a Guaranty dated as of the
date hereof, from the Mortgagor and the other Guarantors identified therein (the
“Other Guarantors”) to the Mortgagee, as amended, supplemented, restated,
replaced or otherwise modified from time to time (the “Guaranty”).The form of
the Loan Agreement is attached hereto as Exhibit 1 (together with the form of
the Note attached thereto) and the form of the Guaranty is attached hereto as
Exhibit 2 and are hereby made a part hereof as though set forth fully herein;

 

(c)                                  This Mortgage of the Vessel is being given
by the Mortgagor as collateral security for (i) the Obligations of the Borrower
under the Loan Documents (including Foreign Exchange Obligations as defined in
the Loan Agreement), and (ii) the obligations of the Mortgagor and the Other
Guarantors under the Guaranty; and

 

--------------------------------------------------------------------------------


 

(d)                                 Terms used herein and not otherwise defined
herein are used as defined in, or by reference in, the Loan Agreement.

 

To secure, among other things, the payment of principal, fees and other amounts
from time to time due to the Mortgagee, and the payment of all other sums that
hereafter may be secured by this Mortgage and the other Loan Documents in
accordance with the terms hereof, and to secure the performance and observance
of, and compliance with, all of the agreements, covenants and conditions of this
Mortgage, the Mortgagor has duly authorized the execution and delivery of this
First Preferred Ship Mortgage.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy whereof is duly acknowledged, and in
order to secure the payment and performance of (i) all obligations, undertakings
and liabilities of Mortgagor and the Other Guarantors, now existing or hereafter
incurred, under, arising out of, or in connection with the Guaranty; (ii) all
Obligations, undertakings and liabilities of Borrower, now existing or hereafter
incurred, under, arising out of, or in connection with the Loan Agreement and
the other Loan Documents; (iii) the unpaid principal amount of, and accrued
interest on, the Note; (iv) all obligations, undertakings and liabilities of
Mortgagor now existing or hereafter incurred, under, arising out of or in
connection with this Mortgage; and (v) any and all other present and future
indebtedness, obligations, undertakings and liabilities of any kind whatsoever
of Borrower to Mortgagee in connection with the Loan Agreement and the other
Loan Documents or from time to time reduced and thereafter increased, and to
secure the performance of all the covenants and conditions herein contained (all
the foregoing included within the meaning of Obligations, as defined in the Loan
Agreement), the Mortgagor by these presents does grant, bargain, sell, convey,
transfer, mortgage, set over and confirm unto the Mortgagee all of the following
described property:

 

The whole of the certain vessel called:

 

Name: 340

 

Official Number: 657024

 

together with all its engines, boilers, machinery, masts, rigging, boats,
anchors, chains, cables, tackle, apparel, furniture, equipment, and all other
appurtenances thereunto belonging, and any and all additions, improvements and
replacements hereafter made in, on or to the said vessel or any part thereof;
and in, on or to its equipment and appurtenances aforesaid, all the foregoing
being hereinafter referred to as the “Vessel.”

 

TO HAVE AND TO HOLD the Vessel unto the Mortgagee forever:

 

PROVIDED ALWAYS, and the condition of these presents is such, that if the
Mortgagor and its successors and assigns shall pay, or cause to be paid, to the
Mortgagee the Obligations aforesaid, as and when the same shall become due and
payable by maturity or otherwise and shall pay any and all advances hereafter
made or expended by the Mortgagee to the Mortgagor for the maintenance, repairs,
preservation or insurance of the Vessel or any part thereof and the Mortgagor
shall keep, perform and observe all the covenants and promises in these presents
expressed or implied to be kept, performed and observed by or on the part of the
Mortgagor, then

 

2

--------------------------------------------------------------------------------


 

this Mortgage and the estate and rights hereby granted shall cease, determine
and be void; otherwise to remain in full force and effect.

 

The Mortgagor hereby covenants and agrees that the Vessel and all replacements
hereafter made in or to the same is to be held by the Mortgagee subject to the
further covenants, conditions and uses hereinafter set forth as follows:

 

ARTICLE 1

REPRESENTATIONS, WARRANTIES
AND COVENANTS OF MORTGAGOR

 

THE MORTGAGOR HEREBY COVENANTS AND AGREES THAT:

 

Section 1.1                                   Citizenship; Title.  Mortgagor is
and shall continue to be a citizen of the United States as defined in Section 2
of the Shipping Act of 1916, as amended, entitled to own and operate the Vessel
under its Certificate of Documentation, which Mortgagor shall maintain in full
force and effect, and is duly qualified to engage in the coastwise trade.The
Mortgagor lawfully owns and is lawfully possessed of the Vessel, and covenants
and warrants that the same is free from any mortgage, security interest, Lien,
charge or encumbrance whatsoever other than Permitted Liens, and that the
Mortgagor will warrant and defend the title and possession thereto and every
part thereof for the benefit of the Mortgagee against the claims and demands of
all persons whomsoever.

 

Section 1.2                                   U.S. Code, Tit. 46, Ch. 313.  The
Mortgagor will, at its expense and at no cost to the Mortgagee, comply with and
satisfy all the provisions of the U.S. Code, Tit. 46, Ch. 313, as amended, in
order to establish, record and maintain this Mortgage as a First Preferred Ship
Mortgage thereunder upon the Vessel, and will do all such other acts and execute
all such instruments, deeds, conveyances, mortgages and assurances as the
Mortgagee shall reasonably require in order to subject the Vessel to the lien of
this Mortgage as aforesaid.

 

Section 1.3                                   Liens.  Neither the Mortgagor, any
charterer, the master of the Vessel nor any other person has or shall have any
right, power or authority to create, incur or permit to be placed or imposed or
continued upon the Vessel, its freights, profits or hires, any Lien, security
interest, encumbrances or charge whatsoever other than Permitted Liens.Mortgagor
agrees to hold a certified copy of this Mortgage in safekeeping with the
Vessel’s papers with the Vessel’s Certificate of Documentation and at the
principal office of Mortgagor and on demand to exhibit the same to any person
having business with such Vessel, or to any representative of
Mortgagee.Mortgagor shall also place and cause to be displayed in a prominent
place and in a durable manner with the Vessel’s Certificate of Documentation a
notice printed in plain type of such size that the paragraph of reading matter
shall cover a space not less than six inches wide by nine inches high, reading
as follows:

 

NOTICE OF MORTGAGE

 

This vessel is owned by Sea Coast Transportation LLC and is covered by a First
Preferred Ship Mortgage under Chapter 313 of

 

3

--------------------------------------------------------------------------------


 

Title 46 of the United States Code, as amended, in favor of Citizens Leasing
Corporation, d/b/a CITIZENS ASSET FINANCE, as Mortgagee.Under the terms of said
Mortgage, neither the owner of this Vessel, nor anyone on the owner’s behalf,
nor the master of this Vessel has any right, power or authority to create, incur
or permit to be imposed upon the Vessel any liens, maritime or otherwise other
than liens for wages of the crew or the master of this Vessel arising from the
current voyage, for wages of stevedores when employed directly by the Vessel, or
for general average or salvage.

 

Such notice shall be amended at the sole cost and expense of Mortgagor, upon
request of Mortgagee, to reflect the identity of any successor Mortgagee.

 

Section 1.4                                   Removal of Liens.  The Mortgagor
will not suffer to be continued any Lien, encumbrance or charge on the Vessel
other than this Mortgage and Permitted Liens, and in due course and in any event
within thirty (30) days after the same shall become due and payable, will pay or
caused to be discharged or make adequate provisions for the satisfaction or
discharge of all claims or demands secured by any Lien, charge or encumbrance
(including Permitted Liens) on the Vessel and will cause such Vessel to be
released or discharged from any such Lien, encumbrance or charge thereon.After
an Event of Default shall have occurred and be continuing, the Mortgagee may
elect to take such actions as it reasonably deems necessary to pay or cause to
be paid, discharge, settle, compromise or satisfy any such Liens, claims, or
encumbrances.

 

Section 1.5                                   Libel or Attachment.  If a libel
shall be filed against the Vessel, or if the Vessel shall be levied upon or
taken into custody, or detained by any proceeding in any court or tribunal, the
Mortgagor will within fifteen (15) days thereafter cause such Vessel to be
released, and any Lien thereon, other than this Mortgage, to be discharged.In
the event a libel is filed against the Vessel, or in the event the Vessel is
levied upon or taken into custody or detained by any authority whatsoever, the
Mortgagor shall notify the Mortgagee forthwith by facsimile or telegram,
confirmed by overnight letter as provided in the Loan Agreement.

 

Section 1.6                                   Maintenance of Vessel.  At all
times, at the Mortgagor’s own cost and expense, the Mortgagor will maintain and
preserve the Vessel in as good condition, working order and repair as on the
date of this Mortgage, so that the Vessel shall be tight, staunch, strong and
well and sufficiently tackled, appareled, furnished, equipped and in every
respect seaworthy and in good order and operating condition, ordinary wear and
tear excepted.The Mortgagor will comply with and cause the Vessel to comply with
all applicable United States Coast Guard regulations.The Mortgagor shall cause
the Vessel to be drydocked, cleaned and painted whenever required by good
commercial marine maintenance practice and the requirements of any insurance
policy or entries respecting the Vessel.All maintenance and repairs will be made
in a good and workmanlike manner by persons of appropriate skill and experience
whose work will not adversely affect the service life or marketability of the
Vessel.All repairs, parts, mechanisms, devices, replacements, improvements,
changes, additions and alterations to the Vessel shall immediately and without
further act, become part of such Vessel and subject to this Mortgage.The
Mortgagor shall promptly furnish to the Mortgagee copies of each damage

 

4

--------------------------------------------------------------------------------


 

survey with respect to damage to the Vessel where the survey does not
specifically quantify the cost of total damages or where the survey states total
damage in excess of $500,000.00.Mortgagor shall afford Mortgagee or their
authorized representatives reasonable access to the Vessel for the purpose of
inspecting the same, her cargoes and ship’s papers.

 

Section 1.7                                   Changes in Vessel.  The Mortgagor
will not make, or permit to be made, any material change in the structure or
type of the Vessel or in its rig, unless it shall have received the prior
written consent thereto of the Mortgagee.

 

Section 1.8                                   Governmental Assessments.  The
Mortgagor will pay and discharge when due and payable from time to time all
taxes, assessments, governmental charges, fines and penalties imposed on the
Vessel except those being contested in good faith by the Mortgagor and for which
adequate reserves have been made.

 

Section 1.9                                   Reimbursement.  The Mortgagor will
reimburse the Mortgagee promptly for any and all expenditures which the
Mortgagee may elect to make from time to time to protect the security granted
hereunder (in the event of the Mortgagor’s failure to do so), including payment
of taxes, repairs, insurance premiums, the discharge of any lien, libel or
seizure of the Vessel, and expenses, including reasonable attorney’s fees,
incurred by the Mortgagee in retaking or selling the Vessel; and any such
payment made by the Mortgagee shall be for the account of the Mortgagor, and the
making thereof by the Mortgagee shall not cure the Mortgagor’s Default in that
regard nor constitute a waiver of any right or remedy granted to the Mortgagee
hereunder, and all sums so expended by the Mortgagee or any liability incurred
by them shall be deemed to be an indebtedness of the Mortgagor and secured by
this Mortgage, and until paid shall bear interest at the Default Rate.

 

Section 1.10                            Sale or Other Disposition of Vessel.

 

(a)                                  The Mortgagor will not sell, mortgage, or
transfer the title to the Vessel without the written consent of the Mortgagee
first having been obtained, except where accompanied by a simultaneous
prepayment of the Obligations made in accordance with §2.3(b) of the Loan
Agreement.Any such sale, mortgage, or transfer, or any charter of the Vessel
shall be subject to the provisions of this Mortgage and to the lien it
creates.The Mortgagor will not charter the Vessel to, or permit any Vessel to
serve under any contract of affreightment with, a person included within the
definition of designated foreign country or a national of a designated foreign
country in the foreign Assets Control Regulations or Cuban Assets Control
Regulations of the United States Treasury Department, 31 C.F.R. Chapter V, as
amended, within the meaning of said regulations or of any regulation,
interpretation or ruling issued thereunder.

 

(b)                                 Mortgagor shall not enter into any bareboat
or demise charter respecting the Vessel with any entity without (i) obtaining
the prior written consent of the Mortgagee, which consent shall not be withheld
unreasonably, (ii) providing Mortgagee a copy thereof and (iii) without first
obtaining the written agreement of such charterer in each case to the collateral
assignment by Mortgagor to Mortgagee of a first priority lien and security
interest in the charter hire and earnings of such charter, such consent to be in
form reasonably acceptable to Mortgagee.Mortgagor undertakes and covenants that
any such charter shall contain a provision

 

5

--------------------------------------------------------------------------------


 

prohibiting the charterer and any other persons from incurring or acquiring any
lien on any Vessel.

 

Section 1.11                            Insurance.

 

(a)                                  Hull and Machinery Insurance.  At the
Mortgagor’s own expense, so long as the Obligations remain in any part
outstanding, the Mortgagor shall maintain or cause to be maintained insurance
with financially sound and reputable underwriters and through responsible
brokers, all in good standing and satisfactory to the Mortgagee, fully and
adequately protecting the Vessel and the Mortgagee’s interest therein in at
least such amounts and against such risks as are usually insured against in the
same general area as that in which the Mortgagor is located and by companies
engaged in the same or similar businesses, and in any case, in such amounts as
the Lender shall require, against all marine perils and disasters and all
hazards, risks and liabilities in any wise arising out of the ownership,
operation or maintenance of said Vessel, including insurance as follows:

 

(i)                                     Hull and machinery insurance and if
necessary to satisfy the proviso of this subparagraph, policies of increased
value insurance, and war risk hull and machinery insurance on an agreed value
basis on the Vessel against loss, damage, fire and covering confiscation,
expropriation, nationalization, and seizure (if operating outside U.S. or
Canadian coastal waters) and covering such other perils and in such amounts as
are maintained on vessels engaged in the same or a similar business under
blanket fleet policies with respect to vessels of like size, character and
marine activity; provided, however, that, in no event shall the amount of such
insurance, subject to such deductible, if any, as permitted by Mortgagee, at any
time be less than the full commercial value of the Vessel.

 

(ii)                                  In the event of (A) the actual or
constructive loss of the Vessel, (B) any event referred to in Section 1.12
hereof with respect to the Vessel, or (C) any casualty, accident or damage to
the Vessel in excess of $500,000.00, the Mortgagor will give written notice
thereof (containing full particulars), within three business days of the
occurrence thereof, to the Mortgagee.

 

(b)                                 Protection and Indemnity Insurance. 
Protection and indemnity insurance maintained with financially sound and
reputable insurers or protection and indemnity associations and policies of
protection and indemnity war risk insurance protecting the interests of
Mortgagor, and Mortgagee, against liability for property damage to third persons
(including liability to any governmental authority or other person with respect
to pollution liability) and personal injury or death to any person arising out
of the maintenance, use, operation and ownership of the Vessel, cargo damage or
loss, contractual liability and wreck removal, tower’s liability, crew
liability, collision liability and pollution liability in such amounts as are
usually carried by persons engaged in the same or similar businesses; provided,
however, that in no event shall the amount of such insurance per person and per
occurrence (subject to such deductible, reasonably acceptable to the Mortgagee)
be less than the customary amount of cover available on the market from time to
time with respect to vessels of the same type, age and trade as the Vessel. 
Such liability insurance shall name each of the Mortgagor, Mortgagee, and other
interested persons as insureds (or in the case of the Mortgagee as co-insureds),
as their respective

 

6

--------------------------------------------------------------------------------


 

interests may appear, but the proceeds of such policies shall be payable to the
Person actually suffering the loss in respect of which such proceeds are
payable; provided, however, that if Mortgagee shall have first notified the
underwriters or brokers that a Mortgage Event of Default hereunder has occurred
then all such proceeds otherwise payable to the Mortgagor shall be thereafter
payable to Mortgagee for distribution to itself and others as their interests
may appear as hereinafter set forth.

 

(c)                                  Deductibles.  Unless a Mortgage Event of
Default hereunder shall have occurred, or is continuing hereunder, Mortgagee
consents to (a) a deductible of $250,000.00 for Hull and Machinery or Protection
and Indemnity coverages, not to exceed $250,000.00 for any single occurrence,
subject also to (b) a $1,000,000.00 annual aggregate fleet deductible for all of
Mortgagor’s vessels applied on a fleet wide basis.

 

(d)                                 Port Risk Insurance.  Mortgagor shall
maintain or cause to be maintained when and while the Vessel is laid up, and in
lieu of the aforesaid navigating hull insurance referred to in
Section 1.11(a)(i) of this section, port risk insurance under forms of port risk
policies approved by the Mortgagee.

 

(e)                                  Employers Liability Insurance.  Mortgagor
shall maintain or cause to be maintained employers liability insurance,
including workmen’s compensation for any state in or from which the Vessel shall
operate and also coverage under the Longshore and Harbor Workers’ Compensation
Act, the Jones Act, and for such other rights of seamen as may give rise to
employers’ liability.

 

(f)                                    Pollution Insurance.  Mortgagor shall
maintain or cause to be maintained pollution insurance in amounts adequate to
obtain and maintain Federal Certificates of Financial Responsibility for
Pollution Liability, and such additional coverage for the Vessel in respect of
pollution liability as from time to time may be required by law now or hereafter
in effect or customary among owners of similar vessels engaged in trade in the
United States.

 

(g)                                 Continuation of Insurance Coverages.

 

(i)                                     The Mortgagor expressly covenants and
agrees to keep the policies renewed from time to time, to keep the same valid at
all times for the amounts aforesaid, and to keep the premiums thereon fully paid
at all times.  The Mortgagor shall not do any act nor voluntarily suffer or
permit any act to be done whereby insurance is or may be suspended, impaired or
defeated, and shall not suffer nor permit the Vessel to engage in any voyage or
to carry any cargo not permitted under the policy or policies of insurance in
effect, unless and until the Mortgagor shall first cover the Vessel to the
amount herein provided for by insurance satisfactory to the Mortgagee for such
voyage or for the carriage of such cargo.

 

(ii)                                  In the event the Mortgagor fails to
procure any of the insurance hereinabove mentioned, or fails to perform any of
the covenants and agreements contained herein, the Mortgagee may, but shall be
under no duty to, procure such insurance or coverage as Mortgagee may reasonably
deem advisable in the

 

7

--------------------------------------------------------------------------------


 

premises.  The Mortgagor shall reimburse the Mortgagee on demand, with interest
at the Default Rate for any and all expenditures which the Mortgagee may from
time to time make, lay out or expend in providing protection in respect of
insurance.  Such obligation of the Mortgagor to reimburse the Mortgagee,
together with interest as provided above, shall be an additional indebtedness
due from the Mortgagor, secured by this Mortgage, and shall be payable by the
Mortgagor on demand.  The Mortgagee, though privileged so to do, shall be under
no obligation to the Mortgagor or to any other person to make any such
expenditures, nor shall the making thereof relieve the Mortgagor of any Default
in that respect.

 

(h)                                 Mortgagee as Additional Insured and Loss
Payee.  All insurance policies covering the Vessel shall provide, during any
period which the Mortgagee holds a mortgage on the Vessel, that the Mortgagee
shall be an additional assured (co-insured in respect of liability insurance)
and loss payee, as applicable, under to the insurances required by this
Section 1.11.

 

(i)                                     Insurance Proceeds, Partial Loss.  The
proceeds of any such insurance recoveries shall be applied in the event that
insurance becomes payable under said policies on account of an accident,
occurrence or event not resulting in an actual or constructive total loss or
agreed or compromised total loss of the Vessel, (i) all amounts up to
$500,000.00 may be paid to Mortgagor for the purpose of repairing any damage
which may have resulted from the accident, occurrence or event so long as no
Mortgage Event of Default has occurred, or (ii) with respect to amounts of
$500,000.00 or greater or with respect to any amount if a Mortgage Event of
Default has occurred, the Mortgagee may, in its discretion, if a written request
therefor shall have been made by the Mortgagor, apply the proceeds of insurance
to pay for repairs, liabilities, salvage or other charges and expenses
(including labor charges due or paid by the Mortgagor), covered by the policies,
or to the extent that the Mortgagor shall have repaired the damage and paid the
cost thereof or discharged or paid such liabilities, salvage claims or other
charges and expenses (such fact having been certified to in a certificate of an
officer of the Mortgagor (an “Officer’s Certificate”) delivered to the
Mortgagee, accompanied by written confirmation by the underwriter, a surveyor,
an adjuster or a marine insurance broker), apply the proceeds of insurance to
reimburse, or consent that the underwriters reimburse, the Mortgagor therefor,
and (after all known damage with respect to the particular loss shall have been
repaired, except to the extent the Mortgagor and the Mortgagee agree that said
repair is inadvisable and all known costs, liabilities, salvage claims, charges
and expenses covered by the policies with respect to such loss shall have been
discharged or paid, such fact having been certified to by an Officer’s
Certificate delivered to the Mortgagee, accompanied by a written confirmation by
the underwriter, a surveyor, an adjuster or a marine insurance broker), pay, or
consent that the underwriters pay, any balance of the proceeds of insurance to
the Mortgagee for application to the Obligations as provided in §2.3(b) of the
Loan Agreement, and the excess, if any, paid to the Mortgagor.

 

(j)                                     Constructive Total Loss.  In the event
of an accident, occurrence or event resulting in a constructive total loss of
the Vessel, the Mortgagor shall have the right to claim a constructive total
loss of such Vessel and if both (i) such claim is accepted by all underwriters
under all policies then in force as to such Vessel under which payment is due
for total loss and (ii) payment in full is made in cash under such policies and
applied to repay all outstanding Obligations in accordance with §2.3(b) of the
Loan Agreement, then the Mortgagor shall have

 

8

--------------------------------------------------------------------------------


 

the right at its election, to abandon such Vessel to the underwriters under such
policies, free from the lien of this Mortgage.

 

(k)                                  Agreed or Compromised Total Loss.  In the
event of an accident, occurrence or event of damage to the Vessel, the Mortgagor
with consent of the Mortgagee, which shall not be withheld unreasonably, shall
have the right in its discretion to enter into an agreement or compromise with
underwriters providing for an agreed or compromised total loss of such Vessel.

 

(l)                                     Carriers; Approvals.  All insurance
required under this Section shall be placed and kept with American, British, or
other insurance companies, underwriters’ associations, clubs or underwriting
funds approved by the Mortgagee.  Any approval of a policy under this
Section 1.11 shall be effective until the end of the policy period or until
thirty (30) days after the Mortgagee shall notify the Mortgagor of a desired
change (consistent with the terms hereof except as set forth in the next
following sentence) in the form and/or amount thereof, whichever shall first
occur.  Notwithstanding the foregoing, Mortgagee may require changes on shorter
notice if such changes are necessary or desirable to comply with requirements of
or insure against liabilities created or increased by any change, modification,
amendment in the law (including judicial or administrative decisions),
regulations, rules, policies or practices of the United States government or the
government of any state, territory, or possession thereof or of any other place
where the Vessel may be operating or whose laws may apply.

 

(m)                               Additional Provisions.  All insurance required
under this Section 1.11 shall, unless otherwise first agreed in writing by the
Mortgagee, provide that (i) there shall be no recourse against the Mortgagee for
the payment of premiums, supplemental or back calls or commissions, (ii) at
least thirty (30) days’ (fourteen days with respect to matters covered in the
protection and indemnity coverage and seven (7) days in the case of war risk)
prior written notice of any cancellation, reduction in amount or change in
coverage or other material change of such insurance shall be given to the Lender
by the insurance underwriters, (iii) no insurance shall be excess over other
coverage but shall be primary insurance and shall not require any contribution
from any excess insurance on the Vessel which may be carried by Mortgagee
without interferring with the Mortgagor’s insurance coverage, and (iv) the
insurers agree to advise Mortgagee promptly in writing of any default in the
payment of any premium  and of any other act or omission of which such insurer
has knowledge which might invalidate or render unenforceable, in whole or in
part, any such policy.  The policies shall provide for severability of interest
as through separate policies were issued to each additional insured except with
respect to the limits of liability.

 

(n)                                 Reports.  Prior to the date hereof and upon
renewal or replacement of each policy or entry thereafter, Mortgagor shall
furnish to the Mortgagee a report by a nationally recognized first-class marine
insurance broker acceptable to the Mortgagee, describing in reasonable detail
the insurance then carried and maintained on and with respect to the Vessel and
certifying that such insurance complies with the terms hereof.  Mortgagor shall
obtain for the benefit of Mortgagee the undertaking of Mortgagor’s insurance
agent or broker to promptly advise the Mortgagee in writing of any act or
omission of which such agent or broker has knowledge which might invalidate or
render unenforceable, in whole or in part, any such policy.

 

9

--------------------------------------------------------------------------------


 

Section 1.12                            Requisition.

 

(a)                                  Title.  In the event that the title or
ownership of the Vessel shall be requisitioned, purchased or taken by any
government of any country or any present or future law, proclamation, decree,
order or otherwise, the lien of this Mortgage shall be deemed to have attached
to the claim for compensation and the Mortgagor agrees that it will turn over to
the Mortgagee, immediately upon receipt, the compensation, purchase price,
reimbursement or award for such requisition, purchase or other taking of such
title or ownership and all of the foregoing shall be payable to the Mortgagee,
who shall be entitled to receive the same and shall apply it as provided in
§2.3(b) of the Loan Agreement.  In the event of any such requisition, purchase
or taking, the Mortgagor shall promptly execute and deliver to the Mortgagee
such documents, if any, and shall promptly do and perform such acts, if any as
in the reasonable opinion of the Mortgagee may be necessary or useful to
facilitate or expedite the collection by the Mortgagee of such compensation,
purchase price, reimbursement or award.

 

(b)                                 Requisition of Use.  In the event that any
government of any country or any department, agency or representative thereof
shall not take over the title or ownership of the Vessel but shall requisition,
charter or in any manner take over the use of such Vessel pursuant to any
present or future law, proclamation, decree, order or otherwise and shall, as a
result of such requisitioning, chartering or taking of the use of the Vessel,
pay or become liable to pay sums by reason of the loss of or injury to or
depreciation of the Vessel, and, if a Mortgage Event of Default shall have
occurred and be continuing, any such sum is hereby made payable to the
Mortgagee, who shall be entitled to receive the same and shall apply it as
provided in the Loan Agreement.  In the event of any such requisitioning,
chartering or taking of the use of the Vessel, the Mortgagor shall promptly
execute and deliver to the Mortgagee such documents, if any, and shall promptly
do and perform such acts, if any, as in the reasonable opinion of the Mortgagee
may be necessary or useful to facilitate or expedite the collection by the
Mortgagee of such claims arising out of the requisitioning, chartering or taking
of the use of the Vessel as provided hereinabove.

 

ARTICLE 2

DEFAULT; REMEDIES UPON DEFAULT

 

Section 1.13                            Mortgage Events of Default. Mortgagor
shall be in default hereunder upon the happening of any one or all of the
following events or conditions (each a “Mortgage Event of Default”):

 

(a)                                  An Event of Default (as defined in the Loan
Agreement); or

 

(b)                                 Failure by the Mortgagor to observe or
perform any covenant or agreement contained in Sections 1.1, 1.2, 1.7,
1.10(a) or 1.11(a) through (f)(inclusive);

 

(c)                                  Failure by the Mortgagor to observe or
perform any covenant or agreement in this Mortgage (other than those referred to
in the foregoing paragraph (b) and such failure shall not have been remedied
within thirty (30) days after written notice thereof shall have been given to
the Mortgagor by the Mortgagee);

 

10

--------------------------------------------------------------------------------


 

(d)                                 The breach in any material respect of any
warranty, or the falsity of any material representation or statement made or
furnished to the Mortgagee by or on behalf of the Mortgagor; or

 

(e)                                  If Mortgagor or any charterer shall abandon
the Vessel or the remove or attempt to remove the Vessel beyond the limits of
the United States except on a voyage with the intention of returning to the
United States; or

 

(f)                                    Dissolution of the Mortgagor.

 

Section 1.14                            Remedies.  Upon the occurrence of a
Mortgage Event of Default the Mortgagee may pursue any or all of the following
remedies:

 

(a)                                  Demand.  Declare all Obligations secured
hereby to be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived;

 

(b)                                 Remedies.  Exercise all the rights and
remedies in foreclosure and otherwise given to mortgagees by the provisions of
Chapter 313 of Title 46, United States Code, as amended, or other applicable law
including the laws of any other applicable jurisdiction;

 

(c)                                  Enforcement.  Bring suit at law, in equity
or in admiralty, as appropriate, to receive judgment for any and all amounts due
hereunder, and collect the same out of any and all property of the Mortgagor
whether covered by this Mortgage or otherwise, or initiate and prosecute such
other judicial, extra-judicial, or administrative proceedings as it may consider
appropriate to recover any and all sums due, or declared due, on the Note, and
all other Obligations due, with the right to enforce payment of said sums
against any assets of the Mortgagor, whether they are covered by this Mortgage
or otherwise;

 

(d)                                 Possession.  Retake the Vessel with or
without legal process wherever the same may be found, and the Mortgagor or other
person in possession forthwith shall upon demand of the Mortgagee shall
surrender to the Mortgagee possession of the Vessel, and, the Mortgagee may
hold, lay-up, or (if authorized to do so by the Vessel’s certificate of
documentation) lease, charter, operate, or otherwise use the Vessel for such
time and upon such terms as it may deem to be for its best advantage, accounting
for the net profits, if any, arising from such use of the Vessel as set forth in
Section 2.3 below; and if at any time the Mortgagee shall avail itself of the
right herein given it to retake the Vessel and shall retake it, the Mortgagee
shall have the right to dock the Vessel for a reasonable time at any dock, pier
or other premises of the Mortgagor without charge, or to dock it at any other
place at the cost and expense of the Mortgagor;

 

(e)                                  Sale.  Sell the Vessel upon such terms and
conditions as it may specify, at public or private sale, by sealed bids or
otherwise, on such terms and conditions as the Mortgagee deems best, free of any
claim, commitment or encumbrance, regardless of the nature thereof, in favor of
the Mortgagor and except as provided by law, in favor of any other  person.  If
a public sale is to be used, the Mortgagee shall first give advance notice of
ten (10) consecutive days published in any newspaper authorized to publish legal
notices of that kind in the port of documentation and the places of sale of such
Vessel and shall send notice of each such sale at least fourteen (14) days prior
to the date fixed for such sale to the Mortgagor pursuant to §12 of

 

11

--------------------------------------------------------------------------------


 

the Loan Agreement.  In the event that the Vessel shall be offered for sale by
private sale, no newspaper publication of notice shall be required nor notice of
adjournment of sale.  Sale may be held at such place and at such time as the
Mortgagee by notice may have specified, or may be adjourned by the Mortgagee
from time to time by announcement at the time and place appointed for such sale
or for such adjourned sale, and, without further notice or publication, the
Mortgagee may make any such sale at the time and place to which the same shall
be so adjourned; and any sale may be conducted without bringing the Vessel to
the place designated for such sale and in such manner as the Mortgagee deems,
and the Mortgagee may become the purchaser at any public sale, and shall have
the right to credit on the purchase price any and all sums of money due to the
Mortgagee under the Note and the Loan Agreement, or otherwise due to the
Mortgagee hereunder or under the Loan Agreement or any other Loan Document, or
under any other instrument evidencing any Obligations.

 

(f)                                    Finality of Sale.  A sale of the Vessel
made pursuant to this Mortgage, whether under the power of sale hereby granted
or any judicial proceedings, shall operate to divest all right, title and
interest of any nature whatsoever of the Mortgagor therein and thereto, and
shall bar the Mortgagor, its successors and assigns, and all persons claiming
by, through or under them.  No purchaser shall be bound to inquire whether
notice has been given or whether any Default has occurred, or as to the
propriety of the sale, or as to application of the proceeds thereof.  In case of
any such sale, any purchaser who is the holder of this Mortgage shall be
entitled, for the purpose of making settlement or payment for the Vessel, to
apply the balance due under this Mortgage or a part thereof as part or all of
the purchase price to the extent of the amount remaining due and unpaid.  At any
such sale, the holder of this Mortgage may bid for and purchase the Vessel and
upon compliance with the terms of sale may hold, retain and dispose of the
Vessel without further accountability.

 

(g)                                 Appointment of Attorney.  The Mortgagor does
hereby irrevocably appoint the Mortgagee the true and lawful attorney of the
Mortgagor, in Mortgagor’s name and stead to make all necessary transfers of the
Vessel and to execute all necessary instruments of assignment and transfer, the
Mortgagor hereby ratifying and confirming all that said attorney shall lawfully
do by virtue hereof.  Nevertheless, the  Mortgagor shall, if so requested by the
Mortgagee, ratify and confirm such sale by executing and delivering to the
purchaser of the Vessel such proper bill of sale, conveyance, instrument of
transfer and releases as may be designated in such request.

 

(h)                                 Coastwise Qualification.  Notwithstanding
anything to the contrary contained in this Section 2.2, the Mortgagee shall not
exercise any of the remedies set forth above in this Section 2.2 or any other
remedies available under applicable law if the exercise of such remedies shall
invalidate the qualification of the Vessel to operate in the United States
coastwise trade.

 

Section 1.15                            Disposition of Proceeds of Sale.  After
an Event of Default shall have occurred and be continuing, the proceeds of any
sale of the Vessel (after paying or deducting in the case of sale under any
judicial proceedings the fees, costs and other charges therein), and the net
earnings from any management, charter or other use of the Vessel by Mortgagee
under any of the powers above specified, and the proceeds of any claim for
damages on account of such Vessel received by the Mortgagee while exercising any
such power, and the proceeds of any insurance on the Vessel concerned (subject
to the provisions of this agreement) shall be applied by Mortgagee as provided
in §2.4(b) of the Loan Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 1.16                                Powers and Rights of Mortgagee Upon
Occurrence of a Mortgage Event of  Default.

 

(a)                                  Each and every power and remedy herein
specifically given to the Mortgagee or otherwise in this Mortgage shall be
cumulative and shall be in addition to every other power and remedy herein
specifically given or now or hereafter existing at law, in equity, admiralty or
by statute, and each and every power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by the Mortgagee, and the exercise or
the beginning of the exercise of any power or remedy shall not be construed to
be a waiver of the right to exercise at the same time or thereafter any other
power or remedy.  No delay or omission by the Mortgagee in the exercise of any
right or power or in the pursuance of any remedy occurring upon any Mortgage
Event of Default as above defined shall impair any such right, power or remedy
or be construed to be a waiver of any such event of default or to be any
acquiescence therein; nor shall the acceptance by the Mortgagee of any security
or of any payment of or on account of any installment of the Note maturing after
any Mortgage Event of Default or of any payment on account of any past default
be construed to be a waiver of any right to take advantage of any future
Mortgage Event of Default or of any past Mortgage Event of Default not
completely cured thereby.

 

(b)                                 Revenues and Proceeds of Vessel.  The
Mortgagee is hereby irrevocably appointed attorney-in-fact of the Mortgagor,
upon the happening of any Mortgage Event of Default, in the name of the
Mortgagor to demand, collect, receive, compromise and sue for, so far as may be
permitted by law, all freights, hire, earnings, issues, revenues, income and
profits of the Vessel, and all amounts due from underwriters under any insurance
thereon as payment of losses or as return premiums or  otherwise, salvage awards
and recoveries, recoveries in general average or otherwise, and all other sums
due or to become due in respect of the Vessel or in respect of any insurance
thereon from any person whomsoever, and to make, give and execute in the name of
the Mortgagor acquittances, receipts, releases or other discharges for the same,
whether under seal or otherwise, and to endorse and accept in the name of the
Mortgagor all checks, notes, drafts, warrants, agreements and all other
instruments in writing with respect to the foregoing, the Mortgagor hereby
confirming and ratifying the same.

 

(c)                                  Additional Rights.  The Mortgagor covenants
and agrees that in addition to any and all other rights, powers and remedies
elsewhere in this Mortgage granted to and conferred upon the Mortgagee, and
including in any suit to enforce any of its rights, powers or remedies, if a
Mortgage Event of Default shall have occurred and shall not have been waived by
the Mortgagee, the Mortgagee shall be entitled as a matter of right and not as a
matter of discretion, but subject to Section 2.2(h) of this Article 2 (i) to the
appointment of a receiver or receivers of the Vessel and collection of the
freights, hire, earnings, issues, revenues, income and profits due or to become
due arising from any operation of the Vessel, and any receiver or receivers so
appointed shall have full right and power to use and operate the Vessel, and
(ii) to a decree ordering and directing the sale and disposal of the Vessel, and
the Mortgagee may become the purchaser at such sale and shall have the right to
credit on the purchase price any and all sums of money due under the Note or
otherwise due to the Mortgagee pursuant to the terms of the Loan Agreement or
under any other instrument evidencing any Obligations.  The Mortgagee shall not
be required to have the Vessel marshaled (upon any sale of the Vessel pursuant
to this Mortgage or otherwise) or be required to realize on any other collateral
prior to realization on the Vessel.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 3

GENERAL POWERS OF MORTGAGEES

 

Section 1.17                            Arrest or Detention of Vessel.  In the
event that an Event of Default shall have occurred hereunder and the Vessel
shall be arrested or detained by a Marshal or other officer of any court of law,
equity or admiralty jurisdiction in any country or nation of the world or by any
government or other Person, the Mortgagor does hereby authorize and empower the
Mortgagee, from the date of arrest or detention, in the name of the Mortgagor,
or its successors or assigns, to apply for and receive possession of and to take
possession of such Vessel with all the rights and powers that the Mortgagor, or
its successors or assigns, might have, possess or exercise in any such event;
and this power of attorney shall be irrevocable and may be exercised not only by
the Mortgagee but also by their appointee or appointees, with full power of
substitution, to the same extent as if the said appointee or appointees had been
named as one of the attorneys above named by express designation.

 

Section 1.18                            Appearance.  In the event a Mortgage
Event of Default shall have occurred hereunder, the Mortgagor also authorizes
and empowers the Mortgagee or its appointees or any of them to appear in the
name of the Mortgagor, its successors or assigns, in any court of any country or
nation of the world where a suit is pending against the Vessel because of or on
account of any alleged lien against such Vessel from which such Vessel has not
been released and to take such proceedings as to them may seem proper towards
the defense of such suit and the discharge of such lien, and all expenditures
made or incurred by them or any of them for the purpose of such defense or
discharge shall be a debt due from the Mortgagor, its successors and assigns, to
the Mortgagee, and shall be secured by the lien of this Mortgage in like manner
and extent as if the amount and description thereof were written herein.

 

ARTICLE 4



INDEMNITY

 

The Mortgagor assumes liability for, and agrees to indemnify and hold the
Mortgagee harmless from, all claims, costs, expenses (including reasonable legal
fees and expenses), damages and liabilities arising from or pertaining to this
Mortgage or the ownership, use, possession or operation of the Vessel; provided
that the Mortgagor shall have no obligation for indemnified liabilities arising
from the gross negligence or willful misconduct of Mortgagee or arising from the
acts or omissions of the Mortgagee as mortgagee-in-possession.  The agreements
and indemnities contained in this Article shall survive the maturity or earlier
discharge of this Mortgage and payment in full of the Note.

 

ARTICLE 5



MORTGAGOR’S USE AND POSSESSION

 

Until some one or more of the Mortgage Events of Default hereinbefore described
shall happen, the Mortgagor shall be suffered and permitted to retain exclusive
actual possession and use of the Vessel.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 6



MISCELLANEOUS

 

Section 6.1                                   Counterparts.  This Mortgage may
be executed simultaneously in any number of counterparts and all such
counterparts executed and delivered each as an original shall  constitute but
one and the same instrument.  The invalidity of any provision of this Mortgage
shall not affect the remainder, which shall in such event be construed as if the
invalid provisions had not been inserted.

 

Section 6.2                                   Binding Effect.  All the
covenants, promises, stipulations and agreements of the Mortgagor in this
Mortgage shall bind the Mortgagor and its successors and shall inure to the
benefit of the Mortgagee and its assigns, whether so expressed or not.  All of
the covenants, promises, stipulations and agreements of the Mortgagee, if any,
shall bind the Mortgagee and its assigns, whether so expressed or not.

 

Section 6.3                                   No Waiver of Preferred Status. 
Nothing in this Mortgage shall be construed as a waiver of the preferred status
of this Mortgage by the Mortgagee.  In the event that any provision of this
mortgage would, as a matter of law, operate to waive the preferred status
thereof, such provision shall be deemed eliminated therefrom, the same for all
intents and purposes as though such provision had never been inserted herein.

 

Section 6.4                                   Nature of Agreements Hereunder. 
The agreements, terms, conditions, rights, remedies and indemnities provided
herein are in addition to, not in limitation of, and shall not be limited by,
each of the agreements, terms, conditions, rights, remedies and indemnities
contained in the Loan Agreement.

 

Section 6.5                                   Citizenship.  Notwithstanding any
other language in this Mortgage to the contrary, the Mortgagee shall not take
any action in violation of Section 9 of the Shipping Act, 1916, as amended by
Public Law 100-710 (46 U.S.C. Chapter 313).  To the extent any provision of this
Mortgage contravenes Section 9 of the Shipping Act, 1916, such provision may be
deemed void without affecting the validity and enforceability of the other
provisions of this Mortgage.

 

Section 6.6                                   Construction.  Any provision of
this Mortgage which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, any such
prohibition or unenforceability shall not invalidate or render unenforceable
such provision in any other jurisdiction to the extent permitted by law,
Mortgagor hereby waives any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.  To the extent that this Mortgage is
not governed by the federal maritime law and federal statutes and regulations,
this Mortgage shall be construed in accordance with the laws of the State of New
York.

 

Section 6.7                                   All exhibits attached hereto are
by this reference incorporated fully herein.  The term “this Mortgage” shall be
considered to include all such exhibits. The rules of interpretation specified
in §1.2 of the Loan Agreement shall be applicable to this Mortgage.

 

15

--------------------------------------------------------------------------------


 

Section 6.8                                   This Mortgage and any provisions
hereof may not be modified, amended, waived, extended, changed, discharged or
terminated orally, or by any act or failure to act on the part of the Mortgagor
or the Mortgagee, but only by an agreement in writing signed by the party
against whom the enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

 

Section 6.9                                   Consent to Forum.  To the extent
applicable, the provisions of Section 16 of the Loan Agreement shall apply as
though fully set forth herein.

 

Section 6.10                            Notices.  Except as otherwise specified
herein, all notices and other communications made or required to be given
pursuant to this Mortgage shall be in writing and shall be delivered by hand,
sent by facsimile, sent by overnight express courier service or mailed by
first-class mail, postage prepaid, addressed as follows (or to such other
address as any party may designate by notice to the other parties):

 

If to the Mortgagee:

 

Citizens Leasing Corporation, d/b/a CITIZENS ASSET
FINANCE

 

 

189 Canal Street

 

 

Mail Stop: RCE-150

 

 

Providence, RI 02903

 

 

Attention:

Team Leader

 

 

 

Direct Originations

 

 

FAX:

(401) 459-3171

 

 

 

 

With a copy to :

 

Citizens Leasing Corporation, d/b/a CITIZENS ASSET
FINANCE

 

 

189 Canal Street

 

 

Mail Stop: RCE-150

 

 

Providence, RI 02903

 

 

Attention:

David T. Miele, Esq.

 

 

FAX:

(401) 459-3171

 

 

 

 

With a copy to:

 

Day, Berry & Howard LLP

 

 

One International Place

 

 

Boston, MA 02110

 

 

Attention:

William A. Hunter, Esq.

 

 

FAX:

(617) 345-4745

 

 

 

 

If to the Mortgagor:

 

Sea Coast Transportation LLC

 

 

3245 Richmond Terrace

 

 

Staten Island, New York 10303

 

 

Attention:

John J. Nicola

 

 

Telephone:

(718) 720-7207

 

 

FAX:

(718) 720-4358

 

Any notice so addressed and mailed by registered or certified mail shall be
deemed to have been given when mailed.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 7



TOTAL AMOUNT OF THIS MORTGAGE

 

For the purposes of this First Preferred Ship Mortgage and for purposes of
recording this First Preferred Ship Mortgage as required by Chapter 313 of
United States Code, Title 46, Sec. 922(c)), the total amount is Fifteen Million
One Hundred Forty-Seven Thousand Six Hundred Canadian Dollars (CAD
$15,147,600.00), interest thereon, prepayment premium, if any, Foreign Exchange
Obligations, if any, and performance of the Mortgage covenants; and the total
discharge amount is the same as the total amount.

 

[Remainder of page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the 19th day
of December, 2005.

 

 

SEA COAST TRANSPORTATION LLC

 

 

 

By:

 

 

 

 

Name:

John J. Nicola

 

 

Title:

Chief Financial Officer

 

18

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

COUNTY OF RICHMOND, ss.

 

Be it known, that on this          day of December, 2005, personally appeared
John J. Nicola who being duly sworn deposed and said that he is Chief Financial
Officer of SEA COAST TRANSPORTATION LLC, the limited liability company which is
described in and executed the within instrument at whose order he signed his
name and acknowledged the within instrument to be the free act and deed of the
said limited liability company.

 

In Witness Whereof, I have hereby set my hand and seal this          day of
December, 2005.

 

 

 

 

 

Notary Public
My Commission Expires:

 

19

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ACCEPTANCE

               , 20   

Reference is made to the Loan Agreement dated as of December    , 2005 (the
“Loan Agreement”), among K-Sea Canada Corp., a Nova Scotia unlimited liability
company (the “Borrower”), and the lenders which are parties thereto (each a
“Lender”).  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Loan Agreement.

 

                   (the “Assignor”) and                    (the “Assignee”)
agree as follows:

 

1                                          The Assignor hereby irrevocably
sells, assigns and delegates to the Assignee, and the Assignee hereby purchases
and assumes from the Assignor, a       % interest in and to all the Assignor’s
rights and obligations under the Loan Agreement and the other Loan Documents as
of the Effective Date (as defined below) with respect to the Loan (including,
without limitation, such percentage interest in all unpaid interest with respect
to such Loan).

 

2                                          The Assignor (i) represents that as
of the date hereof, the outstanding principal amount of the Loan (without giving
effect to assignments thereof which have not yet become effective) is
$              ; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the other Loan Documents or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement or the other Loan Documents or any other instrument
or document furnished pursuant thereto, other than that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim created by, through or under the
Assignor; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance of any of its obligations under the Loan Agreement, any of the Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto.

 

3                                          The Assignee (i) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (ii) confirms that it has received a copy of the Loan Agreement and
the other Loan Documents, together with copies of the most recent financial
statements delivered pursuant to Section 5.4 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (iii) agrees that it
will, independently and without reliance upon the Assignor or any other person
which has become a Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Agreement and the other Loan
Documents; (iv) agrees that it will be bound by the provisions of the Loan
Agreement and will perform in

 

20

--------------------------------------------------------------------------------


 

accordance with their terms all the obligations which by the terms of the Loan
Agreement and the other Loan Documents are required to be performed by it as a
Lender; (v) (if an assignment of Assignor’s entire interest in the Loan) agrees
to act as successor Registration Agent and to perform the duties of the
Registration Agent in accordance with Section 11.6 of the Loan Agreement;
(vi) agrees that it will be bound by the provisions of the Loan Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender including,
if it is organized under the laws of a jurisdiction outside the United States,
its obligation to deliver to the Borrower, on or before the Effective Date, the
United States Internal Revenue Service forms specified in Section 11.2(c) of the
Loan Agreement; and (vii) confirms that the Assignee is an “Eligible Assignee”
under the terms of the Loan Agreement.

 

4                                          The effective date of this Assignment
and Acceptance shall be         , 20    (the “Effective Date”).

 

5                                          From and after the Effective Date,
(i) the Assignee shall be a party to the Loan Agreement and the other Loan
Documents, to the extent provided in this Assignment and Acceptance, have the
rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Loan Agreement and the other Loan Documents.

 

6                                          The Assignor agrees to give written
notice of this Assignment and Acceptance to the Registration Agent, each other
Lender and the Borrower, which written notice shall include the address, payment
instructions and related information with respect to the Assignee.

 

7                                          THIS ASSIGNMENT AND ACCEPTANCE SHALL
IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS
LAW).

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

22

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

 

SECURITY AGREEMENT

 

 

K-SEA CANADA CORP.,

 

 

as Debtor

 

 

to

 

 

CITIZENS LEASING CORPORATION, d/b/a
CITIZENS ASSET FINANCE

 

as the Lender

 

 

Dated as of December    , 2005

 

--------------------------------------------------------------------------------

 


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of the          day of December, 2005 (this
“Agreement”) between K-SEA CANADA CORP. an unlimited liability company
incorporated under the laws of the Province of Nova Scotia (“Debtor”), and
CITIZENS LEASING CORPORATION D/B/A CITIZENS ASSET FINANCE (the “Lender”).

 

(i)                                     Pursuant to the terms and conditions of
a Loan Agreement dated as of the date hereof, between the Debtor and the Lender
(as the same may be amended, supplemented, or modified from time to time, the
“Loan Agreement”), the Lender has, at Debtor’s request, agreed to make a loan to
the Debtor in the aggregate principal amount of Fifteen Million One Hundred
Forty-Seven Thousand Six Hundred Dollars (CAD$15,147,600.00) (the “Loan”), the
entire proceeds of which shall be used by the Debtor to refinance the
acquisition by the Debtor of two Canadian vessels as more fully described in
Schedule A hereto (collectively, the “Vessels”).  The obligations of Debtor with
respect to the Loan are evidenced by the Loan Agreement and by a term promissory
note (the “Note”), to be dated as of the Closing Date (as defined in the Loan
Agreement), and are secured by the Security Documents (as defined in the Loan
Agreement).

 

(ii)                                  It is a condition precedent to the
obligation of the Lender to make the Loan to the Debtor that, among other
things, Debtor shall have executed and delivered this Agreement to the Lender as
additional security for the Obligations.

 

(iii)                               The Debtor wishes to grant security
interests in favor of the Lender as herein provided.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      DEFINITIONS.  All capitalized terms used
herein without definitions shall have the respective meanings provided therefore
in the Loan Agreement.

 

2.                                      GRANT OF SECURITY INTEREST.  (a) Debtor
hereby grants to the Lender, to secure the payment and performance in full of
all of the Obligations, a security interest in and pledges and assigns to the
Lender all of Debtor’s rights, title and interest, as collateral security, in
and to (i) the Vessels, (ii) amounts due under any and all charter agreements,
whether bareboat or demise, time or voyage charters, contracts of affreightment
or other contracts for the use or employment of the Vessels, including the
transportation of cargo or passengers, (iii) all charter hires, fees, and all
other amounts due and payable to Debtor arising out of the Vessels, (iv) all
policies and contracts of insurance (which expression includes all entries of
the Vessels in one or more protection and indemnity or risks associations) which
are or have been from time to time taken out or entered into by Debtor in
respect of the Vessels or their earnings, including, but not limited to
insurances on and with respect to all freight, charter hire, and passage monies,
remuneration for salvage and towage services, general average contributions,
demurrage and detention monies and any other proceeds whatsoever relating to
Vessels insurance, whether now, previously, or hereafter effected, and all
renewals of or replacements for the same, all claims and

 

--------------------------------------------------------------------------------


 

returns of premiums and other monies and claims for monies due and to become due
under said insurances or in respect of said insurance, and all other rights of
Debtor under or in respect of said insurance, (v) all other property, interests
and rights now or at any time hereafter relating to the Vessels, wherever
located; in all of the foregoing cases, whether now owned or in existence or
hereafter acquired or arising, and all proceeds and products thereof including,
but not limited to, (A) whatever is received upon the collection, exchange, sale
or other disposition of any Collateral and any property unto which any of the
Collateral is converted, whether cash or non-cash proceeds, (B) any and all
proceeds of any insurance, indemnity, warranty or guarantee payable to Debtor
from time to time with respect to the Collateral, (C) any and all payments (in
any form whatsoever) made or due and payable to Debtor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any of the Collateral by any Governmental Authority (or any Person
acting under order of governmental authority), and (D) any and all other amounts
from time to time paid or payable under or in connection with any of the
Collateral (all of the same being hereinafter called the “Collateral”).

 

(b)                                 Debtor agrees to give a notice of assignment
of insurances in the form attached hereto as Exhibit A and that insurance loss
payable clauses shall be in the form of Exhibit B.

 

3.                                      AUTHORIZATION TO FILE FINANCING
STATEMENTS.  Debtor hereby irrevocably authorizes the Lender at any time and
from time to time to file any financing statements and amendments thereto in any
jurisdiction where Collateral may be or may be deemed to be located.

 

3.1                               OTHER ACTIONS.   Debtor further agrees to take
any action reasonably requested by the Lender to ensure the attachment,
perfection and first priority of, and the ability of the Lender to enforce, the
Lender’s security interest in any and all of the Collateral including, without
limitation, (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the PPSA in the jurisdiction
where the Collateral is or is deemed to be located, to the extent, if any, that
Debtor’s signature thereon is required therefor, (b) causing the Lender’s name
to be noted as secured party on any certificate of title for a titled good if
such notation is a condition to attachment, perfection or priority of, or
ability of the Lender to enforce, the Lender’s security interest in such
Collateral, (c) complying with any Law as to any Collateral if compliance with
such Law is a condition to attachment, perfection or priority of, or ability of
the Lender to enforce, the Lender’s security interest in such Collateral,
(d) obtaining governmental and other third party consents and approvals,
including without limitation any consent of any licensor, lessor, charterer,
lessee or other person obligated respecting the Collateral, and (e) taking all
actions required by other law as applicable in any foreign jurisdiction.

 

4.                                      RELATION TO OTHER SECURITY DOCUMENTS. 
The provisions of this Agreement supplement the provisions of the Canadian
Mortgage granted, and to be granted, by the Debtor to the Lender and securing
the payment or performance of any of the Obligations. Nothing contained in the
Canadian Mortgage shall derogate from any of the rights or remedies of the
Lender hereunder.

 

2

--------------------------------------------------------------------------------


 

5.                                      REPRESENTATIONS AND WARRANTIES
CONCERNING DEBTOR’S LEGAL STATUS.  Debtor represents and warrants to the Lender
as follows: (a) Debtor’s exact legal name is as set out on the signature
page hereof, (b) the Debtor is an unlimited liability company incorporated under
the laws of the Province of Nova Scotia, and (c) Schedule “B” hereto accurately
sets forth Debtor’s place of business or, if more than one, its chief executive
office as well as Debtor’s mailing address if different.

 

6.                                      COVENANTS CONCERNING DEBTOR’S LEGAL
STATUS.  Debtor covenants with the Lender as follows: (a) the Debtor shall
maintain its existence, (b) it will perform its obligations under Section 5.2 of
the Loan Agreement; and (c) and the Debtor shall observe and conform to all
valid requirements of applicable Laws relative to the Collateral and the
carrying on by the Debtor of its business.

 

7.                                      REPRESENTATIONS AND WARRANTIES
CONCERNING COLLATERAL, ETC.  Debtor warrants to the Lender all representations
and warranties in §3 of the Loan Agreement as if all such representations and
warranties were made by Debtor and set out in full herein.  The Debtor further
represents and warrants to the Lender as follows: (a) the Debtor has good and
marketable title to all items of the Collateral pledged by it, free and clear of
any Liens, except Permitted Liens, and (b) none of the Collateral constitutes
consumer goods as defined in the PPSA.

 

8.                                      COVENANTS CONCERNING COLLATERAL, ETC. 
The Debtor further covenants with the Lender as follows: (a) except for the
security interest herein granted and Permitted Liens and except as may be
specifically set forth in any insurances or entries of a Vessel in a protection
and indemnity association, the Borrower shall be the owner of the Collateral
respecting the Vessels free from any lien, security interest or other
encumbrance and, and Debtor shall warrant and defend the same against all claims
and demands of all persons at any time claiming the same or any interests
therein adverse to the Lender, and shall, at its expense, cause such claim to be
waived in writing or otherwise eliminated to the Lender’s satisfaction within 30
days after such claim shall become due and payable, (b) the Debtor shall not
remove, destroy, lease, sell or otherwise dispose of any of the Collateral
except as permitted under the terms of the Loan Agreement or the Canadian
Mortgage, (c) the Debtor shall not pledge, mortgage or create, or suffer to
exist a security interest in the Collateral in favour of any person other than
the Lender except for Permitted Liens, (d) Debtor will keep the Collateral in
good order and repair and will not use the same in violation of law or any
policy of insurance thereon, (e) Debtor will pay promptly when due all taxes,
assessments, governmental charges and levies upon the Collateral or incurred in
connection with the use or operation of the Collateral incurred in connection
with this Agreement, (f) upon Lender’s request, Debtor will give the Lender
notice and copies of all other leases, charters or other agreements in the
nature thereof entered into from time to time with respect to the Vessels and
having a term of six (6) months or longer, and (g) the Debtor shall effect such
registrations as may be required by the Lender from time to time to protect the
security hereof.

 

9.                                      INSURANCE.

 

The Debtor will maintain insurance in accordance with the terms of the Canadian
Mortgage.

 

3

--------------------------------------------------------------------------------


 

10.                               COLLATERAL PROTECTION EXPENSES; PRESERVATION
OF COLLATERAL.

 

10.1                        EXPENSES INCURRED BY LENDER.  After the occurrence
of an Event of Default, the Lender may discharge taxes and other encumbrances at
any time levied or placed on any of the Collateral, make repairs thereto,
maintain the Collateral and pay any necessary filing fees or, if the debtor
fails to do so, insurance premiums.  Debtor agrees to reimburse the Lender on
demand for any and all expenditures so made.  The Lender shall have no
obligation to Debtor to make any such expenditures, nor shall the making thereof
relieve Debtor of any default.

 

10.2                        LENDER’S OBLIGATIONS AND DUTIES.  Anything herein to
the contrary notwithstanding, Debtor shall remain liable under each contract or
agreement comprised in the Collateral to be observed or performed by Debtor
thereunder.  The Lender shall not have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by the Lender of any payment relating to any of the Collateral, nor
shall the Lender be obligated in any manner to perform any of the obligations of
Debtor under or pursuant to any such contract or agreement, to make inquiry as
to the nature or sufficiency of any payment received by the Lender in respect of
the Collateral or as to the sufficiency of any performance by any party under
any such contract or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Lender or to which the Lender may be entitled at any
time or times.

 

11.                               NOTIFICATION TO ACCOUNT DEBTORS AND OTHER
PERSONS OBLIGATED ON COLLATERAL.  If an Event of Default shall have occurred and
be continuing, Debtor shall at the request of the Lender, notify account
debtors, charterers, and other persons obligated respecting any of the
Collateral of the Lender in any account, charter, chattel paper, general
intangible, instrument or other Collateral and that payment thereof is to be
made directly to the Lender or to any financial institution designated by the
Lender as the Lender’s agent therefor, and the Lender may itself, if an Event of
Default shall have occurred and be continuing, without notice to or demand upon
Debtor, so notify account debtors and other persons obligated on Collateral. 
After the making of such a request or the giving of any such notification,
Debtor shall hold any proceeds of collection of accounts, charters, chattel
paper, general intangibles, instruments and other Collateral received by Debtor
as trustee for the Lender without commingling the same with other funds of
Debtor and shall turn the same over to the Lender in the identical form
received, together with any necessary endorsements or assignments, provided that
as long as an Event of Default has not occurred and is continuing, the Debtor
may collect and use the accounts, charters, chattel paper, general intangibles,
instruments and other Collateral in the ordinary course of business.  The Lender
shall apply the proceeds of collection of accounts, charters, chattel paper,
general intangibles, instruments and other Collateral received by the Lender to
the Obligations, pursuant to § 2.4(b) of the Loan Agreement, such proceeds to be
immediately entered after final payment in cash or other immediately available
funds of the items giving rise to them.

 

12.                               POWER OF ATTORNEY.

 

12.1                        APPOINTMENT AND POWERS OF LENDER.  The Debtor hereby
irrevocably constitutes and appoints the Lender and any officer or agent
thereof, with full power

 

4

--------------------------------------------------------------------------------


 

of substitution, as its true and lawful attorney with full irrevocable power and
authority in the place and stead of Debtor, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments that may be necessary or desirable to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives said attorneys the power and right, on behalf of
Debtor, without notice to or assent by Debtor, to do the following:

 

(a)                                  upon the occurrence and during the
continuance of an Event of Default, generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral in
such manner as is consistent with any applicable law, and as fully and
completely as though the Lender were the absolute owner thereof for all
purposes, and to do at Debtor’s expense, at any time, or from time to time, all
acts and things which the Lender deems necessary or advisable to protect,
preserve or realize upon the Collateral and the Lender’s security interest
therein, in order to effect the intent of this Agreement, all as fully and
effectively as Debtor might do, including, without limitation, the execution,
delivery and recording, in connection with any sale or other disposition of any
Collateral, of the endorsements, assignments or other instruments of conveyance
or transfer with respect to such Collateral; and

 

(b)                                 to the extent that Debtor’s authorization
given in §3 is not sufficient, to file such financing statements with respect
hereto, with or without Debtor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Lender may deem appropriate and
to execute in Debtor’s name such financing statements and amendments thereto and
continuation statements which may require Debtor’s signature.

 

12.2                        RATIFICATION BY DEBTOR.  To the extent permitted by
law, the Debtor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable.

 

12.3                        NO DUTY ON LENDER.  The powers conferred on the
Lender hereunder are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers.  The Lender shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers and neither it nor any of its officers, directors,
employees or agents shall be responsible to Debtor for any act or failure to
act, except for the Lender’s own gross negligence or willful misconduct.

 

REMEDIES.  If an Event of Default shall have occurred and be continuing, the
Lender may, by instrument in writing declare that the security hereof has become
enforceable and shall have the following rights and powers: (a) in accordance
with applicable law, the Lender shall thereafter have in any jurisdiction in
which enforcement hereof is sought, in addition to all other rights and
remedies, the rights and remedies of a secured party under the PPSA of any
jurisdiction in which the Collateral is located, including, without limitation,
the right to take possession of the Collateral, and for that purpose the Lender
may, so far as Debtor can give authority therefore, enter upon any premises on
which the Collateral may be situated and remove the same therefrom.  The Lender
may in its discretion require Debtor to assemble all or any part of the
Collateral at such location or locations within the jurisdiction(s) of Debtor’s
principal office(s) or at such other locations as the Lender may reasonably
designate, (b) to preserve and maintain the Collateral, (c) to borrower money in
the Debtor’s name or the Lender’s name or to

 

5

--------------------------------------------------------------------------------


 

advance the Lender’s own money to the Debtor, in any case upon such terms as the
Lender may deem reasonable and upon the security hereof, (d) to pay or otherwise
satisfy in whole or in party any Liens which, in the Lender’s opinion, rank in
priority to the security hereof, (e) sell, lease or otherwise dispose in any way
whatsoever of all or any part of the Collateral either en bloc or separately at
public auction or by tender or by private agreement and at such time or times
and on such terms and conditions as the Lender in its absolute discretion may
determine and without any notice to or concurrence of the Debtor except as may
be required by Law, and (f) by instrument in writing to appoint any person or
persons the receiver of all or any part of the Collateral and to remove an
receive so appointed and appoint another or other in his stead. Any receiver
appointed as aforesaid shall have the power without legal process: (a) to take
possession of the Collateral or any part thereof wherever the same may be found,
(b) to carry on the business of the Debtor or any part thereof in the name of
the Debtor or of the receiver, and (c) to exercise on behalf of the Lender all
of the rights and remedies herein granted to the Lender, and without in any way
limiting the foregoing the receiver shall have all the powers of a receiver
appointed by a court of competent jurisdiction.  Any receiver shall, so far as
concerns responsibility for his acts, be deemed the agent of the Debtor, and the
Lender shall not be in any way responsible for any misconduct or negligence on
the part of any receiver or any loss resulting therefrom. Notwithstanding
anything contained hereinto the contrary, the Lender agrees not to exercise any
remedies hereunder in such a way as to disqualify the Vessel from the Canadian
coastwise trade.

 

13.                               STANDARDS FOR EXERCISING REMEDIES.  To the
extent that applicable law imposes duties on the Lender to exercise remedies in
a commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for the Lender (a) to fail to incur expenses
reasonably deemed significant by the Lender to prepare the Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third-party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against account debtors
or other persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as Debtor, for
expressions of interest in acquiring all or any portion of the Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, or (k) to the extent deemed appropriate by the Lender,
to obtain the services of brokers, investment bankers, consultants and other
professionals to assist the Lender in the collection or disposition of any of
the Collateral.  Debtor acknowledges that the purpose of this §14 is to provide
nonexhaustive indications of what actions or omissions by the Lender would not
be commercially unreasonable in the Lender’s exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being

 

6

--------------------------------------------------------------------------------


 

indicated in this §14.  Without limitation upon the foregoing, nothing contained
in this §14 shall be construed to grant any rights to Debtor or to impose any
duties on the Lender that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this §14.  Neither the
provisions of this Agreement nor anything done under or pursuant to the rights,
remedies and power conferred upon the Lender and the receiver, whether hereunder
or otherwise, will render the Lender a mortgagee in possession.

 

14.                               NO WAIVER BY LENDER, ETC.  The Lender shall
not be deemed to have waived any of its rights upon or under the Obligations or
the Collateral unless such waiver shall be in writing and signed by the Lender. 
No delay or omission on the part of the Lender in exercising any right shall
operate as a waiver of such right or any other right.  A waiver on any one
occasion shall not be construed as a bar to or waiver of any right on any future
occasion.  All rights and remedies of the Lender with respect to the Obligations
or the Collateral, whether evidenced hereby or by any other instrument or
papers, shall be cumulative and may be exercised singularly, alternatively,
successively or concurrently at such time or at such times as the Lender deems
expedient.

 

15.                               MARSHALLING. The Lender shall not be required
to marshal any present or future collateral security (including but not limited
to this Agreement and the Collateral) for, or other assurances of payment of,
the Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that it lawfully may, Debtor hereby agrees that it will not invoke
any law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Lender’s rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Debtor hereby irrevocably waives the benefits of all such laws.

 

16.                               PROCEEDS OF DISPOSITIONS; EXPENSES.  Debtor
shall pay to the Lender on demand amounts equal to any and all expenses,
including, without limitation, (a) reasonable legal fees and disbursements,
incurred or paid by the Lender in perfecting, protecting, preserving,
inspecting, taking recovering or keeping possession of any of the Collateral or
in any other proceedings taken in enforcing the Lender’s rights under or in
respect of any of the Obligations or any of the Collateral, (b) the cost of any
sale proceedings hereunder, and (c) the costs of any receiver with respect to,
and all expenditures made by the Lender of any receiver in the course of doing
anything hereby permitted to be done by the Lender or such receiver (including
any costs and expenditures relating to compliance with the Bankruptcy and
Insolvency Act (Canada)). Without limiting the generality of the foregoing, such
costs shall extend to and include any legal costs incurred by or on behalf of
the Lender on full indemnity basis.  After deducting all of said expenses, the
residue of any proceeds of collection or sale of the Obligations or Collateral
shall, to the extent actually received in cash, be applied to the payment of the
Obligations in such order or preference as the Lender may determine, proper
allowance and provision being made for any Obligations not then due.  Upon the
final payment and satisfaction in full of all of the Obligations and after
making any payments required by this

 

7

--------------------------------------------------------------------------------


 

section, any excess shall be returned to Debtor, and Debtor shall remain liable
for any deficiency in the payment of the Obligations.

 

17.                               OVERDUE AMOUNTS.  Until paid, all amounts due
and payable by Debtor hereunder shall be a debt secured by the Collateral and
shall bear, whether before or after judgment, interest at Default Rate pursuant
to §2.2(e) of the Loan Agreement.

 

18.                               GOVERNING LAW.  THIS AGREEMENT SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW.

 

19.                               INDEMNIFICATION.  Without limiting any of its
indemnification obligation under the other Loan Documents, Debtor hereby agrees
to indemnify and hold the Lender harmless from and against any and all claims,
demands, liabilities, losses, causes of action, judgments, costs, and expenses
(including reasonable legal fees, court costs and investigation expenses) to
which the Lender may become exposed, or which the Lender may incur, by reason of
any act or omission of Debtor under any charter or other agreement comprising
Collateral or by the Lender or receiver exercising any of its rights under this
Agreement, provided that this indemnity does not extend to liability incurred by
the Lender solely through its gross negligence or willful misconduct or acts and
omissions as a mortgagee-in-possession.  The provisions of this Section 19 shall
remain operative and in full force and effect regardless of the termination of
this Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby or thereby, the repayment of any of the Obligations, the
validity or unenforceability of any term or provision of this Agreement or any
other Loan Document or any investigation made by or on behalf of the Lender.

 

20.                               MISCELLANEOUS.  The headings of each
section of this Agreement are for convenience only and shall not define or limit
the provisions thereof.  This Agreement and all rights and obligations hereunder
shall be binding upon Debtor and its respective successors and assigns, and
shall inure to the benefit of the Lender and its successors and assigns.  If any
term of this Agreement shall be held to be invalid, illegal or unenforceable,
the validity of all other terms hereof shall in no way be affected thereby, and
this Agreement shall be construed and be enforceable as if such invalid, illegal
or unenforceable term had not been included herein. If at any time there is any
inconsistency between the terms of this Agreement and any other Security
Document, the terms of such other Security Document shall govern.  Debtor
acknowledges receipt of a copy of this Agreement and a copy of the financing
statement(s) registered under the PPSA.

 

21.                               SUBMISSION TO JURISDICTION; WAIVER.  EACH OF
THE DEBTOR AND THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF

 

8

--------------------------------------------------------------------------------


 

THE PROVINCE OF ONTARIO AND ALL COURTS COMPETENT TO HEAR APPEALS THEREFROM.

 

(b)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(c)                                  WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND AGREES THAT ALL SUCH SERVICE OF PROCESS IN ANY SUCH ACTION
OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
THE DEBTOR AT ITS ADDRESS SET FORTH IN THIS AGREEMENT OR AT SUCH OTHER ADDRESS
OF WHICH THE LENDER SHALL HAVE BEEN NOTIFIED PURSUANT THERETO AND THAT SERVICE
SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR
THREE BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN POSTED TO THEIR RESPECTIVE
ADDRESS AS SET FORTH IN THIS AGREEMENT;

 

(d)                                 WAIVES ANY BOND OR SECURITY WHICH MIGHT BE
REQUIRED BY ANY COURT PRIOR TO ALLOWING THE LENDER TO EXERCISE ANY REMEDIES SET
FORTH HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS; AND

 

(e)                                  AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT OR OTHERWISE AFFECT THE RIGHT OF THE OTHER PARTY TO BRING ANY ACTION OR
PROCEEDING AGAINST THE OTHER PARTY OR ITS PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.

 

22.                               WAIVER OF JURY TRIAL.  THE DEBTOR AND THE
LENDER HEREBY INTENTIONALLY AND VOLUNTARILY WAIVE ANY RIGHT EITHER OF THEM
MAY HAVE TO A TRIAL BY JURY IN CONNECTION WITH ANY MATTER DIRECTLY OR INDIRECTLY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE TRANSACTIONS DESCRIBED IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. 
THE DEBTOR AND THE LENDER EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE DEBTOR ACKNOWLEDGES
THAT NEITHER THE LENDER NOR ANY PERSON ACTING ON BEHALF OF THE LENDER HAS MADE
ANY REPRESENTATIONS OF FACT TO

 

9

--------------------------------------------------------------------------------


 

INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. 
THE DEBTOR FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, Debtor has caused this
Agreement to be duly executed as of the date first above written.

 

 

K-SEA CANADA CORP.

 

 

 

 

 

By:

 

 

 

 

Name: John J. Nicola

 

 

Title: Chief Financial Officer

 

 

Accepted:

 

 

CITIZENS LEASING CORPORATION,
D/B/A CITIZENS ASSET FINANCE

 

 

 

 

 

By:

 

 

 

 

Name: John M. Young

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

Exhibit E-2

 

 

SECURITY AGREEMENT

 

 

SEA COAST TRANSPORTATION LLC,

 

 

as Debtor

 

 

to

 

 

Citizens Leasing Corporation, d/b/a
CITIZENS ASSET FINANCE,

 

 

as the Lender

 

 

 

Dated as of December 19, 2005

 

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of December 19, 2005 (this “Agreement”) between SEA
COAST TRANSPORTATION LLC, a Delaware limited liability company (the “Debtor”),
and Citizens Leasing Corporation, d/b/a CITIZENS ASSET FINANCE (the “Lender”).

 

(i)                                     Pursuant to the terms and conditions of
a Loan Agreement dated as of the date hereof, between K-SEA CANADA CORP. (the
“Borrower”) and the Lender (as the same may be amended, supplemented, or
modified from time to time, the “Loan Agreement”), the Lender has, at Borrower’s
request, agreed to make loan advances to the Borrower in the aggregate principal
amount of FIFTEEN MILLION ONE HUNDRED FORTY-SEVEN THOUSAND SIX HUNDRED CANADIAN
DOLLARS (CAD $15,147,600.00) (the “Loan”), the entire proceeds of which shall be
used by the Borrower to refinance the acquisition by the Borrower of two
Canadian vessels.  The Obligations of Borrower with respect to the Loan are
evidenced by the Loan Agreement and by a term promissory note (the “Note”), to
be dated as of the Closing Date (as defined in the Loan Agreement), and are
secured by the Security Documents (as defined in the Loan Agreement).

 

(ii)                                  Pursuant to the terms of a Guaranty dated
as of the date hereof, between the Debtor, the other Guarantors identified
therein, and the Lender (as the same may be amended, supplemented, or modified
from time to time, the “Guaranty”), the Debtor has guaranteed the Obligations of
the Borrower under the Loan Agreement which Obligations are further secured
pursuant to a First Preferred Ship Mortgage dated the date hereof, between the
Debtor and the Lender (as the same may be amended, supplemented, or modified
from time to time, the “340 Mortgage”) and this Agreement.

 

(iii)                               It is a condition precedent to the
obligation of the Lender to make the Loan to the Borrower that, among other
things, Debtor shall have executed and delivered this Agreement to the Lender as
additional security for the Obligations and for the obligations of Debtor set
forth in the Guaranty.

 

(iv)                              The Debtor wishes to grant security interests
in favor of the Lender as herein provided.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1.                            DEFINITIONS.  All capitalized terms used
herein without definitions shall have the respective meanings provided therefore
in the Loan Agreement.  The term “State”, as used herein, means the State of New
York.  All terms defined in the Uniform Commercial Code of the State and used
herein shall have the same definitions herein as specified therein.  However, if
a term is defined in Article 9 of the Uniform Commercial Code of the State
differently than in

 

11

--------------------------------------------------------------------------------


 

another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9.

 

SECTION 2.                            GRANT OF SECURITY INTEREST.  (a)  Debtor
hereby grants to the Lender, to secure the payment and performance in full of
all of the Obligations, a security interest in and pledges and assigns to the
Lender all of Debtor’s rights, title and interest, as collateral security, in
and to (i) the United States flag vessel 340 (the “Vessel”), (ii) amounts due
under any and all charter agreements, whether bareboat or demise, time or voyage
charters, contracts of affreightment or other contracts for the use or
employment of the Vessel, including the transportation of cargo or passengers,
(iii) all charter hires, fees, and all other amounts due and payable to Debtor
arising out of the Vessel, (iv) all policies and contracts of insurance (which
expression includes all entries of the Vessel in one or more protection and
indemnity or risks associations) which are or have been from time to time taken
out or entered into by Debtor in respect of the Vessel or its earnings,
including, but not limited to insurances on and with respect to all freight,
charter hire, and passage monies, remuneration for salvage and towage services,
general average contributions, demurrage and detention monies and any other
proceeds whatsoever relating to Vessel insurance, whether now, previously, or
hereafter effected, and all renewals of or replacements for the same, all claims
and returns of premiums and other monies and claims for monies due and to become
due under said insurances or in respect of said insurance, and all other rights
of Debtor under or in respect of said insurance, (v) all other property,
interests and rights now or at any time hereafter relating to the Vessel,
wherever located, including without limitation any and all deposit accounts that
may at any time be created pursuant to §11 of this Agreement; in all of the
foregoing cases, whether now owned or in existence or hereafter acquired or
arising, and all proceeds and products thereof including, but not limited to,
(A) whatever is received upon the collection, exchange, sale or other
disposition of any Collateral and any property unto which any of the Collateral
is converted, whether cash or non-cash proceeds, (B) any and all proceeds of any
insurance, indemnity, warranty or guarantee payable to Debtor from time to time
with respect to the Collateral, (C) any and all payments (in any form
whatsoever) made or due and payable to Debtor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of any
of the Collateral by any Governmental Authority (or any Person acting under
order of governmental authority), and (D) any and all other amounts from time to
time paid or payable under or in connection with any of the Collateral (all of
the same being hereinafter called the “Collateral”).

 

(b)                                 Debtor agrees to give a notice of assignment
of insurances in the form attached hereto as Exhibit A and that insurance loss
payable clauses shall be in the form of Exhibit B.

 

SECTION 3.                            AUTHORIZATION TO FILE FINANCING
STATEMENTS.  Debtor hereby irrevocably authorizes the Lender at any time and
from time to time to file in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of Debtor or words of similar effect relating to
the Vessel, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the State or such jurisdiction, or (ii) as

 

2

--------------------------------------------------------------------------------


 

being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Article 9 of the Uniform Commercial Code
of the State for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether Debtor is an organization, the type of
organization and any organization identification number issued to the Debtor. 
Debtor agrees to furnish any such information to the Lender promptly upon
request.

 

§3.1                        OTHER ACTIONS.   Debtor further agrees to take any
action reasonably requested by the Lender to ensure the attachment, perfection
and first priority of, and the ability of the Lender to enforce, the Lender’s
security interest in any and all of the Collateral including, without
limitation, (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the Uniform Commercial Code, to
the extent, if any, that Debtor’s signature thereon is required therefor,
(b) causing the Lender’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Lender to enforce, the Lender’s
security interest in such Collateral, (c) complying with any provision of any
statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Lender to enforce, the Lender’s security interest
in such Collateral, (d) obtaining governmental and other third party consents
and approvals, including without limitation any consent of any licensor, lessor,
charterer, lessee or other person obligated respecting the Collateral, and
(e) taking all actions required by any earlier versions of the Uniform
Commercial Code or by other law, as applicable in any relevant Uniform
Commercial Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.

 

SECTION 4.                            RELATION TO OTHER SECURITY DOCUMENTS.  The
provisions of this Agreement supplement the provisions of the Ship Mortgage
granted, and to be granted, by the Debtor to the Lender and securing the payment
or performance of any of the Obligations. Nothing contained in any Ship Mortgage
shall derogate from any of the rights or remedies of the Lender hereunder.

 

SECTION 5.                            REPRESENTATIONS AND WARRANTIES CONCERNING
DEBTOR’S LEGAL STATUS.  Debtor has previously delivered to the Lender a
certificate signed by Debtor and entitled “Perfection Certificate” (the
“Perfection Certificate”).  Debtor represents and warrants to the Lender as
follows: (a) Debtor’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof, (b) the Debtor is an organization
of the type, and is organized in the jurisdiction, set forth in the Perfection
Certificate, (c) the Perfection Certificate accurately sets forth Debtor’s
organizational identification number or accurately states that Debtor has none,
(d) the Perfection Certificate accurately sets forth Debtor’s place of business
or, if more than one, its chief executive office as well as Debtor’s mailing
address if different and (e) all other information set forth on the Perfection
Certificate pertaining to Debtor is accurate and complete.

 

SECTION 6.                            COVENANTS CONCERNING DEBTOR’S LEGAL
STATUS.  Debtor covenants with the Lender as follows: (a) without providing at
least 30 days prior written notice to the Lender, Debtor will not change its
name; its place of business or, if more than one, its

 

3

--------------------------------------------------------------------------------


 

chief executive office; or its mailing address or organizational identification
number if it has one, (b) if Debtor does not have an organizational
identification number and later obtains one, Debtor shall forthwith notify the
Lender of such organizational identification number, and (c) Debtor will not
change its type of organization, jurisdiction of organization or other legal
structure.

 

SECTION 7.                            REPRESENTATIONS AND WARRANTIES CONCERNING
COLLATERAL, ETC.  Debtor warrants to the Lender all representations and
warranties in §3 of the Loan Agreement as if all such representations and
warranties were made by Debtor and set out in full herein.  The Debtor further
represents and warrants to the Lender as follows: (a) the Debtor has good and
marketable title to all items of the Collateral (but only as of the date hereof,
to the extent it has “rights in the Collateral” as such term is used in the UCC)
pledged by it, free and clear of any Liens, except Permitted Liens, (b) none of
the Collateral constitutes, or is the proceeds of, “farm products” as defined in
§ 9-102(a)(34) of the Uniform Commercial Code of the State and (c) all other
information set forth on the Perfection Certificate pertaining to the Collateral
is accurate and complete.

 

SECTION 8.                            COVENANTS CONCERNING COLLATERAL, ETC.  The
Debtor further covenants with the Lender as follows: (a) except for the security
interest herein granted and Permitted Liens and except as may be specifically
set forth in any insurances or entries of the Vessel in a protection and
indemnity association, the Borrower shall be the owner of the Collateral
respecting the Vessel free from any lien, security interest or other encumbrance
and, and Debtor shall warrant and defend the same against all claims and demands
of all persons at any time claiming the same or any interests therein adverse to
the Lender, and shall, at its expense, cause such claim to be waived in writing
or otherwise eliminated to the Lender’s satisfaction within 30 days after such
claim shall become due and payable, (c) the Debtor shall not pledge, mortgage or
create, or suffer to exist a security interest in the Collateral in favor of any
person other than the Lender except for Permitted Liens, (d) Debtor will keep
the Collateral in good order and repair and will not use the same in violation
of law or any policy of insurance thereon, (e) Debtor will pay promptly when due
all taxes, assessments, governmental charges and levies upon the Collateral or
incurred in connection with the use or operation of the Collateral incurred in
connection with this Agreement, and (f) upon Lender’s request, Debtor will give
the Lender notice and copies of all other leases, charters or other agreements
in the nature thereof entered into from time to time with respect to the Vessel
and having a term of six (6) months or longer.

 

SECTION 9.                            INSURANCE.

 

The Debtor will maintain insurance in accordance with the terms of the U.S. Ship
Mortgage.

 

SECTION 10.                     COLLATERAL PROTECTION EXPENSES; PRESERVATION OF
COLLATERAL.

 

§10.1                 EXPENSES INCURRED BY LENDER.  After the occurrence of an
Event of Default, the Lender may discharge taxes and other encumbrances at any
time levied or placed on

 

4

--------------------------------------------------------------------------------


 

any of the Collateral, make repairs thereto, maintain the Collateral and pay any
necessary filing fees or, if the debtor fails to do so, insurance premiums. 
Debtor agrees to reimburse the Lender on demand for any and all expenditures so
made.  The Lender shall have no obligation to Debtor to make any such
expenditures, nor shall the making thereof relieve Debtor of any default.

 

§10.2                 LENDER’S OBLIGATIONS AND DUTIES.  Anything herein to the
contrary notwithstanding, Debtor shall remain liable under each contract or
agreement comprised in the Collateral to be observed or performed by Debtor
thereunder.  The Lender shall not have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by the Lender of any payment relating to any of the Collateral, nor
shall the Lender be obligated in any manner to perform any of the obligations of
Debtor under or pursuant to any such contract or agreement, to make inquiry as
to the nature or sufficiency of any payment received by the Lender in respect of
the Collateral or as to the sufficiency of any performance by any party under
any such contract or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Lender or to which the Lender may be entitled at any
time or times.  The Lender’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under § 9-207 of
the Uniform Commercial Code of the State or otherwise, shall be to deal with
such Collateral in the same manner as the Lender deals with similar property for
its own account.

 

SECTION 11.                     NOTIFICATION TO ACCOUNT DEBTORS AND OTHER
PERSONS OBLIGATED ON COLLATERAL.  If an Event of Default shall have occurred and
be continuing, Debtor shall, at the request of the Lender, notify account
debtors, charterers, and other persons obligated respecting any of the
Collateral of the Lender in any account, charter, chattel paper, general
intangible, instrument or other Collateral and that payment thereof is to be
made directly to the Lender or to any financial institution designated by the
Lender as the Lender’s agent therefor, and the Lender may itself, if an Event of
Default shall have occurred and be continuing, without notice to or demand upon
Debtor, so notify account debtors and other persons obligated on Collateral. 
After the making of such a request or the giving of any such notification,
Debtor shall hold any proceeds of collection of accounts, charters, chattel
paper, general intangibles, instruments and other Collateral received by Debtor
as trustee for the Lender without commingling the same with other funds of
Debtor and shall turn the same over to the Lender in the identical form
received, together with any necessary endorsements or assignments.  Without
limiting the foregoing, and in addition to any other right of the Lender
hereunder and under applicable law, effective upon demand by the Lender at any
time and from time to time that an Event of Default shall have occurred and be
continuing, all payments that Debtor receives as a result of its ownership and
operation of the Vessel shall be deposited into a deposit account to be opened
and maintained either at an Affiliate of the Lender or at another depository
institution that is satisfactory to the Lender.  At such time, the Debtor shall
execute and deliver to the Lender all instruments and agreements that the Lender
may request to create and perfect a valid security interest in such account
under applicable law, including a control or blocked account agreement with
respect thereto.  The Lender shall apply the proceeds of collection of accounts,
charters, chattel paper, general intangibles, instruments and other Collateral
received

 

5

--------------------------------------------------------------------------------


 

by the Lender to the Obligations, pursuant to § 2.4(b) of the Loan Agreement,
such proceeds to be immediately entered after final payment in cash or other
immediately available funds of the items giving rise to them.

 

SECTION 12.                     POWER OF ATTORNEY.

 

§12.1                 APPOINTMENT AND POWERS OF LENDER.  The Debtor hereby
irrevocably constitutes and appoints the Lender and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Debtor or in the Lender’s own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments that may be necessary or desirable to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives said attorneys the power and right, on behalf of
Debtor, without notice to or assent by Debtor, to do the following:

 

(a)                                  upon the occurrence and during the
continuance of an Event of Default, generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral in
such manner as is consistent with the Uniform Commercial Code of the State and
any other applicable law, and as fully and completely as though the Lender were
the absolute owner thereof for all purposes, and to do at Debtor’s expense, at
any time, or from time to time, all acts and things which the Lender deems
necessary or advisable to protect, preserve or realize upon the Collateral and
the Lender’s security interest therein, in order to effect the intent of this
Agreement, all as fully and effectively as Debtor might do, including, without
limitation, the execution, delivery and recording, in connection with any sale
or other disposition of any Collateral, of the endorsements, assignments or
other instruments of conveyance or transfer with respect to such Collateral; and

 

(b)                                 to the extent that Debtor’s authorization
given in §3 is not sufficient, to file such financing statements with respect
hereto, with or without Debtor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Lender may deem appropriate and
to execute in Debtor’s name such financing statements and amendments thereto and
continuation statements which may require Debtor’s signature.

 

§12.2                 RATIFICATION BY DEBTOR.  To the extent permitted by law,
the Debtor hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

§12.3                 NO DUTY ON LENDER.  The powers conferred on the Lender
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers.  The Lender shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers and neither it nor any of its officers, directors,
employees or agents shall be responsible to Debtor for any act or failure to
act, except for the Lender’s own gross negligence or willful misconduct.

 

6

--------------------------------------------------------------------------------


 

SECTION 13.                     REMEDIES.  If an Event of Default shall have
occurred and be continuing, the Lender may, without notice to or demand upon
Debtor, declare this Agreement to be in default, and, in accordance with
applicable law, the Lender shall thereafter have in any jurisdiction in which
enforcement hereof is sought, in addition to all other rights and remedies, the
rights and remedies of a secured party under the Uniform Commercial Code of the
State or of any jurisdiction in which the Collateral is located, including,
without limitation, the right to take possession of the Collateral, and for that
purpose the Lender may, so far as Debtor can give authority therefore, enter
upon any premises on which the Collateral may be situated and remove the same
therefrom.  The Lender may in its discretion require Debtor to assemble all or
any part of the Collateral at such location or locations within the
jurisdiction(s) of Debtor’s principal office(s) or at such other locations as
the Lender may reasonably designate.  Unless the Collateral are perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Lender shall give to Debtor at least ten (10) Business
Days prior written notice of the time and place of any public sale of the
Collateral or of the time after which any private sale or any other intended
disposition is to be made.  The Debtor hereby acknowledges that ten
(10) Business Days prior written notice of such sale or sales shall be
reasonable notice.  In addition, Debtor waives any and all rights that it may
have to a judicial hearing in advance of the enforcement of any of the Lender’s
rights hereunder, including, without limitation, its right following an Event of
Default to take immediate possession of the Collateral and to exercise its
rights with respect thereto.  Notwithstanding anything contained hereinto the
contrary, the Lender agrees not to exercise any remedies hereunder in such a way
as to disqualify the Vessel from the United States coastwise trade.

 

SECTION 14.                     STANDARDS FOR EXERCISING REMEDIES.  To the
extent that applicable law imposes duties on the Lender to exercise remedies in
a commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for the Lender (a) to fail to incur expenses
reasonably deemed significant by the Lender to prepare the Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third-party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against account debtors
or other persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as Debtor, for
expressions of interest in acquiring all or any portion of the Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, or (k) to the extent deemed appropriate by the Lender,
to obtain the

 

7

--------------------------------------------------------------------------------


 

services of brokers, investment bankers, consultants and other professionals to
assist the Lender in the collection or disposition of any of the Collateral. 
Debtor acknowledges that the purpose of this §14 is to provide nonexhaustive
indications of what actions or omissions by the Lender would not be commercially
unreasonable in the Lender’s exercise of remedies against the Collateral and
that other actions or omissions by the Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this §14.  Without
limitation upon the foregoing, nothing contained in this §14 shall be construed
to grant any rights to Debtor or to impose any duties on the Lender that would
not have been granted or imposed by this Agreement or by applicable law in the
absence of this §14.

 

SECTION 15.                     NO WAIVER BY LENDER, ETC.  The Lender shall not
be deemed to have waived any of its rights upon or under the Obligations or the
Collateral unless such waiver shall be in writing and signed by the Lender.  No
delay or omission on the part of the Lender in exercising any right shall
operate as a waiver of such right or any other right.  A waiver on any one
occasion shall not be construed as a bar to or waiver of any right on any future
occasion.  All rights and remedies of the Lender with respect to the Obligations
or the Collateral, whether evidenced hereby or by any other instrument or
papers, shall be cumulative and may be exercised singularly, alternatively,
successively or concurrently at such time or at such times as the Lender deems
expedient.

 

SECTION 16.                     SURETYSHIP WAIVERS BY DEBTOR.  Debtor waives
demand, notice, protest, notice of acceptance of this Agreement, notice of loans
made, credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description.  With
respect to both the Obligations and the Collateral, Debtor assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Lender may deem advisable.  The Lender shall have no
duty as to the collection or protection of the Collateral or any income thereon,
nor as to the preservation of rights against prior parties, nor as to the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in §10.  Debtor further waives any and all other suretyship defenses.

 

SECTION 17.                     MARSHALLING.  The Lender shall not be required
to marshal any present or future collateral security (including but not limited
to this Agreement and the Collateral) for, or other assurances of payment of,
the Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that it lawfully may, Debtor hereby agrees that it will not invoke
any law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Lender’s rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured

 

8

--------------------------------------------------------------------------------


 

or payment thereof is otherwise assured, and, to the extent that it lawfully
may, Debtor hereby irrevocably waives the benefits of all such laws.

 

SECTION 18.                     PROCEEDS OF DISPOSITIONS; EXPENSES.  Debtor
shall pay to the Lender on demand amounts equal to any and all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
incurred or paid by the Lender in protecting, preserving or enforcing the
Lender’s rights under or in respect of any of the Obligations or any of the
Collateral. After deducting all of said expenses, the residue of any proceeds of
collection or sale of the Obligations or Collateral shall, to the extent
actually received in cash, be applied to the payment of the Obligations in such
order or preference as the Lender may determine, proper allowance and provision
being made for any Obligations not then due.  Upon the final payment and
satisfaction in full of all of the Obligations and after making any payments
required by § 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of
the State, any excess shall be returned to Debtor, and Debtor shall remain
liable for any deficiency in the payment of the Obligations.

 

SECTION 19.                     OVERDUE AMOUNTS.  Until paid, all amounts due
and payable by Debtor hereunder shall be a debt secured by the Collateral and
shall bear, whether before or after judgment, interest at Default Rate pursuant
to §2.2(e) of the Loan Agreement.

 

SECTION 20.                     GOVERNING LAW.  THIS AGREEMENT SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK, UNITED STATES OF AMERICA, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW
(OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).

 

SECTION 21.                     INDEMNIFICATION.  Without limiting any of its
indemnification obligation under the other Loan Documents, Debtor hereby agrees
to indemnify and hold the Lender harmless from and against any and all claims,
demands, liabilities, losses, causes of action, judgments, costs, and expenses
(including reasonable attorneys’ fees, court costs and investigation expenses)
to which the Lender may become exposed, or which the Lender may incur, by reason
of any act or omission of Debtor under any charter or other agreement comprising
Collateral or by the Lender exercising any of its rights under this Agreement,
provided that this indemnity does not extend to liability incurred by the Lender
solely through its gross negligence or willful misconduct or acts and omissions
as a mortgagee-in-possession.  The provisions of this Section 21 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby or thereby, the repayment of any of the Obligations, the
validity or unenforceability of any term or provision of this Agreement or any
other Loan Document or any investigation made by or on behalf of the Lender.

 

SECTION 22.                     MISCELLANEOUS.  The headings of each section of
this Agreement are for convenience only and shall not define or limit the
provisions thereof.  This Agreement and all rights and obligations hereunder
shall be binding upon Debtor and its respective

 

9

--------------------------------------------------------------------------------


 

successors and assigns, and shall inure to the benefit of the Lender and its
successors and assigns.  If any term of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
in no way be affected thereby, and this Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein. If at any time there is any inconsistency between the terms of
this Agreement and any other Security Document, the terms of such other Security
Document shall govern.  Debtor acknowledges receipt of a copy of this Agreement.

 

SECTION 23.                     SUBMISSION TO JURISDICTION; WAIVER.  EACH OF THE
DEBTOR AND THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(e)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK LOCATED IN MANHATTAN AND COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE DISTRICT OF
MASSACHUSETTS AND THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM
ANY THEREOF.

 

(f)                                    CONSENTS THAT ANY SUCH ACTION OR
PROCEEDING MAY BE BROUGHT IN SUCH COURTS, AND WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(g)                                 WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND AGREES THAT ALL SUCH SERVICE OF PROCESS IN ANY SUCH ACTION
OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
THE DEBTOR AT ITS ADDRESS SET FORTH IN THIS AGREEMENT OR AT SUCH OTHER ADDRESS
OF WHICH THE LENDER SHALL HAVE BEEN NOTIFIED PURSUANT THERETO AND THAT SERVICE
SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR
THREE BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN POSTED TO THEIR RESPECTIVE
ADDRESS AS SET FORTH IN THIS AGREEMENT;

 

(h)                                 WAIVES ANY BOND OR SECURITY WHICH MIGHT BE
REQUIRED BY ANY COURT PRIOR TO ALLOWING THE LENDER TO EXERCISE ANY REMEDIES SET
FORTH HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS; AND

 

(i)                                     AGREES THAT NOTHING HEREIN SHALL AFFECT
THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT OR OTHERWISE AFFECT THE RIGHT OF THE OTHER PARTY TO

 

10

--------------------------------------------------------------------------------


 

BRING ANY ACTION OR PROCEEDING AGAINST THE OTHER PARTY OR ITS PROPERTY IN THE
COURTS OF OTHER JURISDICTIONS.

 

SECTION 24.                     WAIVER OF JURY TRIAL.  THE DEBTOR AND THE LENDER
HEREBY INTENTIONALLY AND VOLUNTARILY WAIVE ANY RIGHT EITHER OF THEM MAY HAVE TO
A TRIAL BY JURY IN CONNECTION WITH ANY MATTER DIRECTLY OR INDIRECTLY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
AND THAT RELATE TO THE SUBJECT MATTER OF THE TRANSACTIONS DESCRIBED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THE
DEBTOR AND THE LENDER EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE DEBTOR ACKNOWLEDGES THAT
NEITHER THE LENDER NOR ANY PERSON ACTING ON BEHALF OF THE LENDER HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT.  THE DEBTOR FURTHER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, Debtor has caused this
Agreement to be duly executed as of the date first above written.

 

 

SEA COAST TRANSPORTATION LLC

 

 

 

 

 

By:

 

 

 

 

Name:John J. Nicola

 

 

Title:Chief Financial Officer

 

 

 

Accepted:
CITIZENS LEASING CORPORATION,
D/B/A CITIZENS ASSET FINANCE

 

 

 

 

 

By:

 

 

 

Name:John M. Young

 

 

Title:Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

GUARANTY
(Unlimited)

 

GUARANTY, dated as of December 19, 2005 by K-SEA TRANSPORTATION PARTNERS L.P.,
K-SEA OPERATING PARTNERSHIP L.P. and SEA COAST TRANSPORTATION LLC (each a
Guarantor and collectively, the “Guarantor”), in favor of CITIZENS LEASING
CORPORATION, d/b/a CITIZENS ASSET FINANCE, a Rhode Island corporation having a
mailing address of 189 Canal Street, Providence, Rhode Island, 02903 (the
“Lender”).  In consideration of the Lender’s giving, in its discretion, a loan
to K-Sea Canada Corp. (the “Borrower”), a Nova Scotia unlimited liability
company, with its principal place of business at 3245 Richmond Terrace, Staten
Island, New York 10303, pursuant to a Loan Agreement dated as of the date hereof
between the Borrower and the Lender, the Guarantor agrees as follows:

 

1                                          GUARANTY OF PAYMENT AND PERFORMANCE. 
The Guarantor hereby, jointly and severally, guarantees to the Lender the full
and punctual payment when due (whether at maturity, by acceleration or
otherwise), and the performance, of all liabilities, agreements and other
obligations of the Borrower to the Lender under the Loan Agreement, the Note,
and the other Loan Documents, whether direct or indirect, absolute or
contingent, due or to become due, secured or unsecured, now existing or
hereafter arising or acquired (whether by way of discount, letter of credit,
lease, loan, overdraft or otherwise) (the “Obligations”).  This Guaranty is an
absolute, unconditional and continuing guaranty of the full and punctual payment
and performance of the Obligations and not of their collectibility only and is
in no way conditioned upon any requirement that the Lender first attempt to
collect any of the Obligations from the Borrower or resort to any security or
other means of obtaining their payment.  Should an Event of Default (as defined
in the Loan Agreement) occur and be continuing, the Obligations of the Guarantor
hereunder shall become immediately due and payable to the Lender, without demand
or notice of any nature, all of which are expressly waived by the Guarantor. 
Upon such an Event of Default, payments by the Guarantor hereunder may be
required by the Lender on any number of occasions.

 

2                                          GUARANTOR’S AGREEMENT TO PAY.  The
Guarantor further agrees, jointly and severally, as the principal obligor and
not as a guarantor only, to pay to the Lender, on demand, all costs and expenses
(including court costs and reasonable legal expenses) incurred or expended by
the Lender in connection with the Obligations, this Guaranty and the enforcement
thereof, together with interest on amounts recoverable under this Guaranty from
the time such amounts become due until payment, at the rate per annum equal to
the Default Rate (as defined in the Loan Agreement), provided that if such
interest exceeds the maximum amount permitted to be paid under applicable law,
then such interest shall be reduced to such maximum permitted amount.

 

3                                          GUARANTOR’S COVENANTS.  (a) The
Guarantor represents and warrants that, as of the date hereof the execution and
delivery of this Guaranty does not, and the performance by the Guarantor of his
obligations under this Guaranty will not, violate any provision of law
applicable to the Guarantor, or any agreement, indenture, note or other
instrument which is binding upon the Guarantor.

 

--------------------------------------------------------------------------------


 

(b)                                 The Guarantor agrees that his obligation to
make payment in accordance with the terms of this Guaranty shall not be
impaired, modified, changed, released, or limited in any manner whatsoever by
any impairment, modification, change, release or limitation of the liability of
the Borrower or its estate in bankruptcy resulting from the operation of any
present or future provision of the Federal Bankruptcy Code or other similar
statute, or from the decision of any court.

 

(c)                                  Until this Guaranty is terminated as herein
provided, the Guarantor agrees that it will:

 

(i)                                     Keep its properties adequately insured
by financially sound and reputable insurers to the same extent, in the same
amounts and against the same risks as is customary;

 

(ii)                                  Notify the Lender promptly of (a) the
occurrence of any event which results or might result in a Material Adverse
Effect; and (b) the commencement of any action, suit or proceeding against the
Guarantor or any of its properties in which the amount claimed exceeds the sum
of Five Hundred Thousand U.S. Dollars ($500,000.00) if relating to one or more
of the Vessels or which, if adversely determined, would have a Material Adverse
Effect; and

 

(iii)                               Not sell or otherwise transfer all or a
material portion of its properties or assets for less than fair and adequate
consideration.

 

4                                          WAIVERS BY GUARANTOR; LENDER’S
FREEDOM TO ACT.  The Guarantor agrees that the Obligations will be paid and
performed strictly in accordance with their respective terms regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Lender with respect thereto. 
The Guarantor waives presentment, demand, protest, notice of acceptance, notice
of Obligations incurred and all other notices of any kind, all defenses which
may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter in effect, any right to require the marshaling of
assets of the Borrower, and all suretyship defenses generally.  Without limiting
the generality of the foregoing, the Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Obligation and agrees that the obligations of the Guarantor hereunder shall not
be released or discharged, in whole or in part, or otherwise affected by (i) the
failure of the Lender to assert any claim or demand or to enforce any right or
remedy against the Borrower; (ii) any extensions or renewals of any Obligation;
(iii) any rescissions, waivers, amendments or modifications of any of the terms
or provisions of any agreement evidencing, securing or otherwise executed in
connection with any Obligation; (iv) the substitution or release of any entity
primarily or secondarily liable for any Obligation; (v) the adequacy of any
rights the Lender may have against any collateral or other means of obtaining
repayment of the Obligations; (vi) the impairment of any collateral securing the
Obligations, including without limitation the failure to perfect or preserve any
rights the Lender might have in such collateral or the substitution, exchange,
surrender, release, loss or destruction of any such collateral; or (vii) any
other act or omission which might in any manner or to any extent vary the risk
of the Guarantor or otherwise operate as a release or discharge of the
Guarantor, all of which may be done without notice to the Guarantor.

 

2

--------------------------------------------------------------------------------


 

5                                          UNENFORCEABILITY OF OBLIGATIONS
AGAINST THE BORROWER.  If for any reason the Borrower has no legal existence or
is under no legal obligation to discharge any of the Obligations, or if any of
the Obligations have become irrecoverable from the Borrower by operation of law
or for any other reason, this Guaranty shall nevertheless be binding on the
Guarantor to the same extent as if the Guarantor at all times had been the
principal obligor on all such Obligations.  In the event that acceleration of
the time for payment of the Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, or for any other reason, all such
amounts otherwise subject to acceleration under the terms of any agreement
evidencing, securing or otherwise executed in connection with any Obligation
shall be immediately due and payable by the Guarantor.

 

6                                          SUBROGATION; SUBORDINATION.  Until
the payment and performance in full of all Obligations and any and all
obligations of the Borrower to any affiliate of the Lender, the Guarantor shall
not exercise any rights against the Borrower arising as a result of payment by
the Guarantor hereunder, by way of subrogation or otherwise, and will not prove
any claim in competition with the Lender or its affiliates in respect of any
payment hereunder in bankruptcy or insolvency proceedings of any nature; the
Guarantor will not claim any set-off or counterclaim against the Borrower in
respect of any liability of the Guarantor to the Borrower; and the Guarantor
waives any benefit of and any right to participate in any collateral which may
be held by the Lender or any such affiliate.  The payment of any amounts due
with respect to any indebtedness of the Borrower to the Guarantor, now existing
or hereafter arising, is hereby subordinated to the prior payment in full of the
Obligations, provided that so long as no default in the payment or performance
of the Obligations has occurred and is continuing, or no demand for payment of
any of the Obligations has been made that remains unsatisfied, the Borrower may
make, and the Guarantor may demand and accept, any scheduled payments of
principal of and interest on such subordinated indebtedness in the amounts, at
the rates and on the dates specified in such instruments, securities or other
writings as shall evidence such subordinated indebtedness.  The Guarantor agrees
that after the occurrence of any default in the payment or performance of the
Obligations, the Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Borrower to the Guarantor until the
Obligations shall have been paid in full.  If, notwithstanding the foregoing
sentence, the Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
the Guarantor as trustee for the Lender and be paid over to the Lender on
account of the Obligations without affecting in any manner the liability of the
Guarantor under the other provisions of this Guaranty.

 

7                                          WITHHOLDING TAX.  All payments and
amounts due to Lender under or in connection with this Guaranty shall be paid to
Lender free and clear of any and all Foreign Taxes (as hereinafter defined).  If
any Foreign Taxes must be deducted or withheld from any amounts payable to
Lender, the amount payable shall be increased to yield to Lender (after payment
of all Foreign Taxes) the full dollar amount projected for payment.  Whenever
Guarantor pays any Foreign Tax on behalf of Lender, Guarantor will promptly send
to Lender such documentary evidence of payment as Lender may reasonably
require.  If Lender is allowed a credit against its federal income taxes in
respect of such Foreign Tax, Lender will make annual refunds to Guarantor of the
amount of such credits which are actually applied against income taxes for the
applicable year.  Lender will make the final determination of whether and to
what extent such credit is allowed.  For the purposes of this paragraph,
“Foreign Taxes” means any and all taxes

 

3

--------------------------------------------------------------------------------


 

levies, imposts, duties, fees, charges, deductions, withholdings, restrictions
or conditions of any nature imposed by Canada or any of its political
subdivisions.

 

8                                          FURTHER ASSURANCES.  The Guarantor
agrees that it will, from time to time at the request of the Lender, provide to
the Lender such other information relating to the business and affairs of the
Guarantor as the Lender may reasonably request.

 

9                                          TERMINATION; REINSTATEMENT.  This
Guaranty shall remain in full force and effect until the Lender is given written
notice of the Guarantor’s intention to discontinue this Guaranty,
notwithstanding any intermediate or temporary payment or settlement of the whole
or any part of the Obligations.  No such notice shall be effective unless
received and acknowledged by an officer of the Lender at its head office or at
the branch of the Lender where this Guaranty is given.  No such notice shall
affect any rights of the Lender or of any affiliates hereunder including,
without limitation, the rights set forth in §3 and 5, with respect to
Obligations incurred prior to the receipt of such notice or Obligations incurred
pursuant to any contract or commitment in existence prior to such receipt, and
all checks, drafts, notes, instruments (negotiable or otherwise) and writings
made by or for the account of the Borrower and drawn on the Lender or any of its
agents purporting to be dated on or before the date of receipt of such notice,
although presented to and paid or accepted by the Lender after that date, shall
form part of the Obligations.  This Guaranty shall continue to be effective or
be reinstated, notwithstanding any such notice, if at any time any payment made
or value received with respect to an Obligation is rescinded or must otherwise
be returned by the Lender upon the insolvency, bankruptcy or reorganization of
the Borrower, or otherwise, all as though such payment had not been made or
value received.

 

10                                    SUCCESSORS AND ASSIGNS.  This Guaranty
shall be binding upon the Guarantor, its successors and assigns, and shall inure
to the benefit of and be enforceable by the Lender and its successors,
transferees and assigns.  Without limiting the generality of the foregoing
sentence, in accordance with the terms set forth in the Loan Agreement, the
Lender may assign or otherwise transfer any agreement or any note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other person or entity,
and such other person or entity shall thereupon become vested, to the extent set
forth in the agreement evidencing such assignment, transfer or participation,
with all the rights in respect thereof granted to the Lender herein.

 

11                                    AMENDMENTS AND WAIVERS.  No amendment or
waiver of any provision of this Guaranty nor consent to any departure by the
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by the Lender.  No failure on the part of the Lender to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.

 

12                                    NOTICES.  All notices and other
communications called for hereunder shall be made in writing and, unless
otherwise specifically provided herein, shall be deemed to have been duly made
or given when delivered by hand or mailed first class mail postage prepaid or,
in the case of telegraphic or telexed notice, when transmitted, answer back
received, addressed as follows: if to the Guarantor, at 3245 Richmond Terrace,
Staten Island, New York 10303, Attn:

 

4

--------------------------------------------------------------------------------


 

Chief Financial Officer, and if to the Lender, at 189 Canal Street, Providence,
Rhode Island 02903, or at such address as either party may designate in writing.

 

13                                    GOVERNING LAW; CONSENT TO JURISDICTION. 
EACH OF THE GUARANTOR AND THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(i)                                     SUBMITS FOR ITSELF AND ITS PROPERTY IN
ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK OR THE COMMONWEALTH OF MASSACHUSETTS AND APPELLATE COURTS
FROM ANY THEREOF.

 

(b)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(c)                                  WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND AGREES THAT ALL SUCH SERVICE OF PROCESS IN ANY SUCH ACTION
OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
THE GUARANTOR AT ITS ADDRESS SET FORTH IN §13 OR AT SUCH OTHER ADDRESS OF WHICH
THE LENDER SHALL HAVE BEEN NOTIFIED PURSUANT THERETO AND THAT SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR THREE
BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN POSTED TO THEIR RESPECTIVE ADDRESS
AS SET FORTH IN §13;

 

(d)                                 WAIVES ANY BOND OR SECURITY WHICH MIGHT BE
REQUIRED BY ANY COURT PRIOR TO ALLOWING THE LENDER TO EXERCISE ANY REMEDIES SET
FORTH HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS; AND

 

AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT OR OTHERWISE AFFECT THE
RIGHT OF THE OTHER PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE OTHER
PARTY OR ITS PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.  THIS GUARANTY SHALL
BE DEEMED TO BE A CONTRACT EXECUTED UNDER THE LAWS OF THE STATE OF NEW YORK AND
FOR ALL PURPOSES TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
SUCH STATE.

 

5

--------------------------------------------------------------------------------


 

14                                    MISCELLANEOUS.  This Guaranty constitutes
the entire agreement of the Guarantor with respect to the matters set forth
herein.  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement, and this
Guaranty shall be in addition to any other guaranty of the Obligations.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions. 
Captions are for the ease of reference only and shall not affect the meaning of
the relevant provisions.  The meanings of all defined terms used in this
Guaranty shall be equally applicable to the singular and plural forms of the
terms defined.

 

15                                    JURY WAIVER.  THE GUARANTOR AND THE LENDER
HEREBY INTENTIONALLY AND VOLUNTARILY WAIVE ANY RIGHT WHICH EITHER OF THEM
MAY HAVE TO A TRIAL BY JURY IN CONNECTION WITH ANY MATTER DIRECTLY OR INDIRECTLY
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT.  THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE TRANSACTIONS DESCRIBED IN
THIS GUARANTY AND THE OTHER LOAN DOCUMENTS, INCLUDING, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. 
THE GUARANTOR AND THE LENDER EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS GUARANTY, AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE GUARANTOR ACKNOWLEDGES
THAT NEITHER THE LENDER NOR ANY PERSON ACTING ON BEHALF OF THE LENDER HAS MADE
ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT.  THE GUARANTOR FURTHER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING
OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
GUARANTY OR THE OTHER LOAN DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS GUARANTY
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty, as
of the date appearing on page one.

 

 

K-SEA TRANSPORTATION PARTNERS L.P.,

 

 

 

By:

Its general partner
K-Sea General Partner L.P.,

 

 

 

 

 

 

 

By:

Its general partner
K-Seal General Partner GP LLC

 

 

 

 

 

 

By:

 

 

 

 

 

Name: John J. Nicola

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

K-SEA OPERATING PARTNERSHIP L.P.,

 

 

By:

Its general partner
K-Sea OLP GP LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: John J. Nicola

 

 

 

 

Title: Chief Financial Officer

 

 

SEACOAST TRANSPORTATION LLC

 

 

 

 

 

By:

 

 

 

 

Name: John J. Nicola

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

--------------------------------------------------------------------------------